[Certain confidential information in Exhibit 10.111 was omitted EXHIBIT and
filed separately with the Securities and Exchange Commission 10.111 ("SEC") with
a request for confidential treatment by Inter Parfums, Inc.]
Licence Agreement
 
between
 
Burberry Limited
as Burberry
 
Inter Parfums, S.A.
as Licensee
 
and
 
Inter Parfums, Inc.
as Guarantor
 
relating to
 
the development, production, manufacture, marketing, distribution and sale of
certain products
 
 
 

--------------------------------------------------------------------------------

 
 
CONTENTS
 
1. INTERPRETATION
 
3
     
2. GRANT OF LICENCE
 
15
     
3. TERM AND TERMINATION OF THE ORIGINAL LICENCE AGREEMENT
 
18
     
4. APPROVAL OF LICENSED PRODUCTS
 
18
     
5. RETAILERS AND DISTRIBUTORS
 
20
     
6. LIST PRICES AND RECOMMENDED RETAIL PRICE
 
23
     
7. APPROVALS
 
23
     
8. BUSINESS PLAN
 
23
     
9. CERTAIN ADDITIONAL OBLIGATIONS OF THE LICENSEE
 
24
     
10. LICENCE FEES
 
35
     
11. REPORTING AND ACCOUNTING
 
40
     
12. DEFECTIVE STOCK
 
43
     
13. PRODUCT RECALL
 
43
     
14. SUPPLY OF LICENSED PRODUCTS TO BURBERRY AND ITS GROUP
 
44
     
15. ADVERTISING AND MARKETING
 
45
     
16. WARRANTIES AND COMPLIANCE
 
50
     
17. INTELLECTUAL PROPERTY
 
51
     
18. CHANGE IN CONTROL/MANAGEMENT AND COMPETITORS
 
56
     
19. APPROVED CONTRACTORS
 
56
     
20. TERMINATION
 
59
     
21. CONSEQUENCES OF TERMINATION
 
61
     
22. SELL-OFF PERIOD
 
65
     
23. GUARANTEE
 
66
     
24. BUSINESS ETHICS AND ENVIRONMENTAL POLICY
 
68
     
25. REMEDIES
 
69
     
26. CONFIDENTIALITY
  
69

 
 
i

--------------------------------------------------------------------------------

 
 
27.
RELATIONSHIP BETWEEN THE PARTIES
 
71
       
28.
NOTICES
 
72
       
29.
ENTIRE AGREEMENT
 
72
       
30.
SEVERABILITY
 
73
       
31.
NO WAIVER
 
73
       
32.
NO BROKERAGE FEE
 
73
       
33.
COUNTERPARTS
 
73
       
34.
NO ASSIGNMENT
 
74
       
35.
GOVERNING LAW AND JURISDICTION
 
74
       
36.
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
 
75
       
APPENDIX A:
INFORMATION
 
76
       
APPENDIX B:
ASSIGNMENT
    77        
APPENDIX C:
APPROVED CONTRACTORS UNDERTAKING
    80        
ANNEX TO APPENDIX C
           
APPENDIX D:
QUESTIONNAIRE
    90        
APPENDIX E:
CODE OF BUSINESS PRINCIPLES
    93        
APPENDIX F:
ENVIRONMENTAL AND SOCIAL RESPONSIBILITY
    95        
APPENDIX G:
BANNED SUBSTANCES
    103        
SCHEDULE 1 :
LICENSED TRADE MARKS
 
106
       
SCHEDULE 2 :
LICENSED PRODUCTS
 
232
       
SCHEDULE 3 :
THE LVMH AGREEMENT
 
238
       
SCHEDULE 4 :
COMPETING BRANDS
 
247
       
SCHEDULE 5 :
PRESIDENT OF BURBERRY FRAGRANCES
 
248
       
SCHEDULE 6 :
MINIMUM LICENCE FEE
 
249
       
SCHEDULE 7 :
THE DISTRIBUTORS
 
250

 
 
ii

--------------------------------------------------------------------------------

 
  
THIS AGREEMENT is dated 12 October 2004 and made
 
BETWEEN:
 
(1) BURBERRY LIMITED, a company incorporated under the laws of England with
Number 162636 having its registered office at 18/22 Haymarket, London SW1Y 4DQ
("Burberry");
 
(2) INTER PARFUMS, S.A., a company incorporated under the laws of France, having
its principal office at 4, rond point des Champs Elysees, 75008 Paris, France
(the "Licensee"); and
 
(3) INTER PARFUMS, INC., a company incorporated under the laws of the State of
Delaware, USA, having its principal office at 551, Fifth Avenue, New York, USA
(the "Guarantor").
 
WHEREAS:-
 
(A) Burberry wishes to appoint the Licensee as its exclusive licensee for the
development, production, manufacture, marketing, distribution and sale of the
licensed products under and subject to the terms set out in this Agreement;
 
(B) The parties hereto entered into a licence agreement on 15 July 1993 as
subsequently amended (the "Original Licence Agreement") which the parties agree
shall terminate immediately prior to the Effective Date and it is the parties'
intention that this Agreement replaces the Original Licence Agreement;
 
(C) Burberry requires the Guarantor to guarantee and assume joint and several
liability for the performance of the Licensee's obligations under this Agreement
and the Guarantor is willing to do so.
 
IT IS HEREBY AGREED as follows:
 
1. INTERPRETATION
 
1.1 In this Agreement the following expressions shall have the following
meanings:
 
"ACTUAL NET WHOLESALE PRICE" means the total price at which Licensed Products
(excluding GWPs) are sold less any sales or similar taxes and less any Discounts
invoiced, or to be invoiced:
 
(A) by a Distributor to a Retailer, if the Distributor sells directly to a
Retailer; or
 
(B) by the Licensee or the Licensee's Subsidiaries to a Retailer, if the
Licensee or the Licensee's Subsidiaries sells directly to a Retailer;
 
"ACTUAL NET WHOLESALE SALES" means the aggregate of the Actual Net Wholesale
Prices of Licensed Products (excluding GWPs) sold in the relevant period and a
sale shall be deemed to have taken place on the date on which Licensed Products
are delivered Ex-Factory by the Licensee, a Subsidiary of the Licensee or a
Distributor (as the case may be) to a Retailer;
 
 
3

--------------------------------------------------------------------------------

 
 
"ADDITIONAL BRANDS" shall have the meaning given to that term in clause 9.24;
 
"ADVERTISING" means advertising space in newspapers, magazines, television,
radio and external billboards, excluding all other forms of advertising
including without limitation direct mail advertising, display, point of sale
and/or promotional materials and also excluding Co-operative Advertising, and
the terms "ADVERTISEMENTS", and "ADVERTISE" shall be construed accordingly;
 
"AFFILIATES" means in respect of any company, any other company which is (a) a
Holding Company of such former company; (b) a Subsidiary of such former company;
or (c) under common control with such former company, but for the purposes of
clauses 5.14, 9.34, 9.36, 18.4, 19.5, 21.1(E), 21.1(F) and for the definition of
Licensee's Group in clause 1.1 shall not, in respect of the Licensee and/or the
Guarantor, include LVMH Moet Hennessy Louis Vuitton SA;
 
"ANNUAL ACCOUNT", "MONTHLY ACCOUNT", "QUARTERLY ACCOUNT", "FINAL ACCOUNT" and
shall have the respective meanings given to those expressions in clause 11, and
"ACCOUNT" shall mean any of the foregoing;
 
"APPROVAL" means prior written approval, which shall not be unreasonably
withheld or delayed, given on behalf of Burberry by the Authorised Business
Representative or the Authorised Legal Representative (as the case may be) or
other person authorised in writing by the Authorised Business Representative or
the Authorised Legal Representative respectively and the granting or withholding
of such approval, and/or any limitations, reservations or conditions applicable
thereto being at Burberry's sole discretion and "APPROVED" means the object of
any Approval or that Approval has been given (as appropriate) and "Approve"
means the verb of Approval or the action of granting Approval;
 
"APPROVED CONTRACTOR" means any person, firm or company appointed as a
contractor to carry out work on behalf of the Licensee which is Approved in
accordance with clause 19 or which was approved in accordance with the Original
Licence Agreement prior to the Effective Date;
 
"AUTHORISED BUSINESS REPRESENTATIVE" means the Chief Executive or President of
Burberry or any person appointed by the Chief Executive or President of Burberry
from time to time to fulfil such a function;
 
"AUTHORISED LEGAL REPRESENTATIVE" means the General Counsel of Burberry or any
person appointed by the General Counsel of Burberry from time to time to fulfil
such a function;
 
"BABY PRODUCTS" shall mean all Licensed Products which are baby fragrance
products, details of which are set out in paragraph D of schedule 2;
 
"BASE INDEX" shall have the meaning given to that term in clause 10.9;
 
"BURBERRY AGENTS" means Burberry's agents and its employed sales force from time
to time authorised by Burberry to take orders for the Licensed Products on
behalf of the Licensee from Retailers;
 
"BURBERRY FRAGRANCES" means an operating or trading division of the Licensee
described in clause 9.38;
 
 
4

--------------------------------------------------------------------------------

 
 
"BURBERRY GROUP" means Burberry and its Affiliates from time to time;
 
"BURBERRY INTELLECTUAL PROPERTY" means:
 
(A) all trade marks and designs registered (or applied for) in the name of
Burberry anywhere in the world from time to time including without limitation
the Licensed Trade Marks and any Varied Trade Names and New Trade Names which
have been registered;
 
(B) all other trading names, brand names and/or trade marks (whether registered
or not) which have been and/or which are used and/or owned by Burberry from time
to time in which Burberry from time to time is entitled to claim any rights
including without limitation the Licensed Trade Marks, any Varied Trade Names
and any New Trade Names;
 
(C) all designs (whether registered or not) which have been and/or which are
used and/or owned by Burberry from time to time in which it is entitled to claim
any rights, including but not limited to check designs in whatever size, in
whatever colour, in whatever pattern and in whatever material;
 
(D) any works in which copyright vests in Burberry from time to time;
 
(E) all patents and patent applications in the name of Burberry from time to
time; and
 
(F) all other Intellectual Property Rights which are stated to vest in Burberry
in clause 17.
 
"BURBERRY ITEMS" means all and any Licensed Products, raw materials and
components for Licensed Products bearing any Burberry Intellectual Property, and
all and any stationery, advertising materials and other materials of any kind
which bear any Burberry Intellectual Property;
 
"BURBERRY REPRESENTATIVES" means representatives of Burberry including, without
limitation, an employee of any member of the Burberry Group and any Burberry
Agent;
 
"BURBERRY STORE" means any separate "Burberry" branded retail store (including
without limitation a retail concession) owned, operated, or otherwise occupied
by any member of the Burberry Group or operated by a third party pursuant to any
franchise or other right granted by any member of the Burberry Group;
 
"BURBERRY WEBSITE" means any website, operated (directly or through a third
party) by any member of the Burberry Group, distributed via the Internet, which
relates to the sale of Burberry branded products;
 
"BUSINESS PLAN" means the business plan proposed for each Licensed Year pursuant
to clause 8, which term shall include the Marketing Plan;
 
"CHANGE OF CONTROL" means:
 
(A) in respect of the Licensee, when:
 
 
5

--------------------------------------------------------------------------------

 
 
(i) the Guarantor ceases to hold a percentage shareholding equal to or greater
than 25% of the beneficial interest in the issued share capital in the Licensee;
or
 
(ii) any person or persons acting together acquire(s) a percentage shareholding
equal to or greater than 32% of the beneficial interest in the issued share
capital in the Licensee; or
 
(iii) the Guarantor ceases to hold voting rights equal to or greater than 25% of
the voting rights in the Licensee; or
 
(iv) any person or persons acting together acquire(s) voting rights equal to or
greater than 32% of the voting rights in the Licensee; or
 
(v) any person or persons acting together acquire(s) a percentage shareholding
of the beneficial interest in the issued share capital of the Licensee equal to
or greater than that of the Guarantor;or
 
(vi) any person or persons acting together acquire(s) voting rights in the
Licensee equal to or greater than the voting rights in the Licensee held by the
Guarantor; or
 
(vii) there is a Change of Management Control;
 
(B) In respect of the Guarantor, when:
 
(i) Philippe Benacin and Jean Madar together cease to hold a percentage
shareholding equal to or greater than 25% of the beneficial interest in the
issued share capital in the Guarantor; or
 
(ii) any person or persons acting together (other than Philippe Benacin and Jean
Madar) acquire(s) a percentage shareholding greater than 32% of the beneficial
interest in the issued share capital in the Guarantor; or
 
(iii) Philippe Benacin and Jean Madar together cease to hold voting rights equal
to or greater than 25% of the voting rights in the Guarantor; or
 
(iv) any person or persons acting together (other than Philippe Benacin and Jean
Madar) acquire(s) voting rights equal to or greater than 32% of the voting
rights in the Guarantor; or
 
(v) any person or persons acting together acquire(s) a percentage shareholding
of the beneficial interest in the issued share capital of the Guarantor of more
than Philippe Benacin and Jean Madar; or
 
(vi) any person or persons acting together acquire(s) voting rights in the
Guarantor equal to or greater than the voting rights in the Guarantor held by
Philippe Benacin and Jean Madar; or
 
(vii) there is a Change of Management Control;
 
 
6

--------------------------------------------------------------------------------

 
 
"CHANGE OF MANAGEMENT CONTROL" means
 
(A) in respect of the Licensee, when :
 
(i) the Guarantor ceases to hold Management Control of the Licensee; or
 
(ii) any person or persons acting together (other than Philippe Benacin and Jean
Madar) subsequently acquires Management Control of the Licensee; or
 
(iii) there is a Change of Control of the Guarantor, pursuant to clause (B)
below; or
 
(iv) either or both Philippe Benacin or Jean Madar cease to be a director or
both Philippe Benacin and Jean Madar cease to be governing officers or both
cease to hold their current management positions of the Licensee save that if
due to:
 
(a) the death or permanent incapacity of; or
 
(b) serious breach of fiduciary duty or misconduct by,
 
Philippe Benacin or Jean Madar (but not both), Philippe Benacin or Jean Madar
(as the case may be) ceases to be a director or other governing officer of the
Licensee, such event shall not constitute a change of Management Control of the
Licensee.
 
(B) in respect of the Guarantor, when:
 
(i) Philippe Benacin and Jean Madar cease to hold Management Control of it; or
 
(ii) if any person or persons together (other than Philippe Benacin and Jean
Madar) acquire(s) Management Control of the Guarantor; or
 
(iii) either or both of Philippe Benacin or Jean Madar cease to be a director or
both Philippe Benacin and Jean Madar cease to be governing officers or both
cease to hold their current management positions of the Guarantor save that if
due to:
 
(a) the death or permanent incapacity of; or
 
(b) serious breach or fiduciary duty or misconduct by,
 
Philippe Benacin or Jean Madar (but not both), Philippe Benacin or Jean Madar
(as the case may be) ceases to be a director or other governing officer of the
Guarantor such events shall not constitute a change of Management Control of the
Guarantor.
 
"COMPETING BRANDS" means the brands set out in schedule 4;
 
"COMPETITOR" means any person or any Affiliate thereof whose business or any
material part thereof consists of manufacturing or selling products bearing
Competing Brands;
 
 
7

--------------------------------------------------------------------------------

 
 
"CO-OPERATIVE ADVERTISING" means advertising of the Licensed Products by the
Licensee in magazines and store catalogues produced by or on behalf of Retailers
which is Approved;
 
"DEFECTIVE STOCK" means second quality, defective or damaged Licensed Products;
 
"DIRECT PRODUCTION COSTS" means all direct production costs in respect of
Advertising, including but without limitation, costs of models (including their
expenses and respective agency fees photographs and their usage rights, and;
 
"DISCOUNT" means any standard and customary discount (which for the avoidance of
doubt shall not include any discount for early or prompt payment of any invoice)
against List Price which a Retailer is allowed in respect of a Licensed Product
on all sales of Licensed Products save that such discount by value of sales in
the Territory (solely for the purposes of calculating Licence Fees) shall not
exceed [——————](1) of the List Price less any sales or similar taxes at which
the Licensed Products (excluding GWPS) are sold.
 
"DISTRIBUTORS" means distributors or Subsidiaries of the Licensee who are
appointed by the Licensee to sell Licensed Products to Retailers and who are
Approved pursuant to clause 5.1;
 
"EFFECTIVE DATE" means 1 July 2004;
 
"ENCUMBRANCE" shall mean any interest or equity of any person (including,
without limitation, any right to acquire, option or right of pre-emption); any
mortgage, charge, pledge, lien, assignment, hypothecation, security interest
(including any created by law), title retention or other security agreement or
arrangement; and any rental, hire purchase, credit or conditional sale or other
agreement for payment on deferred terms;
 
"ENVIRONMENTAL AND SOCIAL POLICY" means Burberry's environmental and social
policy attached hereto at appendix F (as such policy may be updated by Burberry
from time to time, provided that the Licensee receives advance notice from
Burberry of such updating);
 
"ESTIMATED MAJOR MARKET SALES" means, in respect of:
 
(A) sales of Licensed Products by the Licensee whether to Distributors or to
Retailers in the Major Markets; and
 
(B) sales of Licensed Products by the Licensee to duty free Retailers in the
Territory,
 
the value of all such sales of Licensed Products calculated by reference to the
Licensee's best estimate of the relevant Actual Net Wholesale Prices where such
sale shall be deemed to have taken place when the Licensed Product is delivered
Ex-Factory to the Retailer or Distributor as the case may be;
 
"ESTIMATED MONTHLY LICENCE FEE" means:
 

--------------------------------------------------------------------------------

(1) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:1.

 
 
8

--------------------------------------------------------------------------------

 
 
(A) [——](2) of Estimated Major Market Sales in the relevant Month; and
 
(B) [——](3) of Estimated Other Markets Sales in the relevant Month,
 
provided that if the Estimated Monthly Licence Fee is less than one-twelfth of
the Minimum Licence Fee applicable in the relevant Licensed Year (the
"Applicable Licence Fee"), the Estimated Monthly Licence Fee shall be the
Applicable Licence Fee;
 
"ESTIMATED OTHER MARKET SALES" means, in respect of sales of Licensed Products
by the Licensee whether to Distributors or to Retailers in the Other Markets
(other than sales of Licensed Products to duty free Retailers in the Territory),
the value of all such sales of Licensed Products calculated by reference to the
Licensee's best estimate of the relevant Actual Net Wholesale Prices where such
sale shall be deemed to have taken place when the Licensed Product is delivered
Ex-Factory to the Retailer or Distributor as the case may be;
 
"EXCLUDED STORES" means:
 
(A) any Burberry Store;
 
(B) any Burberry Website; or
 
(C) any mail order operation of any member of the Burberry Group;
 
"EXCLUSIVITY" has the meaning given in clause 2.5 and "EXCLUSIVE" shall be
construed accordingly;
 
"EX-FACTORY" means ex-works as such term is defined by the Incoterms 2000;
 
"EX-FACTORY PRICE" means the price at which Licensed Products are sold by the
Licensee to Distributors (net of any sales taxes only) in the currency in which
the Licensee invoices Distributors;
 
"FACTORY" means any factories wholly owned and controlled by an Approved
Contractor or the Licensee and which has been Approved or may be Approved from
time to time or which were approved in accordance with the Original Licence
Agreement prior to the Effective Date;
 
"FORMULAE" means any and all of the formulae, lists of ingredients, technical
information, recipes, processes and instructions (held in whatever form)
reasonably necessary to enable the Licensed Products to be manufactured from
time to time;
 
"GWP" means products which are not Products:
 
(A) bearing Burberry Intellectual Property; and
 

--------------------------------------------------------------------------------

(2) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:2.
 
(3) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:3.
 
 
9

--------------------------------------------------------------------------------

 
 
(B) which are in all respects of a type and specification which have been
specifically Approved for manufacture, supply and sale under this Agreement; and
 
(C) which are intended to be given by Retailers to consumers upon the purchase
of a Licensed Product;
 
"HOLDING COMPANY" means, in respect of any company, any other company of which
such company is a Subsidiary;
 
"INDEX" means, in respect of any Month, the HICP (Harmonised Index for Consumer
Prices) European Index of Consumer Prices for the countries of the European
Union denominated in Euros, or any amended or successor index which includes any
additional European Union jurisdiction or countries;
 
"INTELLECTUAL PROPERTY RIGHTS" means all patents, copyright, database rights,
design rights, trade marks, service marks, rights in trade dress and rights of
confidence in relation to any information or know-how, in any case whether
registered or unregistered, along with any applications for registration
thereof, and along with any rights similar or analogous thereto in any part of
the world;
 
"INTERNET" means the global data network comprising interconnected networks
using TCP/IP ("Transmission Control Protocol/Internet Protocol");
 
"LARGE RETAILERS" means a list of no more than 50 Retailers to be notified by
Burberry to the Licensee from time to time, such list to be reviewed annually by
Burberry and for the avoidance of doubt, the term "Retailer" includes (subject
to clause 5.2) a Retailer which trades at a number of retail outlets;
 
"LAUNCH PRODUCT" means a Licensed Product which is being marketed and/or sold in
any part of the Territory for the first time;
 
"LICENCE FEE" means the licence fee payable by the Licensee to Burberry
calculated in accordance with clause 10;
 
"LICENCE RIGHTS" means the rights granted to the Licensee under clauses 2.1 and
2.3;
 
"LICENSED PRODUCTS" means such products as are manufactured or to be
manufactured by the Licensee or by an Approved Contractor which:
 
(A) are Products which:
 
(1) feature the Licensed Trade Marks and such other of the Burberry Intellectual
Property as may be Approved;
 
(2) are in all respects of a type and specification which have been specifically
Approved for manufacture, supply and sale under this Agreement; and
 
(B) are Products which were approved in accordance with the Original Licence
Agreement prior to the Effective Date; and
 
(C) GWPs;
 
 
10

--------------------------------------------------------------------------------

 
 
"LICENSED TRADE MARKS" means the trade marks of Burberry described in schedule 1
(excluding any such trade marks as Burberry from time to time notifies to the
Licensee as being withdrawn therefrom by reason of Burberry no longer intending
to maintain the registration of such trade marks in the Territory or any part
thereof because in the sole opinion of Burberry such registration is no longer
necessary in the Territory) and Varied Trade Names and New Trade Names but
excludes, for the avoidance of doubt, any other trade marks, graphic signs or
symbols, whether related to or comprising elements of such trade marks or
otherwise which are at any time acquired or used by Burberry or any member of
the Burberry Group;
 
"LICENSED YEAR" means each calendar year during the term of this Agreement
except that the first Licensed Year shall be the period from and including the
Effective Date up to and including 31 December 2004 and the last Licensed Year
shall be the period from and including 1 January in the last Licensed Year up to
and including the termination date, and "LICENSED YEARLY" shall be construed
accordingly;
 
"LICENSEE'S GROUP" means the Licensee and its Affiliates from time to time;
 
"LIST PRICE" means the total price (net of any sales taxes) at which Licensed
Products are intended to be sold by the Licensee or Distributors to Retailers
which shall be:
 
(A) exclusive of any settlement discount or other discount, allowance or rebate
which the Licensee or any Distributor may allow any particular Distributor or
Retailer; and
 
(B) in the currency in which the Retailers are invoiced;
 
provided, however, if the maximum price which is charged by the Licensee, or
Distributors to Retailers for the Licensed Products in the relevant jurisdiction
in the Territory is higher than such price then the List Price shall be the
maximum price as aforesaid.
 
"LVMH AGREEMENT" means the agreement set out at schedule 3;
 
"MAJOR MARKETS" means France, Spain, Germany, Italy, U.K., U.S.A., Japan, the
People's Republic of China, Hong Kong and South Korea and any other countries
which individually account for more than 5% of all Actual Net Wholesale Sales
made in any Licensed Year;
 
"MANAGEMENT CONTROL" means the possession, directly or indirectly, of the right
or power to cause the direction of the management of a business by means of
shares, contract or otherwise and in particular (without limitation) in respect
of the Licensee or the Guarantor the ability to appoint more than one-third of
the directors or other governing officers of the Licensee and/or the Guarantor
shall constitute Management Control of the Licensee and/or the Guarantor, as the
case may be.
 
"MARKETING PLAN" shall have the meaning given to that term in clause 8;
 
"MINIMUM LICENCE FEE" means the minimum Licence Fee that is to be paid by the
Licensee to Burberry in respect of each Licensed Year, details of which are set
out in Part A of schedule 6;
 
 
11

--------------------------------------------------------------------------------

 
 
"MINIMUM NET WHOLESALE SALES" means the minimum Actual Net Wholesale Sales to be
made by the Licensee from 1 January 2008 to 31 December 2008 and from 1 January
2012 to 31 December 2012 as set out in clauses 10.7 and 10.8 respectively, and
for every other Licensed Year shall be the amounts set out in Part B of schedule
6, which is headed "Marketing Threshold Sales";
 
"MONTH" means a calendar month, save that:
 
(A) the first Month of this Agreement shall commence on the Effective Date and
end on the last day of the calendar month in which the Effective Date falls; and
 
(B) the final Month of this Agreement shall commence on the first day of the
calendar month in which the date of termination of this Agreement falls and end
on the date that this Agreement terminates,
 
and "MONTHLY" shall have the corresponding meaning;
 
"NEW TRADE NAMES" shall have the meaning given to it in clause 17.12;
 
"ORIGINAL LICENCE AGREEMENT" means the licence agreement dated 15 July 1993 (as
amended) made between the parties;
 
"OTHER MARKETS" means all jurisdictions in the Territory other than the Major
Markets;
 
"PACKAGING" means all packaging and components for packaging of Licensed
Products, excluding bottles and caps but including labels and any other words,
signs, symbols or marks which are fixed, printed or reproduced thereon;
 
"PLAN DATE" shall have the meaning given to that term in clause 8;
 
"POISON CONTROL CENTRE" means any competent authority, whether supranational,
national, regional or local, with responsibility for the control of poisons or
the provision of toxicological information and advice;
 
"PRESIDENT OF BURBERRY FRAGRANCES" means the position of president of Burberry
Fragrances as described in clause 9.41 and schedule 5;
 
"PROCEDURES" shall have the meaning given to that term in clause 9.30(C);
 
"PRODUCTS" means the products (including the Packaging and bottles and caps for
such products) which are described in schedule 2;
 
"PROMOTION" means all forms of promotion and marketing (including, without
limitation, any Co-operative Advertising or promotion or marketing at any trade
show) excluding Advertising and the terms "PROMOTE", "PROMOTIONAL MATERIALS" and
"PROMOTIONAL ACTIVITIES" shall be construed accordingly;
 
"PROJECTED SALES" means the Actual Net Wholesale Sales projected in the Business
Plan in the relevant part of the Territory;
 
"QUARTER" means a period of three consecutive Months, save that:
 
 
12

--------------------------------------------------------------------------------

 
 
(A) the first Quarter of this Agreement shall commence on the Effective Date and
end on 30 September 2004; and
 
(B) the final Quarter of this Agreement shall commence on whichever of 1
January, 1 April, 1 July or 1 October is closest to the date on which this
Agreement terminates and shall end on the date that this Agreement terminates,
 
and "QUARTERLY" shall have the corresponding meaning;
 
"QUESTIONNAIRE" means an environmental and social responsibility questionnaire
signed by an Approved Contractor, the current form of which is set out in
appendix D;
 
"RECOMMENDED RETAIL PRICE" or "RRP" means :
 
(A) the recommended retail price, if any, of each Licensed Product applicable in
each jurisdiction in the Territory; or
 
(B) where, in any particular jurisdiction, recommended retail prices are not
permissible under local law, the List Price for that jurisdiction together with
the mark up customarily used in the relevant jurisdiction to arrive at the
retail price.
 
"RETAILER" shall mean any retailer and/or retail outlet within the Territory
Approved pursuant to clause 5.1 which will sell Licensed Products to consumers
in the Territory for personal use either (i) at the Licensee's discretion
subject to clause 5, or (ii) at Burberry's own initiative (including without
limitation Burberry Stores which the Licensee has been requested to supply in
accordance with clause 14) provided that the Licensee shall not be required to
obtain Approval for the retailers supplied by the Licensee prior to the
Effective Date under the Original Licence Agreement until 1 January 2005;
 
"RETURNED" means:
 
(A) in respect of any Licensed Products manufactured by any Approved Contractor,
those products which have been returned (for whatever reason) by the Licensee to
the relevant Approved Contractor; and
 
(B) in respect of any Licensed Products manufactured by any Approved Contractor
or by the Licensee, those products which have been returned by a Retailer,
Distributor, Burberry or any member of the Burberry Group;
 
"SELL-OFF PERIOD" shall have the meaning given to that term in clause 22.1;
 
"SUBSIDIARY" means, in respect of any company, any other company:
 
(A) in which such former company holds a majority of the voting rights; or
 
(B) in which such former company owns any stock or shares and in respect of
which such company has the right to appoint or remove a majority of its board of
directors or other managing body; or
 
 
13

--------------------------------------------------------------------------------

 
 
(C) in which such former company owns any stock or shares and in which such
former company controls a majority of the voting rights, pursuant to an
agreement with other stockholders or shareholders; or
 
(D) which is either directly or indirectly controlled in any way by such former
company,
 
and shall include any company which is a Subsidiary of a Subsidiary of such
former company according to the foregoing definition;
 
"TERM" means, subject to clause 20 of this Agreement, the period from the
Effective Date to 31 December 2016, save that if the parties so agree prior to
31 December 2014 the Agreement may be extended for a further 5 years until 31
December 2021 but in the absence of any such agreement by 31 December 2014 this
Agreement shall terminate on 31 December 2016;
 
"TERRITORY" means the world;
 
"TESTERS" means testers, minis and/or samples of Licensed Products, other than
GWPs;
 
"UNDERTAKING" means an undertaking in Burberry's favour signed by an Approved
Contractor, the current form of which is set out in appendix C;
 
"VARIED TRADE NAME" shall have the meaning given to it in clause 17.12;
 
"WORKING DAY" shall mean any day on which banks are open for business in London,
England other than a Saturday or Sunday.
 
1.2 In this Agreement where the context admits references to:
 
(A) the "Agreement" or to any other agreement or document referred to in this
Agreement mean this agreement or such other agreement or document as amended,
varied, supplemented, modified or novated from time to time and includes the
appendices and schedules hereto;
 
(B) a "person" include any individual, company, body corporate, corporation sole
or aggregate, government, state or agency of a state, firm, partnership, joint
venture, association, organisation or trust (in each case, whether or not having
separate legal personality and irrespective of the jurisdiction in or under the
law of which it was incorporated or exists) and a reference to any of them shall
include a reference to the others;
 
(C) clause(s), sub-clause(s), appendice(s), schedule(s) and parties are
references to clauses and sub-clauses of, appendices to, schedules of and
parties to this Agreement, respectively;
 
(D) the singular includes the plural and vice versa (unless the context requires
otherwise);
 
(E) any one gender includes the other gender;
 
 
14

--------------------------------------------------------------------------------

 
 
(F) any statutory provision or enactment or any provision of any treaty,
legislation, statute, directive, regulation, judgement, decision, decree, order,
instrument, by-law, or any other law of or having effect in any jurisdiction
"LAWS" shall be construed also as references to all other Laws made under the
Law referred to, and to all such Laws as amended, re-enacted, consolidated or
replaced, or as their application is modified by other Laws from time to time,
and whether before or after the date of this Agreement;
 
(G) references to any party include any person who at any time is entitled, by
assignment, novation, merger, division, reconstruction, reorganisation or
otherwise, to that party's rights under this Agreement or any interest in those
rights, or who, as an insolvency practitioner or otherwise, is entitled to
exercise those rights (and, in the case of a novation or similar event,
references herein to any party's rights shall include the novated rights to
which another person is entitled as a result of that event); and
 
(H) Burberry giving any form of notice, notification, consent or agreement shall
be construed so that such notice, notification, consent or agreement shall only
be validly given by Burberry if in writing signed by the Authorised Business
Representative or the Authorised Legal Representative.
 
1.3 JOINT AND SEVERAL LIABILITY
 
All warranties, representations, indemnities, covenants, agreements and
obligations given or entered into by more than one person in this Agreement are
given or entered into jointly and severally.
 
1.4 HEADINGS
 
The headings and sub-headings are inserted for convenience only and shall not
affect the construction of this Agreement.
 
1.5 SCHEDULES AND APPENDICES
 
Each of the schedules and appendices shall have effect as if set out in this
Agreement.
 
2. GRANT OF LICENCE
 
TO MANUFACTURE
 
2.1 Subject always to clause 2.6 below, Burberry hereby grants to the Licensee,
subject to the terms and conditions of this Agreement, a personal,
non-transferable and Exclusive (other than in respect of GWPs) licence:
 
(A) to develop, and to produce and manufacture Licensed Products at the Factory
strictly in accordance with the type and specifications from time to time
Approved and to use:
 
(i) the Licensed Trade Marks in connection with the Products;
 
(ii) such other parts of the Burberry Intellectual Property, including the
Formulae, as may be Approved from time to time only for the purpose of such
manufacture; and
 
 
15

--------------------------------------------------------------------------------

 
 
(B) to use such information as may at Burberry's sole discretion from time to
time be provided by Burberry concerning the development, production and
manufacture of products of the same type of merchandise as the Licensed
Products, such information to be used only in connection with the development,
production and manufacture of the Licensed Products and such information shall
be know how and trade secret information of Burberry and subject to clause 26,
and all goodwill howsoever arising from all such use shall accrue to Burberry.
 
2.2 The use in respect of any Licensed Products of any Burberry Intellectual
Property pursuant to clause 2.1(A)(ii) in addition to the Licensed Trade Marks
shall be limited to its use as Approved pursuant to clause 2.1(A)(ii) which
Approval shall be in addition to the Approval required pursuant to clause
2.1(A)(i) and shall be limited to the single Product for which such Approval was
specifically given.
 
TO SELL
 
2.3 Burberry hereby grants to the Licensee subject to the terms and conditions
of this Agreement, a personal, non-transferable and Exclusive (other than in
respect of GWPs) licence:
 
(A) to market, distribute and sell in the Territory Licensed Products to
Retailers either directly or through Burberry Representatives or Distributors
PROVIDED THAT:
 
(1) nothing in this Agreement:
 
(a) entitles the Licensee to establish and operate; or
 
(b) restricts Burberry or any other member of the Burberry Group from
establishing and operating or granting any third party the right to establish
and operate, Burberry Stores and/or a Burberry Website in the Territory; and
 
(2) subject to clause 14, nothing shall be deemed to grant any distribution
rights to Licensed Products to Burberry or any other member of the Burberry
Group; and
 
(B) to use such Burberry Intellectual Property in such a manner as is
specifically Approved but in any event only in relation to the marketing,
distribution and sale of the Licensed Products, and all goodwill howsoever
arising from all such marketing, distribution and sales and use shall accrue to
Burberry.
 
2.4 The Licensee shall consider in good faith such factors as Burberry considers
relevant to the marketing, distribution and sale of the Licensed Products within
the Territory.
 
2.5 Except as otherwise provided in this Agreement, Burberry shall not during
the Term:
 
(A) market, distribute and sell; or
 
 
16

--------------------------------------------------------------------------------

 
 
(B) license any person (including any other member of the Burberry Group) other
than the Licensee to market, distribute and sell, or
 
(C) develop, produce and manufacture or license any person (including any other
member of the Burberry Group) other than the Licensee to develop, produce and
manufacture, except with the prior approval of the Licensee, in the Territory
any Products bearing the Licensed Trade Marks except for the purposes of sales
to and by Excluded Stores, the restriction in this clause 2.5 being referred to
as "Exclusivity" and clauses 2.1 and 2.3 shall be construed accordingly.
 
In the event that Burberry requests the Licensee to manufacture and/or supply
Products (including without limitation limited production items) to the Excluded
Stores ("Excluded Products") and the Licensee does not confirm its agreement to
do so within 28 days of Burberry's request, the provisions of this clause 2.5
shall not apply to Burberry in respect of such Excluded Products.
 
2.6 Notwithstanding clause 2.1 above and without prejudice to clauses 2.3 and
2.5(A) and (B), Burberry may at any time notify the Licensee that it has
reasonable grounds to believe it might terminate this Agreement at a future
date, whether pursuant to the provisions of clause 20 or by reason of the expiry
of the Term provided that in the case of possible termination pursuant to clause
20 such notice shall be given not earlier than 18 months before the possible
termination date and shall specify the grounds relied on by Burberry. Burberry
shall have the right, and the other members of the Burberry Group shall have the
right, forthwith from the date of such notification to develop, produce and
manufacture or have developed, produced and manufactured any Products whether or
not bearing any Burberry Intellectual Property in the Territory.
 
NO SUB-LICENSING
 
2.7 Subject to the Licensee's right to appoint Distributors in accordance with
clause 5, the Licence Rights are non-transferable and personal to the Licensee
accordingly and without prejudice to clause 34, the Licensee shall not have any
rights to grant sub-licences in respect of all or any part of the Licence Rights
and accordingly only the Licensee is entitled to develop, produce and
manufacture pursuant to clause 2.1 and only the Licensee is entitled to market,
distribute and sell pursuant to clause 2.3.
 
2.8 The rights granted under this Agreement are granted to the Licensee only and
no members of the Licensee's Group (other than those which are Distributors)
shall be entitled to exercise the rights granted to the Licensee. In addition,
without prejudice to the foregoing, the Licensee shall procure that no company
within the Licensee's Group does anything which is contrary to the Licensee's
obligations under this Agreement.
 
2.9 Burberry is entitled and shall be in no way restricted from doing or causing
to be done anything which is not expressly prohibited by clause 2.5.
 
 
17

--------------------------------------------------------------------------------

 
 
3. TERM AND TERMINATION OF THE ORIGINAL LICENCE AGREEMENT
 
3.1 This Agreement shall come into force on the Effective Date and, unless
terminated as provided for in this Agreement, shall continue in force until the
expiry of the Term, when it shall automatically terminate.
 
3.2 The Original Licence Agreement shall, subject to clause 15.1, terminate
immediately prior to the Effective Date.
 
3.3 The agreement dated 8 February 2000 among Burberry, the Licensee, the
Guarantor, LV Capital USA, Inc., and Messrs. Jean Madar, Philippe Benacin,
Philippe Santi and Jean Cailliau shall be superseded by the LVMH Agreement but
only when it has been signed by all the aforementioned parties and until such
time it shall continue in force by reference to the terms of this Agreement
mutatis mutandis.
 
4. APPROVAL OF LICENSED PRODUCTS
 
4.1 The provisions of this clause 4 shall apply in respect of all Licensed
Products to be sold pursuant to the rights granted under this Agreement within
the Term commencing on the Effective Date.
 
4.2 The Licensee shall work in close co-operation with Burberry including
without limitation on matters relating to the overall design of the Licensed
Products with a view to agreeing upon any additions or changes to the range of
Licensed Products.
 
4.3 The Licensee shall not manufacture or have manufactured any Products bearing
any Burberry Intellectual Property or sell any such Products manufactured by or
on behalf of the Licensee except such Products which have been Approved as
Licensed Products for manufacture and sale.
 
4.4 The Licensee shall:
 
(A) provide full written details to Burberry of:
 
(i) the proposed Formulae for the particular Licensed Product concerned; and
 
(ii) the name and address of the creator of the proposed Formulae before
commencement of manufacture of any Licensed Product,
 
(B) revise the Packaging used in respect of the Licensed Products in accordance
with the reasonable directions received from Burberry from time to time,
provided that the Licensee shall be entitled to exhaust its existing stock of
Packaging and in respect of the Licensed Products approved in accordance with
the Original Licence Agreement prior to the Effective Date only, no such
directions will take effect before 31 December 2006, except as otherwise agreed.
In the event that the Licensee does not accept that the directions given by
Burberry are reasonable, it shall give written notice to Burberry within 14 days
of receipt of the directions from Burberry setting out details of its
objections. The parties shall in good faith endeavour to resolve the objections
and in the event that no resolution is reached, the Licensee shall implement
Burberry's revisions to the Packaging and the parties shall agree an appropriate
reduction to the Minimum Net Wholesale Sales. In considering what might be an
appropriate reduction to Minimum Net Wholesale Sales the parties shall have
regard to the proportion of the Actual Net Wholesale Sales represented by the
particular Licensed Product affected by the revision to the Packaging;
 
 
18

--------------------------------------------------------------------------------

 
 
(C) subject to clause 9.3, not commence manufacture of any Licensed Product
(other than for the purposes of manufacturing samples) unless and until the
Formulae for that Licensed Product, the proposed Licensed Product, the proposed
Approved Contractor and the proposed Factory have been Approved;
 
(D) provide full written details to Burberry of any proposed changes in any of
the Formulae for any Licensed Product for Approval of such changes before any
such changes are implemented (save to the extent that such changes are required
by applicable law); and
 
(E) not commence manufacture of any Licensed Product in accordance with any
varied Formulae (other than for the purpose of manufacturing samples) unless and
until such Formulae have been Approved.
 
4.5 The Licensee shall submit in writing all concepts, designs, specifications,
pre-prototype samples and prototype samples for Licensed Products to Burberry
for Approval (together with proposed Recommended Retail Prices) in sufficient
time to allow Burberry to examine and consider the same, and to make any such
changes thereto as Burberry requests prior to the commencement of manufacture of
Licensed Products.
 
4.6 Burberry's Approval of any Products as Licensed Products and of the elements
of such of Burberry's Intellectual Property as is to be used therewith:
 
(A) shall be limited to such Products conforming with the relevant Approved
samples and/or specifications in all respects, including without limitation in
respect of (i) aroma (ii) Formula; (iii) quality, (iv) design, (v) materials
(including the ingredients, pattern, colour, composition and weight thereof),
(vi) Packaging, (vii) the elements of the Burberry Intellectual Property to be
used therewith, and (viii) the combinations and manner of use of such Burberry
Intellectual Property (including where relevant the location, juxtaposition and
size of any Licensed Trade Marks appearing thereon); and
 
(B) unless otherwise expressly provided, shall be given only in respect of the
Products for which such Approval is given.
 
4.7 The Licensee shall procure that the Licensed Products are manufactured in
accordance with their concepts, designs and specifications to a high standard of
quality and in accordance with all conditions to which Approval of particular
Licensed Products may be subject.
 
4.8 Where it is the Licensee's intention that any Products (or any part thereof)
which the Licensee proposes to be Licensed Products are to be manufactured by
any Approved Contractor(s), the Licensee shall at the same time as submitting to
Burberry any concepts, designs or specifications of such proposed Licensed
Products, notify Burberry of the identity of such Approved Contractor(s) and the
location of the factory at which it is proposed such Licensed Products are to be
manufactured. No Products will be Approved as Licensed Products where the same
(or any component of the same bearing any Burberry Intellectual Property) is to
be manufactured by any party other than the Licensee or the Approved
Contractor(s) notified to Burberry as aforesaid.
 
 
19

--------------------------------------------------------------------------------

 
 
5. RETAILERS AND DISTRIBUTORS


5.1
(A)
Subject to the provisions of clauses 5.12 and 5.15 below, the Licensee may,
subject to Approval, appoint such distributors as Distributors as it deems
appropriate, save that it should, prior to such appointment submit to the
Authorised Business Representative, information in respect of each such
distributor, including, without limitation, ownership data, details of the other
brands distributed by the proposed distributor and financial and credit data.
The Licensee acknowledges that Burberry will rely on such information and all
other information provided by the Licensee in respect of a distributor in
deciding whether to Approve such a distributor as a Distributor. For the
avoidance of doubt:



 
(1)
if the Licensee wishes to reappoint any of the Distributors listed in schedule 7
it shall first seek Approval of Burberry to any such reappointment in accordance
with this clause 5.1(A); and



 
(2)
subject to clauses 5.12 and 5.15, members of the Licensee's Group which act as
distributors require Approval in accordance with this clause.



 
(B)
The Licensee may, subject to Approval, appoint such retailers as it deems
appropriate, and prior to the commencement of each Licensed Year it shall submit
to the Authorised Business Representative a list of those Retailers it wishes to
continue to use and/or appoint for the forthcoming Licensed Year. Such list of
Retailers and their retail outlets to which the Licensee wishes to supply
Licensed Products for Approval should show those retailers and retail outlets
which have not been supplied with Licensed Products in previous Licensed Years,
and for the avoidance of doubt, members of the Licensee's Group which act as
retailers (and their retail outlets) require Approval in accordance with this
clause.

 
5.2 Burberry's Approval of any retailer as a Retailer is limited to such
retailer's retail outlets as are Approved and the Licensee shall only supply
Licensed Products to Retailers in respect of the Retailer's retail outlets that
are Approved and the term "Retailer" used in respect of such retailer shall be
limited to such retailer trading at such retail outlets.
 
5.3 All Retailers shall be first class stores dealing in products bearing brands
of a similar quality and prestige to the Burberry brand.
 
5.4 The Licensee shall inform all Retailers and Distributors of the provisions
of this Agreement which are relevant to their role as Retailer or Distributor
including, without limitation, clauses 5.6 and 5.7(E).
 
5.5 The Licensee shall not sell or otherwise supply Licensed Products to
customers other than:
 
(A) Retailers; or
 
(B) Distributors for resale to Retailers; or
 
 
20

--------------------------------------------------------------------------------

 
 
 
(C)
customers of the Burberry Group pursuant to orders obtained by Burberry
Representatives and members of the Burberry Group.



5.6
The Licensee shall take all commercially reasonable steps, including by means of
the imposition of contract terms, to ensure that Retailers only sell to
consumers for personal use or to other Retailers.



5.7
The Licensee shall enter into a distribution agreement or commercial arrangement
with each Distributor and shall ensure that each such agreement or arrangement
shall incorporate legally binding provisions which:



 
(A)
are equivalent to the Licensee's obligations under this Agreement;



 
(B)
give effect to the Licensee's obligations under this Agreement;



 
(C)
reflect Burberry's rights under this Agreement;



 
(D)
restrict the Distributor to sell the Licensed Products in a jurisdiction or
jurisdictions within the Territory (to the extent such provision is permitted by
law);



 
(E)
ensure that Retailers only sell to consumers for personal use or to other
Retailers;



 
(F)
procure that Burberry shall have the right to enforce the obligations of each
Distributor directly, provided that Burberry shall consult with the Licensee
before exercising such right; and



 
(G)
to the extent possible taking into account the governing law, legal best
practice of the relevant jurisdiction and the subject matter of the Agreement,
follow the general structure and order of provisions of this Agreement and use
identical definitions of terms.



5.8
The Licensee shall submit a sample distribution agreement (the "Sample
Agreement") to the Authorised Legal Representative for Approval on or before 30
October 2004. Provided that the Sample Agreement is Approved, the Licensee may
enter into an agreement in the form of the Sample Agreement with any
Distributor. For the avoidance of doubt, the Licensee shall not be entitled to
enter into a distribution agreement with a Distributor which is not materially
in the form of the Sample Agreement, without specific Approval of the terms of
such agreement. Burberry's Approval of the Sample Agreement does not and will
not constitute any representation or warranty that such agreement adequately
protects the Licensee who should seek independent legal advice in respect of the
terms of its distribution agreements.



5.9
In respect of Distributors listed in schedule 7, the Licensee shall use all
reasonable endeavours to enter into an agreement not later than 31 December 2004
in the form of the Sample Agreement terminating on or before 31 December 2006.



5.10
The Licensee shall ensure that each Distributor adheres to the provisions of its
distribution agreement and in particular (but without limiting the above) that
no Distributor does anything which if done by the Licensee would be a breach of
clause 17 or which would result in the Licensee being unable to comply with
clause 17. For all agreements between the Licensee and (i) Distributors and/or
(ii) Retailers the Licensee shall procure that Burberry shall, notwithstanding
the provisions of clause 36, have the right to enforce the terms of such
agreements under the Contracts (Rights of Third Parties) Act 1999, or to the
extent that any agreement between the Licensee and a Distributor or Retailer is
not subject to English law, under provisions equivalent to the Contracts (Right
of Third Parties) Act 1999.

 
 
21

--------------------------------------------------------------------------------

 
 
5.11
(A)
At any time prior to 31 December 2006, Burberry may withdraw its Approval of any
Distributor immediately on reasonable grounds by giving written notice to the
Licensee and promptly on receipt of such notice, the Licensee and Burberry shall
consult with a view to the Licensee taking steps to terminate promptly its
agreement or arrangement with such Distributor in accordance with the terms of
its agreement or its arrangement with such Distributor and/or all applicable
Laws.



 
(B)
At any time on or after 31 December 2004, Burberry may withdraw its Approval of
any Distributor immediately if Burberry reasonably believes that such a
Distributor is in breach of its distribution agreement or arrangement with the
Licensee and the Licensee shall terminate promptly its agreement or arrangement
with such Distributor in accordance with the terms of such agreement or
arrangement or otherwise in accordance with Burberry's directions.



5.12
The distributors listed in schedule 7 are deemed to be Approved by Burberry as
Distributors as at the Effective Date, provided that on or before 31 December
2005, Burberry may request on reasonable grounds the termination of any
arrangements with any of such Distributors, such termination to take effect on
31 December 2006.



5.13
If Burberry has notified the Licensee that it does not Approve, on reasonable
grounds, the reappointment of any Retailer in any Licensed Year, the Licensee
shall not reappoint such Retailer. The Licensee shall ensure that within one
month of the date of such notice such Retailer shall cease to be a Retailer,
shall cease to be supplied with Licensed Products and cease to stock Licensed
Products. Furthermore Burberry may withdraw its Approval of any Retailer
forthwith pursuant to clauses 15.9.1(B) and 15.9.2(B) or if Burberry reasonably
believes that such Retailer has sold or is likely to sell the Licensed Products
to third parties other than consumers or Retailers. In the event that the
Licensee does not accept that the grounds given by Burberry are reasonable, it
shall give written notice to Burberry setting out details of its objections
within 14 days of receipt of such notice, the parties shall in good faith
endeavour to resolve the objections and in the event that no resolution is
reached, the parties shall refer the dispute to an expert in the retail
fragrance business for determination. The expert's determination shall be final
and binding. If the expert concludes that Burberry's grounds were not
reasonable, the parties will agree an appropriate reduction to the Minimum Net
Wholesale Sales. In considering what might be an appropriate reduction to
Minimum Net Wholesale Sales the parties shall have regard to the proportion of
the Actual Net Wholesale Sales sold in the prior Licensed Year by the relevant
Retailer.



5.14
The Licensee shall not sell or otherwise supply Licensed Products to any of its
Affiliates unless that Affiliate has been Approved as a Distributor or as a
Retailer.



5.15
Notwithstanding anything to the contrary in this clause 5, the Licensee
undertakes that:

 
 
22

--------------------------------------------------------------------------------

 
  
[                     ] (4)
 
6.  
LIST PRICES AND RECOMMENDED RETAIL PRICE



6.1
By no later than the  commencement of the sale of Licensed  Products to
Distributors for each Licensed Year by the Licensee, the Licensee shall provide
details of and discuss in good faith with Burberry:

 
(A) the Recommended Retail Price; and
 
(B) the List Price, in each Licensed Year for each Licensed Product in each part
of the Territory.
 
6.2 The Licensee shall at all times procure that all Retailers which are
supplied with any Licensed Products are aware at all times of the Recommended
Retail Price in respect thereof.
 
6.3 For the avoidance of doubt, nothing in this clause 6 shall prohibit the
Licensee from selling any Licensed Products at any price as the Licensee freely
determines, or prohibit any Retailer or Distributor from selling any Licensed
Products at any price as that Retailer or Distributor freely determines.
 
7. APPROVALS
 
7.1 Any request by the Licensee for Approval pursuant to this Agreement must be
made in writing and addressed to the Authorised Business Representative or the
Authorised Legal Representative (as required pursuant to the terms of this
Agreement).
 
7.2 Where any Approval is given subject to any conditions or limitations, the
Licensee shall at all times comply with such conditions or limitations. Any
Approval which is stated to be limited in time shall automatically terminate and
be of no further effect from the end of the period for which such Approval is
stated to be effective.
 
8. BUSINESS PLAN
 
8.1 Annually before 31 October (the "Plan Date") in each year prior to each
Licensed Year commencing on 1 January 2005, the Licensee shall deliver to the
Authorised Business Representative and the Authorised Legal Representative a
Business Plan for the following Licensed Year, such Business Plan to set out:
 
(A) the Licensee's plans for the development, production and manufacture of the
Licensed Products;
 
(B) the Licensee's plans for the Promotion, Advertising, marketing, distribution
and sale of the Licensed Products ("Marketing Plan"), such Marketing Plan shall
set out the Licensee's proposed spending on Promotion and Advertising during
that Licensed Year (together with a detailed breakdown of such proposed
spending), the media in which it is intended such Advertising and Promotion is
to be placed, the proposed timing of the planned Advertising and Promotional
Activities, and the proposed contents of any proposed Advertising and
Promotional Material, including any common themes which it is intended will be
pursued in them;
 

--------------------------------------------------------------------------------

(4) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:4.
 
 
23

--------------------------------------------------------------------------------

 
 
(C) the projected Actual Net Wholesale Sales of Licensed Products; and
 
(D) the projected retail sales, and the parties shall, at the request of
Burberry, meet to discuss in good faith Burberry's comments and observations on
each Business Plan.
 
8.2 Each Business Plan (which, for the avoidance of doubt, shall include each
Marketing Plan) is subject to Approval.
 
8.3 Once Burberry has Approved the contents of each Marketing Plan, the Licensee
shall carry out the Advertising and Promotional Activities set out therein and
shall not without Approval (given in accordance with clause 15.3) conduct any
Advertising and Promotional Activities other than in accordance with the same.
 
9. CERTAIN ADDITIONAL OBLIGATIONS OF THE LICENSEE
 
MANUFACTURE OF LICENSED PRODUCTS
 
9.1 The Licensee shall not manufacture any Licensed Products (or any part
thereof) other than at a Factory and shall procure (in the case of manufacture
by an Approved Contractor) that the relevant Approved Contractor does not
manufacture any Licensed Products (or any part thereof) other than at the
Factory Approved in such Approved Contractor's Undertaking.
 
9.2 The Licensee undertakes that the materials used in the manufacture of the
Licensed Products do not and shall not contain any materials from time to time
notified by Burberry to the Licensee including without limitation the materials
listed in appendix G.
 
9.3 Notwithstanding the foregoing and clause 4.4(C), Burberry shall all times be
entitled to withdraw the Approval in respect of a Factory or an Approved
Contractor, and each shall for the purposes of this Agreement cease to be a
Factory or act as an Approved Contractor respectively, forthwith, if it has a
bona fide reasonable belief that any such Approved Contractor or Factory:
 
(A) has produced Licensed Products that are not in accordance with the Formulae,
are not of satisfactory quality or do not meet Burberry's qualitative standards
as notified by Burberry to the Licensee from time to time;
 
(B) has used any of the substances listed in appendix G in the production or
manufacture of the Licensed Products;
 
(C) has or is engaged in unauthorised production of Licensed Products or other
products which represent an infringement of the Intellectual Property Rights of
Burberry or any other person; or
 
 
24

--------------------------------------------------------------------------------

 
 
(D) has infringed or is infringing the Business Ethics and Environmental Policy.
 
SALE OF LICENSED PRODUCTS
 
9.4 Subject to clause 15, the Licensee shall use its best endeavours to
Advertise, Promote, market and extend sales of Licensed Products in the
Territory, and take into account such factors as Burberry considers relevant to
the Promotion, Advertising, marketing and sale of Licensed Products in the
Territory.
 
9.5 The Licensee shall not:
 
(A) offer for sale, sell, solicit orders, take orders for or otherwise dispose
of any Licensed Products other than in the fulfilment of orders from the
customers referred to in clause 5.5 hereof in the Territory for sale in the
Territory;
 
(B) sell Licensed Products to any Retailer or Distributor in respect of which
Approval has been withdrawn pursuant to clause 5.11; or
 
(C) knowingly sell Licensed Products to Retailers other than for direct sale to
consumers for personal use or to other Retailers.
 
9.6 The Licensee shall accept the return of and replace or give credit for any
Licensed Products delivered to any Retailers or Distributors by or on behalf of
the Licensee where such Licensed Products have been lawfully Returned or
rejected by such Retailer or Distributor (whether due to late delivery, defect
in such Licensed Products, any other breach by the Licensee of the applicable
conditions of sale or otherwise).
 
9.7 The Licensee:
 
(A) shall not and shall use its best endeavours to procure that Retailers (other
than the Large Retailers) and Distributors do not market, advertise, promote or
sell any of the Licensed Products by means of any electronic or digital medium,
including without limitation by the use of the "Internet", the "World Wide Web"
or any other telecommunications or information network or service of any
description without Approval; and
 
(B) shall use its best endeavours to procure that its Distributors and/or
Retailers (but in the case of the Large Retailers, subject to clause 9.7(A)) do
not Advertise or Promote any Licensed Products without Approval.


9.8
The Licensee shall procure that its Distributors each nominate and maintain a
senior employee dedicated to the sale, marketing and delivery of the Licensed
Products to Retailers and who shall have suitable experience and expertise in
the fragrance business.



9.9
The Licensee shall at all times be adequately represented, by reference to the
market conditions for the Products from time to time, throughout the Territory
by Distributors so as to comply with its obligations under this Agreement.



9.10
The Licensee shall procure that its and its Distributors' showrooms at which or
environments in which the promotion and/or sale of Licensed Products takes place
(i) are commensurate with the high quality and prestige nature of Burberry's
business and their location and furnishings shall not diminish the reputation of
the Burberry Intellectual Property and (ii) have an area dedicated to the
Licensed Products. The Licensee shall provide to Burberry in June of each
Licensed Year photographs of all such showrooms and environments of the Licensee
and its Distributors at which the Licensed Products are promoted and/or sold
(including, without limitation, photographs of the exterior and interior of such
environments or showrooms and environments).

 
 
25

--------------------------------------------------------------------------------

 
 
9.11
The Licensee shall maintain during this Agreement sufficient production and
other capacity to enable it to meet all orders in all material respects for
Licensed Products from Distributors and/or Retailers.

 
TRACKING AND RECORDING


9.12
(A)
The Licensee shall as soon as practicable, and in any event by no later than 1
July 2005, ensure that it has put in place the necessary measures to identify
with certainty, track and record by reference to each Licensed Product the
Distributor to which the Licensee or another Distributor (as the case may be)
sold such Licensed Product (the "Distributor Tracking Measures").



 
(B)
(1)
The Licensee shall use its best endeavours to put in place by 31 December 2005
the necessary measures to identify with certainty, track and record by reference
to each Licensed Product the Retailers in the Major Markets to which such
Distributors as are described in clause 9.12(A) above sold such Licensed
Products (the "Major Retailer Tracking Measures").



 
(2)
The Licensee shall use its reasonable endeavours to put in place by 30 June 2006
the necessary measures to identify with certainty, track and record by reference
to each Licensed Product the Retailers in the Other Markets to which such
Distributors as are described in clause 9.12(A) above sold such Licensed
Products (the "Other Retailer Tracking Measures").

 
 
26

--------------------------------------------------------------------------------

 
 
 
(C)
The Licensee shall discuss the Distributor Tracking Measures, the Major Retailer
Tracking Measures and the Other Retailer Tracking Measures with Burberry.
Burberry, shall, upon reasonable notice, be permitted access to and/or be
supplied with copies of the Licensee's databases and other records and
information relating to such tracking measures. The Licensee shall also use all
reasonable efforts to ensure that all Distributors comply with the provisions of
this clause 9.12 and to the extent that the Licensee may obtain records or other
information related to the destination of Licensed Products from its
Distributors, the Licensee shall allow Burberry to have access to such records
and information.

 
INTELLECTUAL PROPERTY


9.13
The Licensee shall not use or disclose any information or any of the Formulae or
use any Burberry Intellectual Property (or anything identical or confusingly
similar to anything comprised therein) other than:



 
(A)
as may from time to time be both necessary and Approved in connection with the
manufacture of Licensed Products and sale of Licensed Products under this
Agreement; or



 
(B)
as specifically authorised in this Agreement.



9.14
The Licensee shall not in the manufacture, supply, Advertising, Promotion,
marketing, distribution or sale of any Licensed Products permit any trade marks,
names or other markings to be used on or in connection with or applied to such
Licensed Products other than:



 
(A)
such of the Burberry Intellectual Property as is Approved to be used in respect
of such Licensed Products under clauses 2.1(A) and 2.3(B); and



 
(B)
any such markings as are required by the Laws of or generally accepted codes of
practice in any relevant part of the Territory PROVIDED THAT any such markings
shall be applied in a manner which is as discrete as is reasonably possible, and
no such markings shall be applied to the exterior or the interior of any
Licensed Products without Approval subject to the requirements of any applicable
Laws of or generally accepted codes of practice in any relevant part of the
Territory.



9.15
In the event that Burberry does not supply labels, point of sale material or
packaging bearing Burberry Intellectual Property (for which Burberry shall be
entitled to charge), the Licensee shall not purchase any such labels, point of
sale material or packaging from any party other than from such third party
suppliers as Burberry shall designate as an Approved Contractor.



9.16
The Licensee shall:



 
(A)
use its best endeavours to provide to the Authorised Business Representative
within six months of the date of this Agreement details of all uses it has made
of Burberry Intellectual Property in the six (6) Months prior to the date of
this Agreement whether on or in relation to the Products, stationery or
otherwise;



 
(B)
not use any Burberry Intellectual Property on any of its business documentation
(including but not limited to, all advertising materials, stationery, order
forms, invoices, credit notes, labels, business cards, signage and the like)
unless such use of the Burberry Intellectual Property has been Approved.

 
 
27

--------------------------------------------------------------------------------

 
 
 
(C)
as soon as possible, and in any event within 30 days of receipt of notice from
Burberry of a variation or modification of or any addition to any trade mark or
trade name forming part of the Burberry Intellectual Property including without
limitation the Licensed Trade Marks, cease to use any previous or outdated
versions of the relevant trade mark or trade name on any of the Licensee's
business documentation. For the avoidance of doubt, once notice is given in
accordance with this clause 9.16(C) any prior Approval given under clause
9.16(B) shall be deemed to have been withdrawn to the extent that it relates to
previous or outdated versions of Burberry's brand or logos.



9.17
The Licensee shall not (and shall procure that no Affiliate of the Licensee
shall unless Burberry otherwise agrees) engage directly or indirectly in the
development, production, manufacture, supply, marketing, distribution or sale of
any:



 
(A)
products other than the Licensed Products bearing or sold in connection with:

 
(i) any Burberry Intellectual Property;
 
(ii) any trade marks or trade names identical or confusingly similar to or
otherwise infringing any Burberry Intellectual Property;
 
(iii) any Varied Trade Names which do not include the "Burberry" name (for
example, in the case of "Burberry Brit", the word "Brit" may not be used on its
own or in conjunction with any other word or words other than "Burberry"); or


 
(B)
products of the same design as that of any of the Licensed Products; or



 
(C)
products of a design substantially similar to that of any of the Licensed
Products; or



 
(D)
products in the same or confusingly similar packaging or presentation as any of
the Licensed Products; or



 
(E)
products with a confusingly similar fragrance as any of the Licensed Products;
or



 
(F)
products using the same Formulae as any of the Licensed Products.



9.18
The Licensee shall, on request, deliver to Burberry copies of all stationery,
point of sale materials and any other materials bearing Burberry Intellectual
Property used for or in connection with the manufacture, distribution or sale of
the Licensed Products in the relevant Licensed Year ("Materials") and the
Licensee shall, in any event, archive copies of the Materials and shall provide
copies of such Materials to Burberry at Burberry's request.



9.19
The Licensee shall not use any of the Licensed Trade Marks or any other Burberry
Intellectual Property on or in connection with any products or in connection
with any services other than the Licensed Products and then subject always to
the Approvals which are required under this Agreement.



9.20
Without prejudice to clause 5.10, the Licensee shall procure that its

 
 
28

--------------------------------------------------------------------------------

 
  
Distributors:
 
 
(A)
comply with clauses 9.5, 9.7, 9.8, 9.17, 9.18, 9.19, 9.25 and 9.28; and



 
(B)
do not use any Burberry Intellectual Property for any purpose other than in
connection with the distribution of the Licensed Products in accordance with the
terms of this Agreement and of any distribution agreement entered into under
clause 5.8.



9.21
The Licensee shall work in close co-operation with Burberry to enhance the
goodwill and reputation of the Burberry Intellectual Property and the Formulae.

  
PROVISION OF INFORMATION

 
9.22
The Licensee shall supply such information and documentation as Burberry may
reasonably request in connection with the development, production and
manufacture of Licensed Products and the Promotion, Advertising (including
advertising expenditure), marketing, distribution and sale of Licensed Products.



9.23
(A)
If the Licensee ceases to be listed on a recognised stock exchange, the Licensee
shall promptly provide full details to Burberry in writing in respect of (i) the
beneficial and legal ownership of the Licensee and (ii) the directors and
management of the Licensee, each as at the date hereof. Thereafter the Licensee
shall forthwith give Burberry written notice of:



 
(i)
any material change in the issued share capital of the Licensee including any
change of beneficial or legal ownership including without limitation each
occasion when a person or persons acting in concert first hold or cease to hold
interests (legal or beneficial, direct or indirect) in the share capital of the
Licensee, which represent or could represent ten percent (10%) or more of the
issued share capital of the Licensee, and where any such person or persons holds
any such interest, any increase in such interest;



 
(ii)
any material change in the directors and/or management of the Licensee
(including, but not limited to, any material change in the role of or the
departure from the Licensee of the member of its senior management); and/or



 
(iii)
any other fact matter or thing affecting the Licensee during the continuance of
this Agreement of which the Licensee is aware and which might materially affect
the interests of Burberry or the performance by the Licensee of its obligations
under this Agreement.



 
(B)
If the Guarantor ceases to be listed on a recognised stock exchange, the
Guarantor shall promptly provide full details to Burberry in writing in respect
of (i) the beneficial and legal ownership of the Guarantor and (ii) the
directors and management of the Guarantor, each as at the date hereof.
Thereafter the Guarantor shall forthwith give Burberry written notice of:



 
(i)
any material change in the issued share capital of the Guarantor, including any
change of beneficial or legal ownership including without limitation each
occasion when a person or persons acting in concert first hold or cease to hold
interests (legal or beneficial, direct or indirect) in the share capital of the
Guarantor, which represent or could represent ten percent (10%) or more of the
issued share capital of the Guarantor and where any such person or persons holds
any such interest, any increase in such interest;

 
 
29

--------------------------------------------------------------------------------

 
 
 
(ii)
any material change in the directors and/or management of the Guarantor
(including, but not limited to, any material change in the role of or the
departure from the Guarantor of the member of its senior management); and/or



 
(iii)
any other fact matter or thing affecting the Guarantor during the continuance of
this Agreement of which the Guarantor is aware and which might materially affect
the interests of Burberry or the performance by the Guarantor of its obligations
under this Agreement.



9.24
The Licensee shall notify Burberry of the following information in writing
within 60 days of the end of each Licensed Year:



 
(A)
a list of each person for which the Licensee or a member of the Licensee's Group
acts as a licensee (such persons being the "Other Licensor");



 
(B)
all other brands in respect of which it or a member of the Licensee's Group acts
as licensee or in any other capacity from time to time on behalf of Other
Licensors, such brands as at the date of this Agreement being the "Additional
Brands";



 
(C)
the duration of the agreements with the Other Licensors; and



 
(D)
the territories in which the Licensee may manufacture and sell pursuant to the
licence agreements with the Other Licensors.



All information received by Burberry pursuant to this clause 9.24 shall be
subject to the provisions of clause 26.


9.25
The Licensee shall not make or give any representations or warranties in
relation to the Licensed Products other than those which are true and accurate
in all material respects.



9.26
The Licensee shall notify Burberry in writing forthwith if:



 
(A)
5% or more by value calculated by reference to the Actual Net Wholesale Sales of
a particular Licensed Product in any range of Licensed Products in any six month
period are Returned to the Licensee; or



 
(B)
10% or more by value calculated by reference to the Actual Net Wholesale Sales
of a particular Licensed Product in any range of Licensed Products in any six
month period are Returned to any Distributor; or



 
(C)
a material amount of any particular component of any Licensed Product in any six
month period are Returned to an Approved Contractor.



The Licensee shall provide Burberry with such details as Burberry may reasonably
require in respect of such Returned Licensed Products and the reason for their
return.


 
30

--------------------------------------------------------------------------------

 


ACCESS


9.27
The Licensee shall permit Burberry and/or its representatives to have access to
the premises of the Licensee (including without limitation any Factories) and
shall procure that Burberry and/or its representatives have access to any
relevant premises of any Approved Contractor (including without limitation any
Factories) at any time during business hours, upon reasonable advance notice, to
inspect all the operations of the Licensee and/or any Approved Contractor in
manufacturing and dealing in Burberry Items, to assess the amounts of the
Licensee's and/or Approved Contractors' stocks of Burberry Items and generally
for the purposes of ensuring the compliance of the Licensee with this Agreement,
including without limitation the conformance of any of the Burberry Items with
the required standards of quality.

 
COMPLIANCE WITH LAWS
 
9.28
The Licensee shall at its own expense:

 

 
(A)
comply in all material respects with all applicable Laws and similar
requirements in the Territory in so far as they relate to Licensed Products,
including without limitation as to their manufacture, labelling and raw material
content, supply, importation and/or sale and in particular without limitation
labelling as to jurisdiction of origin, product liability, product safety and
cosmetic products legislation;

 
 
(B)
obtain and maintain in full force and effect all licences, permissions and
consents and comply in all material respects with all requirements necessary for
the importation of any items provided to the Licensee by Burberry for the
purpose of this Agreement, including but not limited to the payment of all
duties, taxes and other charges;



 
(C)
procure and be able to demonstrate to the reasonable satisfaction of Burberry
that, for the purposes of sales of Licensed Products in the Territory, if a
jurisdiction of origin label is required under all relevant Laws, business
practices or codes of practice applicable in the relevant part of the Territory,
such Licensed Products shall be manufactured (and comprise only such components)
so as to be able lawfully to bear a jurisdiction of origin label subject to
clause 9.14(B).



9.29
The Licensee shall conform and comply with and shall use its best endeavours to
cause all Approved Contractors and Distributors to conform and comply with all
relevant international and national conventions and all relevant Laws, rules and
regulations relating to the employment of labour (in particular without
limitation child and forced labour) and employees' terms and conditions of
employment and shall comply with and procure that all Approved Contractors and
Distributors comply with general environmental responsibilities and good
practice.



9.30
The Licensee shall comply in all material respects with all applicable Laws,
rules and notices having the force of law in the Territory and any codes of
practice and regulatory advice (together the "Regulations") insofar as they
relate to the Licensed Products including, but not limited to, the following:



 
(A)
the Licensee shall hold at the address that appears on the packaging of the
Licensed Product a dossier in respect of each Licensed Product (the "Dossiers").
The Dossiers shall contain product information including, without limitation,
safety assessment data and details of the composition of the Licensed Product in
question;

 
 
31

--------------------------------------------------------------------------------

 
 
 
(B)
the Licensee shall appoint a designated individual who shall be responsible for
preparing, maintaining and up-dating the Dossiers (the "Designated Individual").
The Licensee shall notify Burberry within thirty (30) days of the appointment or
replacement of such individual of the name, address and contact telephone
numbers of the current Designated Individual;



 
(C)
the Licensee shall maintain (i) a proper and appropriate procedure for
monitoring, recording, managing and responding to all complaints and (ii) a
product recall procedure, in each case to monitor any undesirable effects and
adverse reactions on consumers caused by the Licensed Products (together the
"Procedures"). The Procedures shall specify details of the individuals within
the Licensee's organisation who have been given overall responsibility for their
implementation including, without limitation, their names and contact telephone
numbers;



 
(D)
the Licensee shall on or before 30 September 2004 provide a copy of the current
Procedures to Burberry for Approval. Any amendments to such Procedures shall be
submitted to Burberry for Approval;



 
(E)
the Licensee shall review the Procedures regularly and in any event at least
once per Licensed Year; and



 
(F)
the Licensee shall procure that all appropriate safety data and information
shall be sent on a confidential basis to Poison Control Centres and other
relevant authorities as may be required by any Regulations;



9.31
The Licensee shall within thirty (30) days of receipt of a request from Burberry
(such a request to be made by Burberry no more than once in each Licensed Year):



 
(A)
certify in writing to Burberry that (i) all Regulations insofar as they relate
to the Licensed Products, the Dossiers and the Procedures have been complied
with; and (ii) all required registrations, consents, approvals, certifications
and submissions in respect of the Licensed Products, Dossiers and Procedures
have been obtained by the Licensee; and



 
(B)
provide copies of supporting documentation providing evidence to the reasonable
satisfaction of Burberry of such compliance.



9.32
The Licensee shall permit Burberry to inspect all documentation relating to the
Licensed Products including, but not limited to, Formulae and data at any time
during normal business hours, upon reasonable advance notice, for the purposes
of ensuring compliance of the Licensee with the Agreement and all Regulations
and the Licensee shall grant Burberry access to its premises for the purposes of
permitting Burberry to carry out this inspection. In carrying out such
inspections, Burberry will endeavour to minimise any disruption to the normal
business operations of the Licensee.

 
 
32

--------------------------------------------------------------------------------

 
 
INSURANCE


9.33
The Licensee shall obtain from a reputable insurance company and maintain in
force product liability insurance for death, personal injury and property damage
in respect of all Licensed Products sufficient to fully indemnify Burberry and
all members of the Burberry Group in respect of any claim arising whether during
the Term or at any time after the termination of this Agreement. Such insurance
shall provide cover for at least (euro)6,000,000 in respect of any one claim or
such higher amount as shall be recommended by a leading firm of international
insurance brokers having regard to what is customary in the fragrance industry
who shall be informed prior to their appointment that they are appointed on the
basis that they will not be instructed in respect of obtaining the insurance
cover itself. Burberry shall be named as "loss payee" on every policy of such
insurance. Each year on or before 31 January the Licensee shall supply to
Burberry evidence of such insurance and the payment of all premiums therefor.



INDEMNITY


9.34
The Licensee shall fully indemnify Burberry and keep it indemnified against all
damage, losses, claims, actions, proceedings, demands, liabilities, costs,
damages, compensation, fines, personal injuries (including death), damage to
private property, orders and out-of-pocket expenses (including, without
limitation, reasonable legal and other professional fees) (hereinafter the
"Indemnified Events") to the extent incurred or suffered by Burberry as a result
of the negligence, act or omission of the Licensee, its Affiliates or its or
their employees, agents and contractors (including Distributors) arising out of
or in connection with this Agreement or to the extent incurred or suffered by
Burberry as a result of the breach by the Licensee or its Affiliates or its or
their employees, agents and sub-contractors of its obligations and/or warranties
under this Agreement save, in any such case, to the extent that such Indemnified
Events are caused by any negligence or wilful default on the part of Burberry,
its employees, agents and contractors (excluding the Licensee).

 
MISCELLANEOUS
 
9.35
The Licensee shall devote sufficient resources (whether in terms of employees,
premises, facilities or otherwise) to fulfil its obligations under this
Agreement in their entirety.



9.36
The Licensee shall not and shall procure that any employee or representative of
the Licensee shall not and shall use all reasonable endeavours to procure that
its Approved Contractors and Distributors shall not:-



 
(A)
make or attempt to make directly or indirectly any payment or gift of any
description (whether or not such payment or gift is solicited), except for
reasonable business meals as may be customary in accordance with the relevant
locale, to:



 
(i)
any employee or representative of Burberry, or of any other known member of the
Burberry Group or of any of their respective Affiliates; or



 
(ii)
to any known family relation of any person described in sub-clause (i) above; or



 
(B)
in any way induce or attempt to induce (whether by means of a payment of money
or otherwise) any employee or representative of Burberry to conceal from
Burberry or to overlook any act, omission or other circumstances which would
amount to a breach by the Licensee or a Distributor of this Agreement (or a
breach by an Approved Contractor of its Undertaking); or

 
 
33

--------------------------------------------------------------------------------

 
 

 
(C)
fail to notify Burberry in writing promptly if the management of Licensee, its
employees or representatives have actual knowledge that any such employee or
representative referred to in clause 9.36(A) has indicated that he/she may so
overlook or conceal a breach of this Agreement if so induced; or




 
(D)
pay any brokers' fees, bribes, pay-offs, commissions (other than customary sales
commissions or finders' fees in the ordinary course of business), royalty
sharing or the like to any third party which relates in any way to this
Agreement or the Licensee's relationship with Burberry.



9.37
The Licensee agrees to be bound by the LVMH Agreement and also to use its best
endeavours to procure that the LVMH Agreement is signed by 30 September 2004 by
all the parties other than Burberry who are stated to have obligations under
that agreement.

 
BURBERRY FRAGRANCES
 
9.38
Certain of the Licensee's obligations under this Agreement will be performed by
Burberry Fragrances. Burberry Fragrances' sole function will be to perform in
whole or in part the Licensee's obligations and Burberry Fragrances will not
provide any services for any other person.



9.39
Burberry Fragrances shall have a dedicated sales and marketing team and shall
outsource such of its obligations as the President of Burberry Fragrances shall
deem appropriate, provided that Burberry Fragrances shall be entitled to use the
production, logistic, accounting, administrative and other services of the
Licensee or the Licensee Group, as the Licensee deems appropriate.



9.40
The Licensee shall ensure that it employs in Burberry Fragrances at all times
sales and marketing personnel dedicated to developing the duty-free business.



9.41
The Licensee shall, subject to any recommendation made by Burberry, propose for
Burberry's Approval a person with suitable experience and expertise in the
fragrance business to be the President of Burberry Fragrances. If Burberry
Approves such proposal, the Licensee shall, and the Guarantor shall procure that
the Licensee shall, appoint such person as is nominated by Burberry to hold the
position of President of Burberry Fragrances. The terms of such appointment
(including, without limitation, remuneration incentives and principal place of
work if the principal place of work is to be other than Paris) shall be subject
to Approval by Burberry.



9.42
Subject to the applicable laws of the principal place of work, the Licensee
shall not dismiss or reassign the President of Burberry Fragrances without the
Approval of Burberry and Burberry shall be entitled to require by notice to the
Licensee that any President of Burberry Fragrances is dismissed and another
person is appointed in his/her place within six months of the date of Burberry's
notice. The Licensee shall provide Burberry with all information requested by
Burberry in respect of the circumstances surrounding any requested dismissed or
reassignment of the President of Burberry Fragrances. The Licensee shall
indemnify and keep Burberry indemnified against all costs, claims, demands,
losses, damages and expenses arising from any claim brought directly against
Burberry by any proposed, current or former President of Burberry Fragrances,
save, in any such case, to the extent that such indemnified events are directly
caused by any negligence or wilful default on the part of Burberry, its
employees, agents and contractors (excluding the Licensee).

 
 
34

--------------------------------------------------------------------------------

 
 
9.43
The President of Burberry Fragrances shall be the principal point of contact for
Burberry with Burberry Fragrances and such person shall devote all of his/her
time to the development of the Licensee's business in respect of the Licensed
Products. Notwithstanding anything to the contrary the President of Burberry
Fragrances shall report, and shall be subordinate to, the President of the
Licensee, provided that the President of the Licensee shall not give directions
to the President of Burberry Fragrances which are inconsistent with the terms of
the President of Burberry Fragrances' appointment and his/her role and
responsibilities. The responsibilities and role of the President of Burberry
Fragrances are set out in schedule 5.



9.44
For the avoidance of doubt the provisions of clause 9.38 to 9.43 and any
recommendation or any Approval given by Burberry pursuant to it shall not limit,
reduce or exclude the Licensee's or the Guarantor's liability under this
Agreement.



10.
LICENCE FEES



CALCULATION OF LICENCE FEE


10.1
In consideration of the Licence Rights granted by Burberry and the obligations
undertaken by Burberry under this Agreement, the Licensee shall pay to Burberry
:



 
(A)
on or before 31 December 2004 the sum of (euro)3,000,000 as an inducement for
Burberry to enter into this Agreement which, for the avoidance of doubt, is
payable in addition to the Licence Fee; and



 
(B)
subject to clause 14.1 from the Effective Date, the Licence Fee, which shall be
calculated by multiplying the Actual Net Wholesale Sales in each Month by
[____________________________](5) ("Calculation A"), save that, in respect of
the Other Markets only, the parties may agree to calculate the Licence Fee by
reference to the Ex-Factory Price of the Licensed Products sold in such Other
Markets ("Calculation B"). The parties shall:



 
(1)
within 150 days of the Effective Date, in respect of the first Licensed Year;
and



 
(2)
by no later than 90 days prior to the beginning of each Licensed Year, in
respect of subsequent Licensed Years,



agree whether Calculation A or Calculation B shall apply in respect of the
Licence Fee in the Other Markets in the next following Licensed Year and, if
Calculation B is chosen, the method and criteria applied and data used in such
calculation. If the parties fail to agree within the time limits set out above,
Calculation A shall apply.
 

--------------------------------------------------------------------------------

(5)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:5.

 
 
35

--------------------------------------------------------------------------------

 
 
10.2
The Licence Fee shall become due on the last day of each Month provided that the
Licence Fee shall not be payable by the Licensee in respect of Licensed Products
which have been Returned to the Licensee by a Distributor or Retailer.



10.3
Estimated Monthly Licence Fee



The Estimated Monthly Licence Fee shall become due at the end of each Month and
be payable to Burberry within 30 days after the end of each Month, provided that
the Estimated Monthly Licence Fee for the period from the Effective Date until
the date of signature of this Agreement shall be payable to Burberry within 30
days after the end of the Month in which the date of signature of this Agreement
falls. Except as provided in clause 10.5 below, each Monthly payment shall be
made without any deduction or set off of any kind.


10.4
Six-Monthly and Annual Reconciliation



 
(A)
In respect of the Major Markets, the Licensee shall, within 45 days of the end
of every six Month period (the first such period commencing on the Effective
Date, and ending on 31 December 2004) pay to Burberry an amount representing the
difference between the Estimated Monthly Licence Fee paid during such six Month
period and the Licence Fee due and payable for such six Month period.



 
(B)
In respect of the Other Markets, the Licensee shall, within 45 days of the end
of each Licensed Year, pay to Burberry an amount representing the difference
between the Estimated Monthly Licence Fee paid during the Licensed Year and the
Licence Fee due and payable for such Licensed Year, such Licence Fee to be
calculated with reference to clause 10.1 to 10.3 inclusive.



10.5
At the same time as delivery of an Annual Account to Burberry, the Licensee
shall pay the Licence Fee shown to be due by such Annual Account, without any
deduction or set off of any kind, if and to the extent that it has not already
then been paid together with interest thereon calculated in accordance with
clause 10.12. In the event that the Annual Account in respect of any Licensed
Year discloses that the Licence Fee paid by the Licensee in respect of that
Licensed Year under clause 10.1 exceeds the Licence Fee which was correctly
required to be paid under this Agreement in respect of such Licensed Year,
Burberry shall credit to the Licensee the amount of such excess, which credit,
at the option of the Licensee:



 
(A)
may be applied by the Licensee so as to reduce the Licensee's Monthly payments
of Estimated Licence Fees in respect of the next following Licensed Year (if
any); or



 
(B)
will be refunded in full to the Licensee within thirty (30) days of such
request.



Except as provided above Burberry shall have no obligation to credit or refund
to the Licensee any overpayment of Licence Fee.


MINIMUM LICENCE FEES AND ACTUAL NET WHOLESALE SALES


10.6
In the event that the Licence Fee paid by the Licensee to Burberry in any
Licensed Year ("Received Fee") is less than the Minimum Licence Fee, the
Licensee shall remit to Burberry within ninety (90) days of the later of the end
of such Licensed Year or such date that the difference between the Received Fee
and the Minimum Licence Fee for such Licensed Year has been determined.

 
 
36

--------------------------------------------------------------------------------

 
 
10.7
If the aggregate of the Actual Net Wholesale Sales from 1 January 2008 until 31
December 2008:

 

 
(A)
in respect of Licensed Products is less than[________________](6) (subject to
indexation in accordance with clause 10.9 below); or

 
 
(B)
in respect of those Licensed Products described in paragraph C of schedule 2
("Men's and Women's Skin Care Products") is less than [____________________](7)
(subject to indexation in accordance with clause 10.9 below),


 
Burberry shall, with effect from 31 December 2009, be entitled, by giving at
least nine months' notice expiring on or before 31 December 2009, to terminate
this Agreement (in respect of (A) above) or the Licence Rights for Men's and
Women's Skin Care Products (in respect of (B) above).

 
10.8
If the aggregate of the Actual Net Wholesale Sales from 1 January 2012 until 31
December 2012:


 
 
(A)
in respect of Licensed Products is less than [____________________](8) (subject
to indexation in accordance with clause 10.9 below); or


 
 
(B)
in respect of Men's and Women's Skin Care Products is less than
[____________________](9) (subject to indexation in accordance with clause 10.9
below),


 
Burberry shall, with effect from 31 December 2013, be entitled, by giving at
least nine months' notice expiring on or before 31 December 2013, to terminate
this Agreement (in respect of (A) above) or the Licence Rights for Men's and
Women's Skin Care Products (in respect of (B) above).
 

--------------------------------------------------------------------------------

(6)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:6.



(7)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:7.



(8)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:8.



(9)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:9.

 
 
37

--------------------------------------------------------------------------------

 
  
10.9
The Minimum Licence Fee, the Minimum Net Wholesale Sales and the figures set out
in clauses 10.7 and 10.8 (as the same may have been previously increased
pursuant to this clause 10.9) shall be increased in each Licensed Year for
inflation by taking into account the increase in the Index from the Index last
published in the previous Licensed Year (or, in respect of the first Licensed
Year, the Index last published in the calendar year prior to the first Licensed
Year ("Base Index") but only if the Index increases in such Licensed Year by
more than [___](10) and the first [___](10) of any such increase in any Licensed
Year shall be disregarded for the purposes of this clause 10.9. The adjustment
shall be accomplished by multiplying the relevant amount, by a fraction, the
numerator of which shall be the Index last published prior to the end of the
relevant period and the denominator of which shall be in each instance the Base
Index. There shall be no decrease of such amounts in the case of deflation.

 
PAYMENT DETAILS
 
10.10
All Licence Fees, and other amounts due to Burberry under this Agreement shall
be exclusive of value added tax, sales tax, use tax or any and all other similar
taxes which shall be paid by the Licensee to Burberry at the applicable rate in
addition to such amounts, except to the extent that the Licensee satisfies
Burberry that the conditions are met for the relevant supply to be outside the
scope of such tax. Accordingly, the Licensee shall notify Burberry immediately
if it has or establishes a place of business or fixed establishment within the
European Union at which any rights licensed under this Agreement are or are to
be used or to which any of such rights are supplied or may be supplied.



10.11
All payments which are to be made by the Licensee to Burberry under this
Agreement whether they be Licence Fees or otherwise shall be made in Euros and
shall be paid:



 
(a)
by telegraphic transfer into Burberry's bank account at Lloyds TSB Bank plc,
City Office, PO Box 72, Bailey Drive, Gillingham Business Park, Kent ME8 0LS or
such other account as Burberry may nominate in writing from time to time and at
the same time the Licensee shall fax a copy of the payment slip to the
Authorised Business Representative; or



 
(b)
if requested by Burberry by remittance of a bankers draft to Burberry at 18-22
Haymarket London SW1Y 4DQ (or such other address as Burberry may from time to
time notify to the Licensee) marked for the attention of the Authorised Business
Representative and a copy thereof shall be sent to the Authorised Legal
Representative.



10.12
Interest shall accrue on all sums due from the Licensee to Burberry and
outstanding beyond the date of payment specified in this Agreement. Such
interest shall accrue:



 
(A)
at the rate of [____________________](11) per annum above the base rate for
pounds sterling of Lloyds TSB Bank Plc (or such other major UK bank as Burberry
may from time to time designate in writing) from time to time in effect; and



 
(B)
on a daily basis both before and after any judgment of any court of law.

 

--------------------------------------------------------------------------------

(10)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:10.



(11)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:11.

 
 
38

--------------------------------------------------------------------------------

 
 
CURRENCY
 

10.13
(A)
The Estimated Licence Fee and the Licence Fee shall always be paid in euros
("Euro Amount").

 
(B) The Euro Amount shall be calculated as follows :
 
(1) if the Actual Net Wholesale Sales are made in any currency other than pounds
sterling ("Other Currency"), the Licence Fee shall be calculated in the relevant
Other Currency and converted into pounds sterling at the relevant Other
Currency's Due Mid Market Rate (the "Sterling Amount"); and
 
(2) the Licensee shall convert the Sterling Amount referred to in clause
10.13(B)(1) above into euros at the Payment Mid Market Rate on the date it pays.
 
(C) The Euro Amount for the Estimated Monthly Licence Fee shall be calculated as
follows :
 
(1) If the Estimated Major Market Sales and Estimated Other Market Sales are
determined in an Other Currency, the Estimated Monthly Licence Fee shall be
calculated in the relevant Other Currency and converted into the Sterling Amount
at the relevant Other Currency's Due Mid Market Rate; and
 
(2) The Licensee shall convert the Sterling Amount referred to in clause
10.14(C)(1) above into euros at the Payment Mid Market Rate on the date it pays.
 
(D) The amount payable in respect of the Actual Net Wholesale Sales of sales
made in the Other Markets (except in the case of sales made in any jurisdiction
falling within the Other Markets where the Licensee receives an account of such
sales at the end of each Month for the sales made in that Month) shall be
converted into the Sterling Amount at the end of the Quarter in which the
relevant sales are made and the Licensee shall convert the Sterling Amount into
euros at the Payment Mid Market Rate prior to the date it pays the Licence Fee.
 
(E) For the purposes of this clause 10.13:
 
(1) "Payment Mid Market Rate" means the relevant currency's mid market rate as
determined by reference to the exchange rate published in the London Financial
Times on the last Working Day prior to the date the Licensee pays the Licence
Fee or Estimated Monthly Licence Fee (as the case may be) or, in the case of
clause 10.13(D) above, the amounts referred to in clauses 10.5, 10.6 and 10.12;
and
 
(2) "Due Mid Market Rate" means the relevant currency's mid market rate as
determined by reference to the exchange rate published in the London Financial
Times:
 
(a) on the last Working Day prior to the date on which the relevant payment
first became due for Licence Fees calculated on a Monthly basis and for
Estimated Monthly Licence Fees; and
 
39

--------------------------------------------------------------------------------

 
 
 
(b)
the last Working Day prior to the end of the Quarter for Licence Fees calculated
Quarterly.



11.
REPORTING AND ACCOUNTING



11.1
The Licensee shall, within thirty (30) days after the last day of each Month
send by facsimile transmission or email, to be followed by a hard copy sent by
post to Burberry at St Albans House, 10 St Albans Street, London, SW1Y 4SQ (or
such other address as Burberry shall from time to time specify in writing)
marked for the attention of the Authorised Business Representative, a full and
accurate account in respect of that Month (the "Monthly Account") in writing
certified as correct by the Chairman, President, Chief Executive Officer or
Chief Financial Officer of the Licensee. The Monthly Account shall set out those
details of the Licensee's activities which are described in appendix A as being
reportable on a Monthly basis



11.2
The Licensee shall, within thirty (30) days after the last day of each Quarter,
send by facsimile transmission or email, to be followed by a hard copy sent by
post to Burberry at St Albans House, 10 St Albans Street, London, SW1Y 4SQ (or
such other address as Burberry shall from time to time specify in writing)
marked for the attention of the Authorised Business Representative, a full and
accurate account in respect of that Quarter (the "Quarterly Account") in writing
certified as correct by the Chairman, President, Chief Executive Officer or
Chief Financial Officer of the Licensee. The Quarterly Account shall set out
those details of the Licensee's activities which are described in appendix A as
being reportable on a Quarterly basis and every other Quarterly Account shall
also set out those details of the Licensee's activities which are described in
appendix A as being reportable on a semi-annual basis.



11.3
The Licensee shall within ninety (90) days after the end of each Licensed Year
deliver to Burberry (marked for the attention of the Authorised Business
Representative) a full and accurate account in the format of the Quarterly
Account unless otherwise specified by Burberry from time to time (the "Annual
Account") specifying in respect of such information in relation to Licensed
Products manufactured and/or Returned and/or sold during such Licensed Year as
is required in respect of Quarterly Accounts under clause 11.2 and details and
documentary proof of all amounts actually spent in respect of Advertising and
Promotional Activities. The Licensee shall also deliver with the Annual Account
the documentary evidence referred to in appendix A. Each Annual Account shall be
certified as correct by:



 
(A)
the Chairman, President, Chief Executive Officer or Chief Financial Officer of
the Licensee; and



 
(B)
one of the four largest international firms or an Approved firm of certified
public accountants (and, for the purposes of this clause 11.3 any accounting
firm that is a nationally recognised firm in France and regarded as an auditor
to French publicly traded companies or a member of, and in good standing with
the U.S. Public Company Accounting Oversight Board is Approved);



and in the event of any inconsistency between the Annual Account and the
Quarterly Accounts for the Licensed Year in question, the Annual Account shall
prevail.
 
 
40

--------------------------------------------------------------------------------

 
 
11.4
Within ninety (90) days of the termination of this Agreement (or, where there is
a Sell-Off Period, the termination of such Sell-Off Period), the Licensee shall
submit an account (the "Final Account") to Burberry in respect of the period
from the date of the last Annual Account up to the date of termination. The
Final Account shall be prepared in accordance with the requirements of this
Agreement applicable to Annual Accounts.



11.5
The Licensee shall for seven years from the date of their creation:



 
(A)
keep, and use its reasonable endeavours to procure that all Approved Contractors
and Distributors shall at all times keep, in accordance with generally accepted
accounting principles applicable to the relevant party complete and accurate (in
all material respects) books and records in a form (computerised or otherwise)
which is readily retrievable and easily interpreted relating to all of the
dealings of the Licensee or such Approved Contractor or Distributor in relation
to any Licensed Products and other Burberry Items, including without limitation
but to the extent relevant to the party in question as to:



 
(i)
all purchases and sales or other disposals or dealings by the Licensee, any
Approved Contractor or Distributor of all and any Licensed Products and other
Burberry Items;



 
(ii)
all Burberry Items manufactured by the Licensee and/or any Approved Contractor;

 
(iii) production, manufacturing and distribution records;
 
(iv) the Licensee's, Approved Contractors' and Distributors' labour practices
and environmental obligations and corresponding compliance with all relevant
Laws;
 
(v) the number of Licensed Products and other Burberry Items held in stock by
the Licensee, Approved Contractors and Distributors;
 
(vi) copies of all Quarterly Accounts and Annual Accounts and supporting
documentation in respect thereof;
 
(vii) if the party's accounts were audited, copies of its audited accounts for
the previous two (2) years;
 
(viii) if the party's accounts were audited, working papers that support the key
balances included on each set of audited accounts including, without limitation,
an analysis of stock held as at the date of the accounts (by product line
identifying the stock of Burberry Items held) and an analysis of sales and cost
of sales of Licensed Products;
 
(ix) management accounts for each Quarter;
 
(x) stock and production records for all transactions relating to the Licensed
Products;
 
 
41

--------------------------------------------------------------------------------

 
 
(xi) standard costing sheets agreed with contractors for transactions relating
to the Licensed Products;
 
(xii) list of Approved Contractors, Distributors and Retailers and copies of all
contracts with such Approved Contractors and Distributors;
 
(xiii) purchase records for all transactions relating to the Licensed Products
or raw materials therefor, including without limitation, invoices, statements
and goods received notes;
 
(xiv) sales records including without limitation invoices, statements and
despatch records; and
 
(xv) copies of all brochures and price lists relating to the Licensed Products;
and
 
(B) procure that Burberry and/or its employees, agents or professional advisers
are permitted with respect to the Licensee, and to use reasonable commercial
endeavours with respect to its Approved Contractors and Distributors during
normal business hours and upon reasonable advance notice, to inspect and make
and retain copies of such books and records as are referred to at clause 11.5(A)
and all and any other books of account and business records as are kept by the
Licensee, any Approved Contractor and/or any Distributor which relate to the
Burberry Items, that Burberry and/or such employees, agents or professional
advisers are given such access to the Licensee's, any such Approved Contractor's
and/or Distributor's employees and auditors as is required in order to interview
the same for the purposes of gaining access to, interpreting and/or verifying
such books and records, and that full co-operation is given by the Licensee, any
such Approved Contractor and Distributor and their employees and auditors in
relation to any such inspection and/or interview and that Burberry and/or such
employees, agents or professional advisors are given access to the Licensee's
Approved Contractors' and Distributors' premises at which Licensed Products
and/or other Burberry Items are stored in order to establish the number of such
items held in stock.


11.6
If any such investigation as is described in clause 11.5(B) shows that the
relevant Account(s) rendered by the Licensee had underestimated the Licence Fees
due to Burberry then any underpayment shall be paid forthwith on Burberry's
demand or, if Burberry so agrees, together with the next Quarterly payment of
Licence Fees, together with interest thereon calculated in accordance with
clause 10.12, and in the event that the amount of such underpayment in respect
of any Quarter exceeds 3% (three per cent) of the Licence Fee found to be
payable in respect of that Quarter or in the event that the documents and
information referred to in clause 11.5(A) above have not been maintained and
retained by the Licensee and made available to Burberry and/or its employees,
agents or professional advisors in accordance with clause 11.5(B) the Licensee
shall in addition pay to Burberry on demand the cost of and expenses incurred in
connection with such investigation on a full indemnity basis. If any such
investigation as is described in clause 11.5 shows that the relevant Account(s)
rendered by the Licensee had overestimated the Licence Fees due to Burberry,
then any overpayment shall be credited to the Licensee and dealt with as
described in clause 10.5. The results of any such investigation shall be final
and binding upon the parties if:

 
 
42

--------------------------------------------------------------------------------

 
 
(A) the investigation was conducted by one of the four largest international
firms of certified public accountants;
 
(B) the Licensee was given the opportunity to discuss with such firm the conduct
and results of its investigation and such firm considered the Licensee's view
expressed in such discussion in good faith; and
 
(C) such firm conducted its investigation on an independent and objective basis.
 
11.7 The Licensee shall supply to Burberry a copy of:
 
(A) its audited accounts as soon as such accounts are circulated to its
shareholders; and
 
(B) its tax return as soon as it is filed with the relevant authorities in
accordance with French law.
 
12. DEFECTIVE STOCK


12.1
The Licensee shall provide to Burberry within 120 days after the end of each
Licensed Year details of the nature and quantities of Defective Stock, and the
amount that has been destroyed during such period.



12.2
The Licensee shall destroy and shall procure that the members of the Licensee's
Group and the Distributors shall destroy all Defective Stock. Any such
destruction shall be witnessed and verified by an independent observer (or at
Burberry's request by such nominee in that part of the Territory as Burberry
shall from time to time nominate) and shall be carried out in accordance with
the Environmental and Social Policy. The Licensee shall procure that the members
of the Licensee's Group and Distributors shall not sell, transfer or otherwise
dispose of such Defective Stock.



13.
PRODUCT RECALL



13.1
Burberry shall be entitled at any time in respect of any Licensed Product to
require that:



 
(A)
the Licensee withdraws and undertakes to use its best endeavours to ensure that
all Distributors and Retailers withdraw all Licensed Products from sale as soon
as possible and in any event to commence such withdrawal within 24 hours of a
written notice of such requirement of Burberry in the event that any Licensed
Product does not comply with its specifications, any Laws or any requirements
under this Agreement (the "Notice"); and



 
(B)
the Licensee withdraws and uses its best endeavours to ensure that all
Distributors and Retailers complete the withdrawal of all the Licensed Products
from the premises of all Retailers and Distributors within 48 hours of the
Notice;



 
(C)
the Licensee fully complies with and uses its best endeavours to ensure that the
Distributors and Retailers fully comply with any product recall Procedures that
have been Approved by Burberry in respect of the Licensed Products that are the
subject of the Notice; and

 
 
43

--------------------------------------------------------------------------------

 
 
(D) in the event of any failure to comply in all material respects with the
provisions of clauses 13.1(A), 13.1(B) or 13.1(C) such failure shall constitute
material breach of this Agreement by the Licensee.
 
14. SUPPLY OF LICENSED PRODUCTS TO BURBERRY AND ITS GROUP


14.1
At the beginning of each Licensed Year the Licensee shall supply Burberry free
of charge with such number of sets of samples as reasonably requested by
Burberry for use at the Burberry Group's and Burberry Agents' showrooms which
are representative of the Licensed Products to be offered for sale in that
Licensed Year. In addition, the Licensee shall supply to Burberry such further
Licensed Products as may from time to time reasonably be requested by Burberry
for use as samples at no charge. The Licence Fee shall not be payable in respect
of such Licensed Products.



14.2
Any category or type of Licensed Product offered by the Licensee to any Retailer
or Distributor shall also be offered for sale to the Burberry Group (including
without limitation for the purposes of this clause 14.2 to any third party which
operates a Burberry Store from time to time), it being understood and agreed
that the Licensee or its Subsidiaries may not offer any Licensed Product for
sale to any Retailer or Distributor unless such Licensed Product is
contemporaneously offered to the Burberry Group and the Licensee complies with
this clause 14. All promotional and discount offers ("P&D Offers") relating to
Licensed Products shall be offered to the Burberry Group at the same time as or
before they are offered to any Retailer or Distributor. Upon the request of
Burberry the Licensee shall provide Burberry with a list of all such P&D Offers
offered during the 12 months prior to the request.



14.3
Burberry and any member of the Burberry Group (which term shall, for the purpose
of this clause 14.3 only, include any third party which operates a Burberry
Store from time to time) shall be entitled to place orders for the purchase of
Licensed Products for resale at any Burberry Store or Burberry Website. The
Licensee or its Subsidiaries shall promptly fulfil such orders (or shall procure
that a Distributor shall promptly fulfil such orders) at a price which is the
List Price applicable in the geographical market of the relevant member of the
Burberry Group minus a discount of [____](12). If the discount practices of the
Licensee and/or the Distributors change from the levels customarily given at the
date of this Agreement so that greater discounts are given either directly or
indirectly the level of discount shall be increased from [____](12) to such
higher number as shall be reasonably determined by Burberry. For the avoidance
of doubt, the Licence Fee shall be payable in respect of all such Licensed
Products.



14.4
Because of the overriding needs of Burberry Stores for sufficient quantities of
Licensed Products when and as needed, any order for Licensed Products placed
with the Licensee by a member of the Burberry Group will have priority over any
other order and shall be manufactured, shipped and delivered no later than
shipment or delivery of any contemporaneous or subsequent orders for Licensed
Products from other customers of the Licensee, unless any such member of the
Burberry Group shall request a later delivery of its order.

 

--------------------------------------------------------------------------------

(12)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:12.



 
44

--------------------------------------------------------------------------------

 
 
 
14.5
All supplies of Licensed Products by the Licensee to Burberry or any member of
the Burberry Group pursuant to either of clauses 14.2 or 14.3 or otherwise under
this Agreement shall take place on the standard terms of purchase of Burberry or
the relevant member of the Burberry Group current at the date of the relevant
order, a copy of which terms will on request be provided to the Licensee.



15.
ADVERTISING AND MARKETING



15.1
The parties agree that, notwithstanding the termination of the Original Licence
Agreement and its replacement with this Agreement, the provisions of clauses
11.1 and 11.2 of the Original Licence Agreement shall continue to have effect
from the Effective Date up to and including 31 December 2004.



With effect from 1 January 2005 and for the remainder of the term of this
Agreement, the Licensee shall spend the following in respect of Advertising and
Promotion in accordance with clause 15.3:


 
(A)
in respect of Launch Products the Advertising and Promotion expenditure shall be
calculated on a Geographical Region by Geographical Region basis so that in each
Geographical Region of the Territory, it shall be:



 
(1)
in the first six months of the Advertising and Promotion of a Launch Product in
such Geographical Region, [______](13) of the aggregate value of the Projected
Sales for the first six months of sales of such Launch Product in that
Geographical Region; and



 
(2)
in the second six months of the Advertising and Promotion of a Launch Product in
such Geographical Region, [______](14) of the aggregate value of the Projected
Sales for the second six months sales of such Launch Product in that
Geographical Region.



The aggregate of the amounts to be spent on Advertising and Promotion in all of
the Geographical Region of the Territory pursuant to clauses 15.1(A)(1) and
15.1(A)(2) shall for the purposes of this clause 15.1 hereinafter be referred to
as the "Aggregate Spend". If the expenditure for any Geographical Region becomes
less than the amount stipulated under clauses 15.1(A)(1) or 15.1(A)(2) above (as
applicable)(the "Threshold"), the Licensee must spend the difference between the
Threshold and the actual Advertising and Promotion expenditure in the relevant
Geographical Region in such other Geographical Region or Geographical Regions as
it may choose provided that at all times the Licensee spends no less than the
Aggregate Spend in the Territory.


For the purposes of clause 15.1(A), "Geographical Region" means one of the
following:

 

--------------------------------------------------------------------------------

(13)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:13.



(14)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:14.

 
 
45

--------------------------------------------------------------------------------

 
 

 
(i)
Europe;

 

 
(ii)
United States of America and Canada;

 

 
(iii)
South America;



 
(iv)
Asia Pacific; and



 
(v)
Any other geographical areas or countries in the Territory other than those
listed in (i), (ii), (iii) or (iv) above, and, in case of any doubt as to
whether a particular geographical area or a country should fall in any one of
(i), (ii), (iii), (iv) or (v) above due to its geographical location, Burberry
has discretion, which it shall exercise reasonably, in allocating that
particular geographical area or a country into one of the Geographical Regions.

 
 
(B)
in respect of all other Licensed Products for each Licensed Year of this
Agreement, [______](15) of the aggregate value of the Projected Sales for such
Licensed Products in the Business Plan; and



 
(C)
[______](16) of the expenditure in clause 15.1(A)(1) and 15.1(A)(2) and [______]
(17) of the expenditure in clause 15.1(B) and the Supplementary Advertising
Spend in clause 15.2 shall be spent on Direct Production Costs and Advertising.



15.2
(A)
If the Actual Net Wholesale Sales in respect of Licensed Products in any
Licensed Year are greater than the Projected Sales for that Licensed Year, the
difference between the amount actually spent on Advertising and Promotion in
that Licensed Year and the amount that would have been spent had the Advertising
expenditure been calculated by reference to the Actual Net Wholesale Sales (the
"Supplementary Advertising Spend") shall be used to fund additional Advertising
expenditure in the next following Licensed Year. Such Supplementary Advertising
Spend shall be in addition to the Advertising expenditure calculated in
accordance with clause 15.1 above for that Licensed Year.



 
(B)
If the Actual Net Wholesale Sales are greater than Projected Sales for the final
Licensed Year, the Licensee shall pay the Supplementary Advertising Spend to
Burberry within 7 days of the date of termination of this Agreement.



 
(C)
Subject always to the provisions of clauses 15.2(D) and 15.2 (E) below if the
Actual Net Wholesale Sales in any Licensed Year are less than the Projected
Sales for that Licensed Year, the Licensee shall be entitled to deduct
[______](18) of the difference between the amount actually spent on Advertising
and Promotion in any such Licensed Year and the amount that should have been
spent by reference to Actual Net Wholesale Sales in any Licensed Year from the
amount spent on Advertising and Promotion in the next following Licensed Year.

 

--------------------------------------------------------------------------------

(15) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:15.
 
(16) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:16.
 
(17) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:17.
 
 
46

--------------------------------------------------------------------------------

 
 

 
(D)
No deduction can be made pursuant to clauses 15.2(C) that results in the amount
spent on Advertising and Promotion of Licensed Products being less than [______]
(19) of the amount that should have been spent pursuant to clause 15.1.

 

 
(E)
In addition to clause 15.2(D), no deduction can be made pursuant to clause
15.2(C) for a Licensed Year if the Actual Net Wholesale Sales for the Licensed
Year preceding such Licensed Year is less than the Minimum Net Wholesale Sales
for such preceding Licensed Year.

 
15.3
The Licensee shall, and shall procure that any third party appointed by it
shall, carry out all Advertising and Promotional Activities in respect of the
Licensed Products in full consultation with Burberry and subject to Burberry's
Approval and the Licensee shall not Advertise or Promote the Licensed Products
in any manner without Approval as to the form and content of the Advertisement
or Promotion and the particular manner in which the Advertisement or Promotion
is to be published or otherwise presented to potential customers (which
Approvals as are described in this clause 15.3, for the avoidance of doubt,
shall be in addition to Approval of any Business Plan given pursuant to clause
8.2 above) and generally all Advertising and Promotion of the Licensed Products
shall be carried out in a tasteful and appropriate manner and not in any way
which might detrimentally affect Burberry's reputation for high quality prestige
products. Without prejudice to the foregoing:



 
(A)
where in conjunction with the Advertising or Promotion of the Licensed Products
the Licensee wishes to display, feature or use in any way any other products of
any description, where either Burberry or any licensee of Burberry manufactures
and/or sells those products bearing Burberry Intellectual Property, the Licensee
shall only display, feature or use those products; and



 
(B)
where the Licensee participates in trade shows the Licensee shall;



 
(i)
only display the Licensed Products in an area clearly identified as "Burberry";



 
(ii)
not display the Licensed Products (in the area clearly defined as "Burberry")
with any products which do not feature any Burberry Intellectual Property; and




 
(iii)
use any fixtures provided by Burberry from time to time and otherwise use
fixtures which are of an appropriate standard for the Licensed Products.

 

--------------------------------------------------------------------------------

(18)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:18.



(19)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:19.

 
 
47

--------------------------------------------------------------------------------

 
 
15.4
The Licensee shall engage such advertising agency or agencies as Burberry may
from time to time Approve, save that in respect of the United Kingdom, France,
Italy, Spain, Germany, U.S.A., Canada, Japan, China and Korea, the Licensee
shall use such advertising agency or agencies as Burberry shall direct taking
account of the Licensee's written comments on the quality and cost of such
agencies.



15.5
The Licensee agrees, upon the reasonable request of Burberry, to participate at
the Licensee's expense in Promotional Activities jointly with Burberry and other
licensees, including, without limitation, trade shows, fashion shows and special
events in which Burberry chooses to participate and such expenditure shall be
included in the expenditure referred to in clause 15.1.



15.6
Subject to clause 15.7, the Licensee shall, if so requested by Burberry, include
in any Advertisement or Promotion at no cost to Burberry other products bearing
Burberry Intellectual Property produced by or on behalf of Burberry provided
that Burberry reasonably considers such products to be complementary to the
Licensed Products.



15.7
For the avoidance of doubt Burberry shall be entitled to make it a condition of
any Approval given in respect of this clause 15 that the Licensee uses
photographs, models, photographers, campaigns and other images and materials
provided by Burberry.



15.8
The Licensee shall supply to Burberry free of charge such number of Licensed
Products as reasonably required by Burberry from time to time for Promotional or
Advertising purposes including, without limitation, for distribution at public,
charity and media events.



15.9
GWPS AND TESTERS

 
15.9.1 GWPS

 
(A) Subject to clauses 15.9.1(C) and 15.9.1(D) below, GWPs shall only be
disposed of by the Licensee to Retailers, by Distributors to Retailers and by
Retailers to consumers as a free promotional item with the sale of Licensed
Products which are Products.

 
(B) If Burberry reasonably believes that any Retailer has sold or is likely to
sell GWPs for money or money's worth, Burberry shall be entitled to withdraw
immediately its Approval of such Retailer.

 
(C) If GWPs are sold for money or money's worth by the Licensee to Retailers or
by Distributors or Retailers to other Distributors or Retailers, as the case may
be, a Licence Fee shall be payable on such GWPs, which shall be calculated by
multiplying a notional price for such GWPs (reasonably determined by Burberry)
by [______](20).
 
(D) The Licensee may only sell GWPs to Distributors without paying a royalty, if
such GWPs are sold, for money or moneys worth, for an amount no greater than the
manufacturing cost price of such GWPs plus [______](21) ("GWP Distributor
Cost"). In the event that GWPs are sold by the Licensee to Distributors, for
money or moneys worth, for an amount greater than the GWP Distributor Cost
("Actual Sale Price"), the Licensee will pay Burberry [______](22) of the
difference between the Actual Sale Price and the GWP Distribution Cost as a
royalty ("GWP Royalty"), so that where:
 

--------------------------------------------------------------------------------

(20) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:20.
 
(21) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:21.


 
48

--------------------------------------------------------------------------------

 
 
 
A = GWP Distributor Cost

 
B = Actual Sale Cost

 
R = GWP Royalty

 
R = [______](23) x (B - A).

 
The GWP Royalty will be paid every six months, with the first GWP Royalty
payment being due on the 31 December 2004 and then every 30 June and 31 December
thereafter and shall be payable within 30 days of such date. The provisions of
clauses 10.10, 10.11, 10.12 and 10.13 shall apply, and the provisions of clause
11 shall apply mutatis mutandis, to such GWP Royalty.

 
(E) For the purposes of clause 15.9.1, GWPs shall be deemed to be Advertising
and Promotional Expenditure and have a value of no more than the manufacturing
cost price of such GWPs and Testers plus [______](24).

 
15.9.2 TESTERS

 
(A) Subject to clauses 15.9.2(C) and 15.9.2(D) below, Testers shall only be
disposed of by the Licensee to Retailers, by Distributors to Retailers and by
Retailers to consumers as a free promotional item with the sale of Licensed
Products which are Products.

 
(B) If Burberry reasonably believes that any Retailer has sold or is likely to
sell Testers for money or money's worth, Burberry shall be entitled to withdraw
immediately its Approval of such Retailer.
 
(C) If Testers are sold for money or money's worth by the Licensee to Retailers
or by Distributors or Retailers to other Distributors or Retailers, as the case
may be, a Licence Fee shall be payable on such Testers, which shall be
calculated by multiplying a notional price for such Testers (reasonably
determined by Burberry) by [______](25).
 

--------------------------------------------------------------------------------

(22) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:22.

 
(23) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:23.
 
(24) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:24.
 
(25) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:25.
 
 
49

--------------------------------------------------------------------------------

 


(D) If Testers are sold by the Licensee for money or money's worth to
Distributors a royalty shall be payable on such sales of Testers, which shall be
calculated by multiplying the actual total price (being the actual price payable
by the Distributors in respect of such sales) of such Testers by [______](26)
(the "Tester Royalty"). The Tester Royalty will be paid every six months, with
the first Tester Royalty payment being due on the 31 December 2004 and then
every 30 June and 31 December thereafter and shall be payable within 30 days of
such date. The provisions of clauses 10.10, 10.11, 10.12 and 10.13 shall apply,
and the provisions of clause 11 shall apply mutatis mutandis, to such Tester
Royalty.
 
(E) For the purposes of clause 15.9.2, Testers shall be deemed to be Advertising
and Promotional Expenditure and have a value of no more than the manufacturing
cost price of such Testers plus [______](27).
 
16.
WARRANTIES AND COMPLIANCE

 
16.1
The Licensee warrants and represents that the information it has provided
concerning the management of, the control of and the legal and beneficial
ownership of the issued share capital of the Licensee as at the Effective Date
and all family interests and influence in respect of such management, control
and/or ownership was when given and is now accurate and complete in all material
respects and there are no omissions from such information which render such
information misleading in any material respect.



16.2
The rights granted under this Agreement are granted to the Licensee only and no
member of the Licensee's Group shall be entitled to exercise the rights granted
to the Licensee except Subsidiaries who are Distributors to the extent necessary
to perform their role as distributor. In addition without prejudice to the
foregoing the Licensee shall procure that no company within the Licensee's Group
does anything which if done by the Licensee would be contrary to the Licensee's
obligations in this Agreement.



16.3
Without prejudice to the Licensee's obligations and Burberry's right and
remedies under this Agreement, Burberry may request the Licensee at any time:



 
(A)
to confirm in writing signed by the Chairman, President, Chief Executive Officer
or Chief Financial Officer of the Licensee that it is not in breach of any of
the terms and conditions of this Agreement; and



 
(B)
to undertake in writing signed by the Chairman, President, Chief Executive
Officer or Chief Financial Officer of the Licensee to continue to comply with
all the terms and conditions of this Agreement, and any such confirmation and
undertaking shall be provided by the Licensee within 30 (thirty) days of such
request.

 

--------------------------------------------------------------------------------

(26)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:26.



(27)
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:27.

 
 
50

--------------------------------------------------------------------------------

 
 
17.
INTELLECTUAL PROPERTY



17.1
All Intellectual Property Rights subsisting in any Licensed Products, Formulae
and/or all Advertising and Promotional Materials (except that where such
materials are created by third parties clause 17.18 shall apply) created and/or
used in respect of the Licensed Products including (but not limited to):

 
(A) copyright and design right or similar rights in:

 
(i) the Licensed Products (including without limitation all external and
internal features thereof); and

 
(ii) all drawings, sketches, plans, designs, artwork, illustrations, models,
instructions, Formulae, computer programs, processes, tooling and moulds created
for the purpose of designing and/or producing the Licensed Products; and
 
(iii) all corresponding photographs, drawings, designs, artwork and text in
Advertising and Promotional Materials; and

 
(B) all patent applications and patents in respect of the Licensed Products;
shall vest in Burberry, and to the extent that any of the same vest in the
Licensee inadvertently or otherwise the Licensee holds the same in trust for
Burberry and shall immediately assign the legal title (and where possible
assigns hereby by way of a present assignment of future rights) in the same with
full title guarantee to Burberry and all goodwill howsoever arising in respect
of the foregoing shall accrue to Burberry. For the avoidance of doubt, any
know-how relating to the Formulae created by the Licensee under this Agreement
shall be immediately disclosed to Burberry and all rights of confidence in such
know-how shall vest in Burberry. The Licensee shall not (and shall procure that
its employees and Approved Contractors shall not) use such know-how other than
for the purposes of this Agreement and shall adopt the same obligations of
confidentiality in relation to that know-how as exist under clause 26.1 in
relation to any other know-how or trade secrets of Burberry.


17.2
All Intellectual Property Rights in and to all names brands trade names and
trade marks (both registered and unregistered) applied to or used in connection
with any or all of the Licensed Products (including any Varied Trade Names and
New Trade Names) shall vest in and remain with Burberry and where the same vest
in the Licensee the Licensee shall assign the same with full title guarantee to
Burberry subject to:



 
(A)
the same being licensed to the Licensee in accordance with clause 2;



 
(B)
Burberry agreeing, where the Intellectual Property Rights are registrable, to
register the same at the applicable registries in the Territory at the expense
of the Licensee; and



 
(C)
the Licensee's licence in respect thereof being noted (where possible) on the
relevant register, and all goodwill howsoever arising in respect of the
foregoing shall accrue to Burberry.





 
51

--------------------------------------------------------------------------------

 
 
17.3 The Licensee shall and shall procure that:
 
(A) its employees, officers and/or agents;

 
(B) its Approved Contractors and their employees, officers and/or agents;
 
(C) its advertising agents and their employees, officers and/or agents; and
 
(D) other third parties who may from time to time carry out any creative,
literary or artistic work in connection with advertising and/or marketing of the
Licensed Products, shall (and in the case of any of the third parties listed in
(A) to (D) above the Licensee shall use its best endeavours to procure that it
is a term of the Licensee's contract with such third parties that such third
parties shall) at the Licensee's expense promptly do all such acts and execute
all such documents (including without limitation using its best endeavours to
procure the execution of the assignment in the form annexed hereto at appendix B
as amended from time to time by Burberry) as Burberry may from time to time
require to vest or transfer title to all such Intellectual Property Rights as
are stated to vest in Burberry in clauses 17.1 and 17.2 in or to Burberry and to
perfect or confirm such title and (in respect of any works in which copyright or
analogous rights subsist) shall waive and use its best endeavours to obtain
waivers of all and any "moral rights" in respect of the same. In respect of any
of the third parties listed in (A) to (D) above the Licensee shall use its best
endeavours to procure at Burberry's request that such persons, including without
limitation employees, officers and/or agents execute confidentiality
undertakings directly in favour of Burberry.


17.4
Subject to clause 17.13, the Licensee shall:



 
(A)
at Burberry's expense (unless clauses 17.2 or 17.13 apply) co-operate fully with
Burberry in connection with the filing registration and prosecution of any
names, brands, trade names, trade marks, designs and patents applied to or used
in connection with any or all of the Licensed Products; and



 
(B)
supply to Burberry such samples containers labels documents and things as may
from time to time be required by Burberry for such purpose.



17.5
The Licensee shall not at any time during the continuation of this Agreement
seek to register in any jurisdiction any Burberry Intellectual Property or any
name or mark or design or any other matter whatsoever which is phonetically
and/or confusingly similar to any Burberry Intellectual Property. The Licensee
acknowledges the sole and exclusive rights and title of Burberry in and to the
Burberry Intellectual Property and that all goodwill howsoever arising in
respect of the Burberry Intellectual Property accrues to Burberry.



17.6
The Licensee shall promptly notify Burberry of any infringement or suspected
infringement by a third party of any of Burberry's rights in any Burberry
Intellectual Property which may come to the Licensee's attention.



17.7
The Licensee shall at the expense of Burberry give Burberry all such information
and assistance (other than financial assistance) as Burberry may reasonably
require to enable such proceedings or other action to be taken in relation to
any infringement or suspected infringement of any Burberry Intellectual Property
as Burberry may in its sole discretion deem necessary or desirable, and the
Licensee shall not do or omit to do anything which may prejudice Burberry's
conduct of such proceedings or other action.

 
 
52

--------------------------------------------------------------------------------

 
 
17.8
Except as provided in clause 17.9 the Licensee shall not itself institute
proceedings or take any other action against any infringer or suspected
infringer of the rights of Burberry in Burberry Intellectual Property without
Approval.



17.9
Burberry gives no warranty or undertaking that it will take any action or
commence any proceedings in any particular case of infringement or alleged
infringement of the rights of Burberry in Burberry Intellectual Property
PROVIDED THAT if Burberry does not take action to prevent such infringement or
alleged infringement in any case involving the sale of high quality Products
which are likely to be perceived (by a substantial proportion of relevant
consumers in any jurisdiction) to be products manufactured by Burberry (or by a
third party under licence from Burberry), to the extent that this failure to
take action has a quantifiable and demonstrable impact on the Licensee's sale of
Licensed Products in the relevant market in any Licensed Year, the Minimum Net
Wholesale Sales will be reduced appropriately. In considering what might be an
appropriate reduction to Minimum Net Wholesale Sales, the parties shall have
regard to the fact that the level of Minimum Net Wholesale Sales is
substantially below the parties' expectations of Actual Net Wholesale Sales as
at the date of this Agreement. Where Burberry does take any such action or
commence any such proceedings any sums recovered by Burberry therefrom shall be
retained by Burberry. In the event that Burberry does not take any action within
three months after having received notice of all the circumstances relevant to
such infringement or alleged infringement then the Licensee may give notice to
Burberry stating that Burberry has not taken any action and that the Licensee
wishes to take action. Within twenty one (21) days of receipt of such notice
Burberry may in its sole discretion either take such action in which event the
Licensee shall reimburse Burberry with all costs, expenses and damages suffered
and/or incurred by Burberry or notify the Licensee that it may take action in
which event the Licensee may (so far as permitted by relevant law) take such
action or bring such proceedings at its own expense and insofar as it recovers
any damages from any such action or proceedings shall be entitled to retain
those damages. In the event that the Licensee does take such action or bring
such proceedings, the Licensee shall at all times promptly supply to Burberry
all such information in relation thereto as is likely to be of interest to
Burberry, and any other information in relation thereto as Burberry requests,
and shall follow all reasonable directions given by Burberry in relation
thereto. For the avoidance of doubt, in the event that the Licensee does take
action or bring proceedings pursuant to this clause, the Minimum Net Wholesale
Sales shall not be reduced.



17.10
Burberry warrants (except in respect of Varied Trade Names and New Trade Names)
that it is and will continue to be during the Term the registered rightholder of
the Licensed Trade Marks in the Territory (where the Licensed Trade Marks have
been registered in the Territory) and that the use of the Licensed Trade Marks
(except in respect of Varied Trade Names and New Trade Names) in accordance with
this Agreement will not infringe the intellectual property rights of any third
parties but Burberry gives no warranty that any registrations are valid or
enforceable or that any of the applications will result in registration.
Notwithstanding anything to the contrary contained in this Agreement, nothing
contained herein shall prohibit the Licensee from prosecuting any claim for
damages, including but not limited to any and all trade mark agents',
solicitors', attorneys' and other professional fees, against Burberry or the
Burberry Group in the event the Burberry Intellectual Property (except in
respect of Varied Trade Names and New Trade Names) used by the Licensee or any
Distributor in accordance with this Agreement infringes upon the intellectual
property rights of any third parties.



 
53

--------------------------------------------------------------------------------

 
 
17.11
The Licensee shall at Burberry's request and expense execute, register or assist
in the registration of all registered user and such other agreements or
documents necessary to protect Burberry's interests in and to enable the
Licensee to use any or all of the Licensed Trade Marks in respect of the
Licensed Products in any part of the Territory in accordance with the terms of
this Agreement.



17.12
The Licensee shall not be entitled without Approval to (i) alter or use any
variation or modification of or any addition to any trade marks or trade names
forming part of the Burberry Intellectual Property including without limitation
the Licensed Trade Marks (including, without limitation, by the Licensee adding
a reference to its own trade mark or name to a Licensed Trade Mark) (such varied
or modified or added to trade marks which are Approved being the "Varied Trade
Names") or (ii) use any new trade mark or trade name in connection with the
Licensed Products (such new trade mark or trade name which are Approved being
the "New Trade Names").



17.13
Where:



 
(A)
the Licensee has created and intends to use a Varied Trade Name or a New Trade
Name in connection with the manufacture of the Licensed Products and/or the sale
of the Licensed Products; and



 
(B)
such use has been Approved, Burberry shall at the Licensee's cost and expense
use all reasonable endeavours to obtain registration in Burberry's name of the
Varied Trade Name and/or New Trade Name in the classes reasonably specified by
the Licensee in the Territory where such registration is in Burberry's sole
opinion necessary in the Territory. Without limiting the above the Licensee
shall be responsible and shall indemnify Burberry in full against all costs and
expenses in connection with the Varied Trade Name and/or the New Trade Name
including, but not limited to, the following: (i) search fees undertaken to
check the availability for use and registration of the Varied Trade Name and/or
New Trade Name; (ii) application fees; (iii) costs of overcoming any opposition
during the course of registration; (iv) any premium required to be paid to a
third party to obtain exclusive or concurrent use of the Varied Trade Name
and/or New Trade Name; (v) registration fees; (vi) the cost of renewals; and
(vii) any trade mark agents', solicitors', attorneys' and other professional
fees. If and when the Varied Trade Name and/or New Trade Name is registered,
Burberry and the Licensee shall file an application to record the Licensee as a
registered user or licensee of the Varied Trade Name and/or New Trade Name (in
accordance with the Licence Rights) where so provided by the applicable trade
mark legislation and all costs (including, without limitation, legal costs) in
connection with any such application shall be borne by the Licensee. If an
agreement is entered into with any third party (whether or not a premium is
paid) to obtain use of the Varied Trade Name and/or New Trade Name such
agreement will be in favour of and for the benefit of Burberry. All goodwill
howsoever arising in respect of Varied Trade Names and/or New Trade Names shall
accrue to Burberry.

 
17.14
The Licensee shall not use and shall not permit any third party to use in any
form on or in relation to any products a Varied Trade Name and/or New Trade Name
other than in connection with the Licensed Products and "any form" shall include
without limitation any translation from one language to another or any
representation of text in a graphic form and vice versa.

 
 
54

--------------------------------------------------------------------------------

 
 
17.15
For the avoidance of doubt all rights in the Burberry Intellectual Property are
reserved by Burberry for its own use and benefit or for the use of such third
parties as Burberry may from time to time in its absolute discretion decide
without violating any of the provisions of this Agreement.



17.16
If the Licensee becomes aware of any third party claim that the Licensee's, any
Approved Contractor's or any Distributor's use of any of the Burberry
Intellectual Property infringes the Intellectual Property Rights or any other
rights of such third party the Licensee will:



 
(A)
promptly notify Burberry in writing of such claim and will provide all relevant
available details;



 
(B)
not make any admission or settlement in respect of any such claim without
Approval;



 
(C)
if required by Burberry in writing, cease any use of such of the Burberry
Intellectual Property as is the subject of such claim for such periods as
Burberry may from time to time direct; and



 
(D)
at the expense of Burberry, give Burberry all such information and assistance as
Burberry may require to enable Burberry to defend such proceedings or take other
action in relation to such claim or claims as Burberry may decide.



17.17
Burberry shall have conduct of all proceedings brought by third parties relating
to the Burberry Intellectual Property and it shall in its sole discretion decide
what action, if any, to take in respect of any claim brought or threatened in
respect of the use or registration of any Burberry Intellectual Property,
subject, however, to the provisions of clause 17.10.



17.18
The Licensee shall use all its best endeavours to procure that all third parties
who may from time to time carry out any creative, literary or artistic work in
connection with the creation of any and all Promotional Materials or Advertising
created and/or used in relation to the Licensed Products shall assign any and
all Intellectual Property Rights subsisting in such work to the Licensee
including (but not limited to) copyright and design right or similar rights and
the Licensee shall forthwith assign (and where possible assigns hereby by way of
a present assignment of future rights) the same with full title guarantee to
Burberry, in the form set out at appendix B.



17.19
Notwithstanding any provisions to the contrary in this clause 17, to the extent
that the activities of the Licensee under this Agreement result in the creation
of any inventions, improvements or discoveries ("Improvements") relating to the
development, production or manufacture of the Licensed Products, and such
Improvements can be used other than in relation to the Licensed Products (and
without infringing any Intellectual Property Rights in the Licensed Products),
those Improvements will be owned by the Licensee. Burberry shall be entitled to
a non-exclusive worldwide royalty-free irrevocable licence without limit of time
(and with a right to assign such licence and to grant sub-licences thereunder)
to use any such Improvements.

 
 
55

--------------------------------------------------------------------------------

 
 
18.
CHANGE IN CONTROL/MANAGEMENT AND COMPETITORS


 
18.1 
In the event of a Change of Control of either the Licensee or the Guarantor,
Burberry shall be entitled to terminate this Agreement forthwith by notice in
writing (a "Termination Notice") served in accordance with clause 20.



18.2 
The Guarantor and the Licensee jointly and severally undertake to provide to
Burberry with written notification within ten (10) days of becoming aware of any
event which is more likely than not to lead to a Change of Control of either the
Guarantor or the Licensee.



18.3 
The Licensee shall give Burberry written notice within ten (10) days of becoming
aware of any change in the Management Control of any Approved Contractor and/or
any Distributor.



18.4 
In the event of any proposal for a Competitor to:



 
(A)
enter into any agreement with the Licensee or Guarantor (or any Affiliate
thereof) to manufacture, sell, market or distribute (or enter into any agreement
for the manufacture, sale, marketing or distribution of) any Product bearing or
sold in connection with any Competing Brand or to which any Competing Brand is
or is to be applied; or



 
(B)
acquire any position in respect of the management of the Licensee (or any
Affiliate thereof) whether by a representative of a Competitor being appointed
as a director or other officer of the Licensee or Guarantor (or any Affiliate
thereof) or otherwise, prior to any such proposal being implemented and in any
event at least thirty (30) days before any such proposal is implemented, the
Licensee or Guarantor as appropriate shall notify Burberry in writing of such a
proposal giving Burberry details of the name of the Competing Brand and/or
Competitor and, in the case of (A) above, the duration and geographic scope of
the agreement in question and in the case of (B) above, the title of the
position acquired by the Competitor and any other information as Burberry may
require in relation to such a proposal.

 
18.5
The implementation of any proposal described in clauses 18.4(A) or 18.4(B) shall
be subject to Approval and if Approval is not given and such a proposal is
implemented this shall be a material breach of the Agreement by the Licensee or
Guarantor respectively, except that the appointment of Patrick Choel, as a
member of the board of the Licensee, shall be deemed to be Approved for the
first Licensed Year as of the Effective Date and thereafter such appointment
shall be Approved annually for each Licensed Year of this Agreement on or prior
to the commencement of such Licensed Year. Such Approval for the first Licensed
Year is solely on the basis that he is a consultant of LVMH (as such term is
defined in schedule 3) and such appointment shall not constitute a breach of
clause 3.1 of the LVMH Agreement, for the purposes of which he shall, for the
duration of such Approval only, be deemed to be an LVMH Representative.



19.
APPROVED CONTRACTORS



19.1
Subject to obtaining Approval and the provisions of this clause 19, the Licensee
may use the services of Approved Contractors in the manufacture of Burberry
Items,

 
 
56

--------------------------------------------------------------------------------

 
 
PROVIDED ALWAYS THAT


 
(A)
approval of any Approved Contractors shall in no way diminish the Licensee's
obligations to Burberry under this Agreement; and



 
(B)
Approved Contractors do not sub-contract the manufacture of any Burberry Items
except to Approved Contractors who have been Approved to manufacture those
specific Burberry Items and notice of such sub-contracting is provided to
Burberry.



19.2
In the event that the Licensee wishes to use any party as a contractor as
described in clause 19.1, the Licensee shall prior to placing any order with
such party:



 
(A)
supply Burberry with the name and address of the proposed contractor and such
information as Burberry may reasonably require as to the financial stability,
ownership, management and general stability of the proposed contractor;



 
(B)
supply Burberry with the address of such premises at which it is proposed that
the proposed contractor shall be manufacturing Burberry Items, and the type of
Burberry Items which it is proposed shall be manufactured at such premises, and
such further information as Burberry may reasonably require in relation to such
premises and such Burberry items;



 
(C)
if requested by Burberry, provide evidence satisfactory to Burberry that the use
of such contractor by the Licensee will not affect the Licensee's ability to
comply with the Laws and codes of practice referred to in clauses 9.28 to 9.30;



 
(D)
seek in writing and obtain Approval for the proposed contractor as an Approved
Contractor; and



 
(E)
obtain and deliver to Burberry a signed Undertaking and a signed Questionnaire
from the proposed contractor to Burberry in the then current form used by
Burberry, and Burberry shall within 15 Working Days of receiving the Licensee's
written request seeking Approval for a proposed Approved Contractor together
with all information in relation thereto requested by Burberry either give
Approval or refuse Approval in writing.



19.3
The Licensee shall promptly notify Burberry in writing when it ceases to use the
services of any Approved Contractor and the reasons for such cessation.



19.4
The Licensee shall:



 
(A)
exercise proper supervision over the operations of each Approved Contractor
including (but not limited to) quality control and strict control of all labels
and similar materials so that at all times all Burberry Items manufactured by
that Approved Contractor are of the quality required under this Agreement;



 
(B)
procure that no Approved Contractor at any time supplies any Burberry Items to
any party other than the Licensee, Burberry or a member of the Burberry Group
except as Approved;

 
 
57

--------------------------------------------------------------------------------

 
 
 
(C)
use its best endeavours to supply to Burberry as soon as possible any such
information in relation to any Approved Contractor as may from time to time be
reasonably requested by Burberry;



 
(D)
promptly if so requested by Burberry and provided that Burberry can demonstrate
a bona fide reason for such a request, procure that any Approved Contractor sign
such amended form of Undertaking or complete such amended form of Questionnaire
as Burberry shall specify and if the relevant Approved Contractor does not do so
Burberry will be deemed to have withdrawn Approval under 19.6;



 
(E)
use its best endeavours to procure that each Approved Contractor at all times
observes and complies with either:



 
(i)
the terms of such form of Undertaking in Burberry's favour as has been signed by
that Approved Contractor; or




 
(ii)
at any time as any Approved Contractor has not signed an Undertaking in
Burberry's favour, the terms of the form of undertaking which appears at
appendix C or such replacement therefor as Burberry shall have notified the
Licensee; and



 
(F)
assist Burberry or its authorised representatives so that they can enter and
inspect all premises where Licensed Products have been, are being or are
intended to be manufactured and/or stored whether owned or controlled by the
Licensee, any Approved Contractor or otherwise.



19.5
For the avoidance of doubt the Licensee shall not have manufactured any Burberry
Items or permit to be manufactured any Burberry Items by any third party
(including, without limitation, any Affiliate of the Licensee) other than an
Approved Contractor and then only in accordance with the terms of the relevant
Approval and in respect of the Burberry Items for which the relevant Approved
Contractor has been Approved.



19.6
Without prejudice or limitation to any other right or remedy which Burberry may
have:



 
(A)
in the event of any breach of either of clauses 18.4 or 18.5; or



 
(B)
if Burberry determines that the Approved Contractor is not meeting Burberry's
standards with regard to quality or delivery; or



 
(C)
if the Approved Contractor has in any way infringed Burberry's Intellectual
Property Rights, Burberry shall be entitled by notice to the Licensee to
withdraw forthwith its Approval of all or any Approved Contractor(s) whereupon
the Licensee shall:

 
(i) place no further orders with that contractor;
 
(ii) use its best endeavours to procure that such contractor ceases forthwith
the manufacture of Burberry Items;

 
 
58

--------------------------------------------------------------------------------

 
 
(iii) use its best endeavours to recover all items incorporating any Burberry
Intellectual Property from that contractor; and


(iv) certify to Burberry in writing signed by its Chairman, President, Chief
Executive Officer or Chief Financial Officer that the requirements of
sub-clauses (A), (B) and (C) above have been complied with in full.
 
19.7 For the purposes of clauses 19.4(A), 19.4(B), 19.4(C) and 19.4(E), Approved
Contractor shall include any contractors of the Licensee or sub-contractors of
any Approved Contractor which would have qualified as an Approved Contractor if
Burberry had Approved them.
 
20. TERMINATION
 
20.1
In this clause 20.1, a "material breach" may either be a single event, or a
series of events which are together a material breach. In the event that any of
the following events occurs:



 
(A)
the Licensee fails to pay any sum due to Burberry under this Agreement on the
due date for such payment and fails to remedy such breach within 5 days of a
notice from Burberry to do so; or



 
(B)
the Licensee commits any material breach of this Agreement which is not capable
of remedy; or



 
(C)
the Licensee commits any material breach of this Agreement (other than
non-payment) which is capable of remedy and fails to remedy such breach within
30 days of a notice from Burberry to do so; or



 
(D)
the Licensee commits a breach of this Agreement (other than non-payment) which
is capable of remedy (for the avoidance of doubt, failure to perform an
obligation which is not capable of being performed shall not constitute a breach
which is capable of remedy) and fails to remedy such breach within thirty (30)
days of a notice from Burberry to do so; or

 
(E) the Licensee or Guarantor:

 
(i) is unable to pay its debts or appears to be unable to pay or to have no
reasonable prospect of being able to pay his debts, or is insolvent within the
meaning of any applicable law; or
 
(ii) is required to repay any borrowed money (where the borrowed money is in
excess of one million (1,000,000) euros) prematurely by reason of any default
where the default is not irrevocably waived by the relevant lender in accordance
with the relevant facility document; or
 
(iii) is adjudged by any court insolvent or bankrupt; or
 
(iv) has a petition presented for its winding up or issues a notice convening a
meeting of shareholders to consider a resolution for winding up (except for any
solvent corporate re-organisation which does not result in a Change of Control
and which does not adversely affect the financial standing of the Licensee or
Guarantor; for example but not by way of limitation, re-incorporation in another
state or jurisdiction to take advantage of favourable tax treatment) or has a
petition presented for its administration or an application for an
administration order is made, or has a similar procedure commenced by or against
it under any applicable law; or
 
 
59

--------------------------------------------------------------------------------

 
 
(v) enters into a compromise or arrangement with its creditors or has commenced
any similar procedure under any applicable law; or
 
(vi) suffers an encumbrancer taking possession of or suffers the appointment of
a receiver or administrative receiver or administrator or any similar person
under any applicable law or suffers any sequestration order being made in
respect of the whole or substantial part of its assets, or
 
(F) any of the events described in clause 18.1 in relation to the Licensee or a
member of the Licensee's Group or in relation to the Guarantor or any of the
events described in clause 18.4(A) or 18.4(B) in relation to the Licensee or a
member of the Licensee's Group; or
 
(G) the Licensee or any member of the Licensee's Group directly or indirectly
opposes (or assists any third party to oppose) the registration or renewal of
any trade mark, design and/or patent or any trade mark, design and/or patent
application or renewal within the Burberry Intellectual Property; or
 
(H) the Licensee or any member of the Licensee's Group disputes or directly or
indirectly assists any third party to dispute the validity of any trade mark,
design and/or patent within the Burberry Intellectual Property; or
 
(I) the Licensee or any member of the Licensee's Group has committed a material
breach (and such breach has not been remedied or is not capable of being
remedied) of any other agreement with Burberry or any other member of Burberry
Group; or
 
(J) any promissory note issued by the Licensee or a member of the Licensee's
Group in excess of one hundred thousand (100,000) euros fails to be honoured by
the relevant bank except in the event of a mistake which is subsequently cured;
then Burberry may, in respect of any part of or all of the Exclusivity, the
Licence Rights and this Agreement (each a "Right") and without prejudice to any
other rights and remedies it may have, by notice to the Licensee:
 
(i) forthwith terminate a Right or Rights in its sole discretion; or
 
(ii) give notice to the Licensee that Burberry is considering terminating a
Right or Rights (the "Interim Termination Notice") and at any time during the
nine months following such notice, give the Licensee not less than three months
notice of the day when the Right or Rights shall terminate.
 
 
60

--------------------------------------------------------------------------------

 
 
20.2 The Licensee or, as the case may be, the Guarantor:
 
(A) shall promptly give Burberry written notice of the occurrence of any of the
events specified in clause 20.1(E); and
 
(B) acknowledges and hereby agrees that (without prejudice to any rights and
remedies Burberry may have) upon the occurrence of any of the events specified
in clause 20.1(E) the Exclusivity shall automatically terminate and clause 2.5
shall be of no further force or effect.
 
20.3 For the purposes of clause 20.1(C):
 

 
(A)
any breach by the Licensee of any of clause 2.7 (no sub-licensing), clause 5.5
(sale or supply of Licenced Products), clause 8 (business plan), clause 9.1
(manufacture), clause 9.2 (unauthorised manufacture), clauses 9.14 and 9.19
(improper use of Burberry Intellectual Property), clause 9.33 (insurance),
clauses 9.34 and 9.17 (improper conduct), clause 10.7 (underpayment of Licence
Fees), clause 15 (Advertising and Marketing), clause 16 (Warranties), clause
19.2 (Approved Contractors) or clause 34 (no assignment); or


 
 
(B)
any underpayment of Licence Fees by 5% (five per cent) or more for any Month or
other relevant period which is not subsequently reconciled in accordance with
clause 10.4 and 10.5,


 
shall be deemed a material breach without prejudice to any other breach being a
material breach for the purposes of such clause.

 
20.4
For the purposes of clauses 20.1(B), 20.1(C) and 20.1(D) reference to material
breach and breach of this Agreement by the Licensee shall also include material
breach or breach of the LVMH Agreement by the Licensee.



20.5
Burberry may terminate this Agreement in accordance with the terms of clauses
10.8, 10.9 and 13.1(D).



20.6
Burberry may terminate this Agreement at its option, either on 31 December 2009
(the "First Exit Right") or 31 December 2011 (the "Second Exit Right").



By 1 January 2009, in the case of the First Exit Right, and by 1 January 2011,
in respect of the Second Exit Right, Burberry shall notify the Licensee of its
intention to exercise its rights pursuant to this clause 20.6.


Burberry and the Licensee shall appoint an expert in accordance with the
procedure described in this clause 20.6 to determine the market value of the
Licence Rights for the period of the Agreement that would remain if the
Agreement is not terminated pursuant to this clause 20.6 (the "Exit Payment").


Burberry and the Licensee shall within fourteen (14) days of Burberry's notice
being given pursuant to this clause 20.6 without reference or knowledge of the
other party's selection, prepare a list of three investment banks that they
would wish to determine the amount of the Exit Payment. Burberry and the
Licensee will then through their respective external legal advisers
simultaneously exchange lists. If such choices yield one investment bank that
has been chosen by both Burberry and the Licensee then that investment bank will
be appointed as the expert to determine the Exit Payment (the "Expert"). If such
choices do not yield a choice common to both Burberry and the Licensee, then
Burberry and the Licensee shall continue to select further investment banks and
submit lists of their choices to their external legal advisers until a common
choice is found. Both Burberry and the Licensee may make a submission to the
investment bank chosen (the Expert) in respect of the market value of the
Licence Rights.
 
 
61

--------------------------------------------------------------------------------

 
 
The Expert will prepare a report which determines the Exit Payment by reference
to the market value of the Licence Rights for the unexpired term of this
Agreement within 45 days of its appointment, such report to be provided by the
Expert to Burberry and the Licensee by no later than 30 June 2009, in the case
of the First Exit Right, or 30 June 2011, in the case of the Second Exit Right.
The Expert will in reaching its determination of the Exit Payment be entitled to
call for such evidence as it requires from the Licensee and Burberry including,
without limitation, all books of account and business records which the Licensee
has kept in respect of any products which incorporated any Burberry Intellectual
Property which were manufactured by or on behalf of the Licensee under this
Agreement.


Further to receipt of the Expert's report and if Burberry decides to exercise
its right to terminate under this clause 20.6, Burberry shall notify the
Licensee of its intention to exercise its right by 31 July 2009 (in the case of
the First Exit Right) and 31 July 2011 (in the case of the Second Exit Right)
and it shall pay the Exit Payment to the Licensee on 31 December 2009 (in the
case of the First Exist Right) OR 31 December 2011 (in the case of the Second
Exit Right). The Expert's determination of the Exit Payment shall be final and
binding, provided that if Burberry exercises its option to terminate on 31
December 2011 in accordance with this Agreement, Burberry shall pay, in respect
of the Exit Payment, either the market value of the Licence Rights as determined
by the Expert or 70% of the Actual Net Wholesale Sales in 2010, whichever is
greater.


For the avoidance of doubt no sum shall be paid under this clause 20.6 if
termination results in whole or in part from the exercise by Burberry of its
rights under any other provisions of this clause 20 and any valuation of any
unexpired term of this Agreement made pursuant to this clause will be relevant
only for the purposes of this clause.


21.
CONSEQUENCES OF TERMINATION



21.1
With effect from the termination of this Agreement (howsoever caused):



 
(A)
the Licensee shall at its own cost, and not more than thirty (30) days after the
date of termination (or, to the extent Approved, at the end of any Sell-Off
Period) deliver to Burberry:



 
(i)
all notepaper, visiting cards, display materials, patterns, catalogues,
advertising and marketing materials (including such materials as are in
preparation) and any other matter bearing or including any Burberry Intellectual
Property including, without limitation, all formulations, drawings, sketches,
plans, designs, artwork, illustrations and models used or intended to be used
for the purposes of producing the Licensed Products and bearing or incorporating
Burberry Intellectual Property;

 
 
62

--------------------------------------------------------------------------------

 
 
(ii) all its rights in tooling and moulds used or intended to be used for the
purposes of producing the Licensed Products and bearing or incorporating
Burberry Intellectual Property; and
 
(iii) any property which belongs to Burberry, which is or are in the Licensee's
possession or under its control, and if so requested by Burberry provide a
certificate signed by the Chairman, President or the Chief Executive Officer of
the Licensee certifying that all such materials have been delivered;
 
(B) the Licensee shall promptly and not more than thirty (30) days after the
date of termination notify Burberry by means of a written report signed by a
duly authorised officer of the Licensee of the amounts of the Licensee's, its
Distributors' and its Approved Contractors' then current stocks of Licensed
Products and other Burberry Items and in each case the current locations
thereof. The Licensee shall also provide such information within thirty (30)
days of the date of termination or expiry of any Sell-Off Period;
 
(C) the Licensee shall promptly, and not more than thirty (30) days after the
date of termination supply to Burberry full details of all unfulfilled orders
for Licensed Products from Retailers and/or Distributors accepted by the
Licensee prior to the date of termination, including the date of the order, date
of acceptance, the identity and contact details of the relevant Retailers and
Distributors, the types and quantities of Licensed Products ordered, and any
specified delivery date(s) and/or other applicable terms;
 
(D) if Burberry so requires at any time within six (6) months after the
termination of the Agreement, the Licensee shall promptly deliver to Burberry a
list of the names and addresses of:
 
(i) the relevant Retailers and Distributors to whom the Licensee has within the
previous six (6) Months sold quantities of Licensed Products exceeding such
minima as Burberry may reasonably specify, together with details of the
quantities supplied to them; and
 
(ii) the Approved Contractors by which the Licensee has been supplied with
Licensed Products or components thereof during the previous twelve (12) Months
showing for each Approved Contractor a list of Licensed Products and quantities
supplied;
 
(E) The Licensee shall procure that Burberry and/or its employees, agents and/or
professional advisors are permitted on reasonable notice to enter any premises
of the Licensee and are permitted at any time without notice to enter any
premises of any Approved Contractor and/or any Affiliate of the Licensee
involved in the manufacture, sale or marketing of the Licensed Products to
establish the following:
 
(i) the number of Licensed Products and other Burberry Items held in stock
including, without limitation, all drawings, sketches, plans, designs, artwork,
illustrations, models, tooling and moulds used or intended to be used for the
purposes of the Licensed Products incorporating Burberry Intellectual Property;
 
 
63

--------------------------------------------------------------------------------

 


(ii) the total number of units of Licensed Products manufactured by or on behalf
of the Licensee in the seven (7) years preceding the date of termination; and
 
(iii) the place of manufacture of the Licensed Products manufactured by or on
behalf of the Licensee and details of any Approved Contractor involved in the
manufacture thereof.
 
(F) Burberry shall have the right (to be exercised by notice in writing to the
Licensee at any time after termination of this Agreement) to do all or any of
the following:
 
(i) to purchase such proportion of the Licensee's and any Affiliate (including
any Affiliate which is a Distributor) of the Licensee's stock of finished
Licensed Products (excluding GWPs and Testers) as Burberry may see fit at the
Licensee's List Price less a discount of 50% (fifty per cent) plus applicable
duties and taxes (but without any Licence Fees being due in respect of such
purchased stock); and/or
 
(ii) to purchase such proportion of the Licensee's and any Affiliate of the
Licensee's stock of Burberry Items (including GWPs and Testers) as Burberry may
see fit at the Licensee's cost price of such items; and/or
 
(iii) to require the Licensee (acting as a sub-contractor to Burberry) to make
up into Licensed Products any or all of the Licensee's or Approved Contractors'
stock of Burberry Items, which Licensed Products Burberry shall purchase from
the Licensee on the basis described in clause 21.1(F)(i), except that the price
shall exclude any amounts payable by Burberry in respect of such components,
packaging and raw materials under clause 21.1(F)(ii);
 
(G) the Licensee shall (and shall procure that all companies within the
Licensee's Group shall and shall use its best endeavours to procure that all
Approved Contractors shall) promptly upon Burberry's request given after the
date of termination (or, where there is a Sell-Off Period, after the termination
of such Sell-Off Period):
 
(i) remove all Burberry Intellectual Property and all items embodying Burberry
Intellectual Property (including but not limited to all labels, packaging and
markings featuring any of the Licensed Trade Marks or to which any of the
Licensed Trade Marks have been applied) from all its stocks of Licensed Products
and Burberry Items; and/or
 
(ii) if and to the extent that it is not practical or commercially worthwhile to
remove Burberry Intellectual Property from such stocks, either sell such stocks
at a price no greater than cost to any licensee of Burberry who has rights to
manufacture and sell Products or destroy such stocks under the supervision of
such person as Burberry may direct or, if Burberry so directs, deliver the same
to Burberry or such party as Burberry directs for destruction; and/or
 
(iii) without prejudice, obtain and deliver up to Burberry all material prepared
or purchased for the Licensee and paid for by the Licensee for use in or in
connection with the advertising and/or marketing of the Licensed Products,
 
 
64

--------------------------------------------------------------------------------

 
 
and (in either case) if requested by Burberry provide an affidavit sworn by the
Chairman, President, Chief Executive Officer or Chief Financial Officer of the
Licensee that the Licensee has complied in all material aspects with this clause
21.1(G);


 
(H)
the parties shall promptly take whatever steps may be necessary to cancel any
registration of this Agreement or any registration of the Licensee as an
authorised user or licensee of any Burberry Intellectual Property in any
particular jurisdiction; and



 
(I)
the Licensee shall on the date of termination (or, where there is a Sell-Off
Period, with effect from termination of such Sell-Off Period) terminate all its
arrangements (whether contractual or otherwise) with the Distributors to the
extent they related to the Licensed Products.



21.2
Without prejudice to clause 21.1(F), the Licensee shall ensure (including,
without limitation, by means of the imposition of contractual terms on
Distributors) that Burberry and the Licensee shall have the right to purchase
(i) such proportion of Distributor's stock of finished Licensed Products as
Burberry and the Licensee may see fit at the price which the Distributor paid to
the Licensee in respect of such Licensed Products and (ii) such proportion of
the Distributor's stock of Burberry Items as Burberry and the Licensee may see
fit at the price which the Distributor paid for such Burberry Items.



21.3
The termination of this Agreement (for whatever reason) shall be without
prejudice to the rights of either party accrued up to the date of termination.



21.4
Subject to clause 20.3, with effect from the date of termination of this
Agreement all rights granted to the Licensee under this Agreement shall cease
forthwith, and the terms of this Agreement shall forthwith cease to be of
effect, except that:



 
(A)
clause 22.4 shall apply for the duration of any Sell-Off Period; and

 

 
(B)
clauses 1, 9.13, 9.14, 9.15, 9.16, 9.17, 9.18, 9.19, 9.20, 9.21, 9.34, 17, 20,
21, 22, 23, 25, 26, 35 and 36 and schedules 1 and 2 shall remain in effect
together with such provisions which expressly or by necessary implication will
survive termination.



21.5
For the purposes of this clause 21, (i) Licensed Products shall include any
products which would have qualified as Licensed Products if Burberry had
Approved them or if they had complied with the provisions of this Agreement and
(ii) Approved Contractors shall include any contractors of the Licensee or
sub-contractors of any Approved Contractor which would have qualified as an
Approved Contractor if Burberry had Approved them.



22.
SELL-OFF PERIOD



22.1
In the event that this Agreement terminates in circumstances other than those
set out in Clause 20.1, the Licensee shall, subject to Burberry's rights under
clause 21.1(F) enjoy a period during which the Licensee may, subject to and in
accordance with the provisions of this clause 22.1, sell-off the Licensee's
stocks of finished Licensed Products existing as at the date of such termination
("Sell-Off Period"). Subject to the provisions of clauses 22.5 and 22.6, the
duration of the Sell-Off Period shall be six (6) months from the date of
termination, at the end of which period it shall automatically be terminated.

 
 
65

--------------------------------------------------------------------------------

 
 
22.2
During the Sell-Off Period, the Licensee shall be permitted to accept and fulfil
orders for Licensed Products in order only to dispose of the stock of Licensed
Products held by it at the date of termination, PROVIDED THAT the Licensee
shall:



 
(A)
not accept any such order from a person who is not a Retailer or Distributor
without specific Approval for that order;



 
(B)
not accept any such order during the Sell-Off Period where delivery thereunder
is scheduled to occur after the end of the Sell-Off Period;



 
(C)
not deliver any Licensed Products after the end of the Sell-Off Period;



 
(D)
not during the Sell-Off Period manufacture or have manufactured on the
Licensee's behalf any Licensed Products or other Burberry Items; and



 
(E)
not during the Sell-Off Period in any way Advertise or Promote the Licensed
Products or any association between the Licensee and Burberry.



22.3
Without prejudice to the Licensee's obligations under clause 21.1(B), the
Licensee shall forthwith upon Burberry's request or, if so requested by
Burberry, at such intervals as Burberry may specify supply to Burberry an up to
date report in the form required by clause 21.1(B). For the avoidance of doubt,
clause 21.1 shall apply in accordance with and subject to its terms at all times
during the Sell-Off Period.



22.4
Notwithstanding the termination of this Agreement, subject to provisions of this
clause 22, all of the terms of this Agreement (where still relevant) (including
without limitation clauses 10 and 11) shall remain in force during the Sell-Off
Period EXCEPT THAT the Exclusivity shall cease to apply with effect from the
date of termination.



22.5
If and as soon as the Licensee shall have divested itself of its entire stock of
Licensed Products which are subject to Sell-Off Period the Sell-Off Period shall
automatically be terminated.



22.6
Burberry may terminate the Sell-Off Period forthwith by notice in writing to the
Licensee in the Sell-Off Period if there occurs any of the events described in
clause 20.1, if the Licensee fails to provide to Burberry full details of all
unfulfilled orders for Licensed Products from Retailers and/or Distributors
accepted by the Licensee prior to the date of termination in accordance with
clause 21.1(C) or if the Licensee fails to notify Burberry of the amount of the
Licensee's, its Distributors' and its Approved Contractors' current stocks of
Licensed Products and other Burberry Items and their locations in accordance
with clause 21.1(B) or if the Licensee fails to comply with any request made by
Burberry under clause 21.1(E).



22.7
Burberry may subject to Approval permit a Sell-Off Period in circumstances other
than those set out in this clause 22 including without limitation where Burberry
terminates this Agreement in part so that the Licence Rights are terminated in
respect of one or more Products.



23.
GUARANTEE



23.1
In consideration of Burberry entering into this Agreement, the



 
66

--------------------------------------------------------------------------------

 
 
Guarantor shall as primary obligations of it:


 
(A)
if and whenever the Licensee shall be in default in any payment obligations when
due of any amount payable under this Agreement or the performance of any
obligations under this Agreement and within two Working Days after being given
notice to that effect by Burberry, pay all amounts then payable by the Licensee
or perform the obligations of the Licensee as though the Guarantor instead of
the Licensee was expressed to be the principal debtor or obligor; and



 
(B)
indemnify Burberry against all reasonable costs and expenses (including legal
fees) which Burberry may pay or incur in collecting any amount payable by or
satisfying the obligations of the Licensee or the Guarantor and referred to in
clause 23.1(A).



23.2
Any amount not paid or obligation not performed by the Licensee and not
recoverable from or satisfied by the Guarantor on the basis of a guarantee
(whether because of any legal limitation, disability or incapacity on the part
of the Licensee or any other matter or thing whether known to Burberry or not)
shall nevertheless be recoverable from the Guarantor on the basis of an
indemnity.



23.3
The Guarantor acknowledges that its liability under this clause 23 shall not be
discharged or affected in any way by time being given to the Licensee or by any
other indulgence or concession being granted to the Licensee or by any other
act, omission, dealing, matter or thing whatsoever (including without limitation
any change in the memorandum or articles of association of the Licensee or the
Guarantor, any amendment to this Agreement or the liquidation, dissolution,
reconstruction or amalgamation of the Licensee or the Guarantor or the
illegality or enforceability of this Agreement) which but for this provision
might operate to release the Guarantor from its obligations under this clause
23.



23.4
The guarantee contained in this clause 23 is a continuing guarantee and shall
remain in full force and effect until all obligations of the Licensee guaranteed
under this Agreement have been discharged in full notwithstanding any variation,
release or other dealing with the same or any invalidity of the same. It is in
addition to and shall not prejudice nor be prejudiced by any other guarantee,
indemnity or other security or right against any third party which Burberry may
have for the due performance of the obligations concerned.



23.5
Burberry will not be obliged before exercising any of the rights, powers or
remedies conferred upon it against the Guarantor under this clause 23 or by law:



 
(A)
to make demand of the Licensee but Burberry shall by notice in writing to the
Licensee inform the Licensee if it exercises its rights against the Guarantor
pursuant to this clause 23;



 
(B)
to enforce or seek to enforce any claim, right or remedy against the Licensee or
any other person; or



 
(C)
to make or file any claim in connection with the insolvency of the Licensee or
any other person; or



 
(D)
to take any action or obtain judgement in any court against the Licensee or any
other person.

 
 
67

--------------------------------------------------------------------------------

 
 
24.
BUSINESS ETHICS AND ENVIRONMENTAL POLICY



24.1
The Licensee recognises the importance of business ethics and therefore agrees
to use its best endeavours to comply with, and to use its best endeavours to
procure that all Approved Contractors and Distributors comply in all material
respects with Burberry's Code of Business Principles attached hereto at appendix
E (as such code may be updated by Burberry from time to time, provided that the
Licensee receives advance notice from Burberry of such updating) (the "Code of
Business Principles"). For the avoidance of doubt, for the purposes of this
Agreement references to "the Company" and "we" in the Code of Business
Principles shall be construed as meaning the Licensee, the Approved Contractors
or the Distributors (as appropriate). Notwithstanding the foregoing, failure of
the Licensee to comply with the Code of Business Principles shall not be deemed
to be a breach of this Agreement, except when the breach of the Code of Business
Principles is also a breach of this Agreement.



24.2
The Licensee hereby agrees to use its best endeavours to comply with, and use
its best endeavours to procure that all Approved Contractors and Distributors
comply in all material respects with the Environmental & Social Policy.



24.3
A director or equivalent representative of the Licensee shall, upon the request
of Burberry, sign a certificate attesting to the Licensee's compliance with the
Code of Business Principles and the Environmental & Social Policy and the
Licensee shall procure that, upon the request of Burberry, the Approved
Contractors and Distributors shall each sign a certificate attesting to their
respective compliance with the Code of Business Principles and the Environmental
& Social Policy.



24.4
The Licensee shall both throughout the duration of this Agreement and for at
least three (3) years after termination thereof (or, in the event that there is
a Sell-Off Period, the termination of such Sell-Off Period):



 
(A)
procure that Burberry and/or its employees, agents or professional advisers are
permitted at any time to inspect and make and retain copies of all books of
account and business records as are kept by the Licensee and/or any Approved
Contractor which relate to the Burberry Items, together with all employment
records and factory documentation and policies, for the purposes of establishing
whether the Licensee and its Approved Contractors have complied and continue to
comply with the Code of Business Principles, the Environmental & Social Policy
and all applicable Laws;



 
(B)
procure that Burberry and/or such other employees, agents or professional
advisers are given such access to the Licensee's and/or any such Approved
Contractor's employees, management and auditors as is required in order to
interview the same for the purposes of gaining access to, interpreting and/or
verifying such books and records and establishing whether the Licensee and its
Approved Contractors have complied and continue to comply with the Code of
Business Principles, the Environmental & Social Policy and all applicable Laws;



 
(C)
ensure full co-operation is given by the Licensee, any such Approved Contractor
and/or their employees, management and auditors in relation to any such
inspection and/or interview; and

 
 
68

--------------------------------------------------------------------------------

 
 
(D) ensure that Burberry and/or such employees, agents or professional advisors
are given such access to the Licensee's and Approved Contractor's premises at
which Licensed Products and/or other Burberry Items are manufactured or stored
as Burberry shall reasonably require for the purposes of such investigation.
 
24.5 In the event that Burberry shares the conclusions of any investigation
undertaken pursuant to clause 24.4 with the Licensee, the Licensee shall in
addition to any other amounts payable by the Licensee pursuant to this Agreement
pay to Burberry on demand all costs and expenses incurred by Burberry in
relation to such investigation on a full indemnity basis.
 
25. REMEDIES


25.1
Each party's rights and remedies contained in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law, equity or otherwise.



25.2
Notwithstanding anything in this clause 25, nothing in this Agreement shall
exclude or restrict any party's liability in respect of personal injury to or
the death of any person.



25.3
Burberry or any other member of the Burberry Group shall be entitled at any time
to deduct from any amount owing from Burberry or such member of the Burberry
Group to the Licensee or any member of the Licensee's Group any amount then
owing from the Licensee or any member of the Licensee's Group to Burberry or any
member of the Burberry Group.



25.4
For the avoidance of doubt and notwithstanding anything to the contrary
contained in this Agreement, in the event Burberry terminates this Agreement in
accordance with clause 20.5, as a result of the Licensee not making the Minimum
Net Wholesale Sales in accordance with clauses 10.8 or 10.9 then in such event,
the Licensee shall not be liable for any damages as the result of such
termination but, without prejudice to any rights of Burberry accrued up to the
date of such termination.



26.
CONFIDENTIALITY



26.1
Subject to the provisions of clause 26.2 and except for the purposes
contemplated by this Agreement, no party to this Agreement shall whether during
the continuance of this Agreement or thereafter publish or otherwise disclose to
any person other than pursuant to clause 26.3:



 
(A)
any secret or confidential information relating to the business or affairs of
any other party, whether technical or commercial, obtained or received by it as
a result of entering into or performing their respective obligations under this
Agreement and relating to the negotiations relating to or the provisions or
subject matter of this Agreement or any party to it;



 
(B)
any information (other than information described in clause 26.1(A)) which if
disclosed might reasonably be considered likely to affect detrimentally any
other party's business, goodwill or other legitimate interests;



 
(C)
any information relating to the terms and conditions of this Agreement; or

 
 
69

--------------------------------------------------------------------------------

 
 
(D) any know how or trade secrets of Burberry,
 
provided that, notwithstanding the provisions of sub-clauses (A) and (B) above,
any information (including commercial information) insofar as it relates to the
Licensed Products shall be the confidential information of Burberry which
Burberry shall be entitled to publish or disclose.
 
For the avoidance of doubt the obligations of the Licensee under this clause
26.1 relate to the information, know how and trade secrets referred to in
sub-clauses (A), (B), (C) and (D) above and the obligations of Burberry under
this clause 26.1 relate to the information set out in sub-clauses (A) and (B)
above only.
 
26.2 Each party may disclose confidential information which would otherwise be
subject to clause 26.1 if but only to the extent that it can demonstrate that:
 
(A) such disclosure is required by law or by any securities exchange or
regulatory or governmental body having jurisdiction over it, wherever situated
(and including without limitation, the U.S. Securities and Exchange Commission
(the "SEC"), The Nasdaq Stock Market, NASD Regulation, The Paris Bourse,
Financial Services Authority, the London Stock Exchange, the Panel on Takeovers
and Mergers and the Serious Fraud Office), and whether or not the requirement
has the force of law. Notwithstanding the foregoing, Burberry has been advised
that this Agreement constitutes a "material contract" in respect of the
Guarantor and is to be filed by the Guarantor with the SEC and be made available
to the public via the Edgar filing system; provided that, commercial or
financial information consisting of the amount or percentage of the Licence Fee,
Minimum License Fee and Advertising and Promotion are to be redacted from the
Agreement, and an application for confidential treatment of such information is
to be filed. If a challenge to such application is made, Guarantor shall
promptly notify Burberry, which may assist in opposing such challenge. Further,
the appendices and schedules to this Agreement are not to be initially filed via
the Edgar system (except for the LVMH Agreement), but are to be available to the
SEC upon request. Copies of such redacted Agreement shall be sent to Burberry
for Burberry's comments as promptly as practicable, but not later than 14 days
before submission or filing. The party making any disclosure pursuant to this
clause 14 shall notify the party to whom the
 
confidential information relates, prior to so doing;


 
(B)
such information is already generally available to the public other than through
its fault or the fault of any person to whom the confidential information has
been disclosed in accordance with clause 26.3; or



 
(C)
the confidential information was lawfully in its possession prior to its
disclosure by the relevant party (as evidenced by written records) and had not
been obtained from the relevant party.



26.3
Each party may for the purposes contemplated by this Agreement disclose
confidential information to the following persons or any of them on a strict
need-to-know basis, but subject to the restrictions contained in schedule 3:



 
(A)
its professional advisers, auditors, bankers and insurers acting as such; and

 
(B) its directors, officers and senior employees.
 
 
70

--------------------------------------------------------------------------------

 
 
26.4
Subject to the provisions of clause 26.2, no party to the Agreement shall make
any announcement (including, without limitation any communication to the public
or to any of its customers, suppliers or employees) concerning the provisions or
subject matter of this Agreement or containing any information about any other
party to this Agreement without the prior written approval of the others (which
shall not be unreasonably withheld or delayed). In any event, Burberry, the
Licensee and the Guarantor shall not make any statement or announcement to any
third party or issue any press release concerning this Agreement, Burberry, the
Licensee or the Guarantor, as the case may be, which is detrimental to Burberry,
the Licensee or the Guarantor, as the case may be, their respective businesses
and/or the Burberry Intellectual Property or the Licensee or the Licensee's
Group or any of their respective businesses or assets.



26.5
The Licensee and the Guarantor may not use without Approval:



 
(A)
the Licensed Trade Marks;



 
(B)
Licensed Products marketed by the Licensee;



 
(C)
Formulae; or



 
(D)
any images used or to be used in Promotion or Advertising,



in any document publicly filed or mailed to any shareholder.


26.6
Any information and documents requested by Burberry pursuant to this Agreement
or which otherwise relates to Burberry's business shall be considered to be
secret or confidential information of Burberry and subject to clause 26.1(A).
Such information and documents shall (unless the Licensee or the Guarantor as
appropriate notifies Burberry in writing to the contrary at the time of its
disclosure to Burberry) be provided by the Licensee or the Guarantor as
appropriate without any third party restriction as to confidentiality and the
Licensee or the Guarantor as appropriate shall procure that any such information
shall not be or be considered to be confidential or secret information of any
third party.



26.7
For the avoidance of doubt, any information relating to the business or affairs
of any third party licensee of Burberry, including without limitation, details
of terms of any agreement between Burberry and a third party licensee which are
disclosed to the Licensee or the Guarantor by Burberry for any reason
whatsoever, is strictly confidential and neither the Licensee nor the Guarantor
shall divulge such information to any third party without Approval.



27.
RELATIONSHIP BETWEEN THE PARTIES



27.1
Nothing in this Agreement shall constitute or be deemed to constitute a
partnership between the parties nor shall it constitute or be deemed to
constitute any party the agent of any other for any purpose.



27.2
The Licensee shall act in good faith and in the best interests of Burberry in
all its dealings regarding this Agreement and the Licensed Products. Subject to
any express provisions to the contrary in this Agreement no party shall have any
authority or power to act, enter into any contract, make any representation,
give any warranty, assume any obligation whether express or implied of any kind,
bind any other party or any of its agents or to incur any liability whatsoever
on behalf of any other party.

 
 
71

--------------------------------------------------------------------------------

 
 
27.3
Each party represents and warrants to the others that it has the full right,
power and authority to enter into this Agreement and to perform all of its
obligations under this Agreement.



28.
NOTICES



28.1
Any notice, Approval or other document or consent required to be given under
this Agreement shall be in writing and shall be deemed

 
sufficiently given to the party to be served if it is:
 
(A) delivered by hand; or
 
(B) sent by courier provided the service used is such that sender receives a
receipt indicating successful delivery,
 
to the following addresses:



 
Burberry: 
St. Albans House, 10 St. Albans Street, London SW1Y 4SQ, United Kingdom




 
Licensee: 
4, rond point des Champs Elysees, 75008 Paris, France




 
Guarantor: 
551 Fifth Avenue, New York, NY 10176 USA.

 
or to such other address(es) as may be notified from time to time in accordance
with this Agreement.
 
28.2 Such notices shall:
 
(A) if sent to Burberry be marked for the attention of the Authorised Business
Representative with a copy to the Authorised Legal Representative; and
 
(B) if sent to the Licensee or Guarantor, be marked for the attention of Mr.
Philippe Benacin and Mr. Jean Madar, respectively,
 
and any notice or other document served in accordance with this Agreement shall
if delivered by hand be deemed served on delivery if it is delivered not later
than 17.00 hours on a Working Day or if it is delivered later than 17.00 hours
on a Working Day or at any time on a day which is not a Working Day, 09.00 hours
on the next Working Day or within five (5) Working Days of the date of
collection from the sending party by the courier or delivery to the courier, if
sent by courier.
 
29. ENTIRE AGREEMENT


29.1
This Agreement together with any documents referred to in the Agreement
supersedes and extinguishes all previous drafts, all previous oral or written
agreements (save as expressly provided in this Agreement), arrangements between
the parties (if any), undertakings, representations and warranties in relation
to its subject matter and embodies the entire understanding of the parties and
constitutes the whole agreement between the parties in relation to its subject
matter.

 
 
72

--------------------------------------------------------------------------------

 
 
29.2
Each party hereby acknowledges that in entering into this Agreement it has not
been induced by or relied upon any representation or warranty not expressly
included in this Agreement and having negotiated and freely entered into this
Agreement agrees (except as expressly provided in this Agreement) that it shall
have no remedies in respect of any representation except in the case of fraud.



29.3
No amendments to or modifications of any of the provisions of this Agreement
shall be effective unless they are in writing and signed by a duly authorised
representative of each of the parties.



30.
SEVERABILITY



30.1
Each of the provisions contained in this Agreement and in each clause and
sub-clause of this Agreement shall be construed as independent of every other
such provision, so that if any provision of this Agreement or the application of
any provision to any person, firm or company or to any circumstances shall be
determined by any competent court or authority to be invalid, illegal, void or
unenforceable under the Laws of any jurisdiction then such determination shall
not affect the legality, validity and enforceability of any other provision of
this Agreement in that jurisdiction and the legality, validity and
enforceability of the whole of this Agreement in any other jurisdiction shall
not be affected.



30.2
If any such provisions shall be found to be invalid or unenforceable but would
be valid if some part thereof were deleted or the period or area of application
reduced such provisions will apply with such modification or modifications as
may be necessary to make them valid and effective.



31.
NO WAIVER



No forbearance, indulgence or relaxation shown or granted by any party to any
other party in enforcing any of the terms and conditions of this Agreement shall
in any way affect, diminish, restrict, operate as or be deemed to be a waiver of
any breach of any such terms or conditions by such other party unless operated
in writing signed by a duly authorised representative of the first party. Any
waiver by a party of any breach shall not operate as a waiver by such party of
any subsequent breach.


32.
NO BROKERAGE FEE



No party is or will be obliged or required to pay any brokerage, introduction or
finder's fee of any kind to another party or any third party in connection with
this Agreement or its execution and each party warrants and undertakes that it
has not paid, will not pay and is under no obligation (legal or moral) to pay
any such fee.


33.
COUNTERPARTS



This Agreement may be executed in any number of counterparts, each of which when
executed shall be an original but all the counterparts together shall constitute
one and the same instrument.
 
 
73

--------------------------------------------------------------------------------

 
 
34.
NO ASSIGNMENT



This Agreement and the rights granted to the Licensee respectively are personal
and non-transferable. Accordingly subject to clause 19 the Licensee shall not
mortgage, charge, sub-contract, sub-license or assign or otherwise transfer or
deal with this Agreement or any part of this Agreement or any of its rights,
benefits or obligations under this Agreement or purport to do any of such acts
or things.


35.
GOVERNING LAW AND JURISDICTION



This Agreement shall be governed by, subject to and construed in accordance with
the Laws of England. Except as otherwise provided in this Agreement each of the
parties irrevocably submits to the exclusive jurisdiction of the Courts of
England (subject as mentioned below) in relation to matters arising under this
Agreement, provided that nothing contained in this Agreement shall prevent
Burberry from bringing any proceedings against the Licensee and/or the Guarantor
or from obtaining any injunctive or other similar relief which may be available
to it in the courts of any jurisdiction in which the Licensee and/or the
Guarantor has a place of business in any particular case, and the Licensee
and/or the Guarantor as appropriate shall submit to the jurisdiction of any such
Court.


35.1
PROCESS AGENT



 
(A)
The Licensee irrevocably appoints Baker & McKenzie of 100 New Bridge Street,
London EC4V 6JA as its process agent to receive on its behalf service of process
of any proceedings in England. Service upon the process agent shall be good
service upon the Licensee whether or not it is forwarded to and received by the
Licensee. If, for any reason, the process agent ceases to be able to act as
process agent, or no longer has an address in England, the Licensee irrevocably
agrees to appoint a substitute process agent with an address in England
acceptable to Burberry and to deliver to Burberry a copy of the substitute
process agent's acceptance of that appointment within thirty (30) days. In the
event that the Licensee fails to appoint a substitute process agent, it shall be
effective service for Burberry to serve the process upon the last known address
in England of the last known process agent for the Licensee notified to Burberry
notwithstanding that such process agent is no longer found at such address or
has ceased to act.



 
(B)
The Guarantor irrevocably appoints Baker & McKenzie of 100 New Bridge Street,
London EC4V 6JA as its process agent to receive on its behalf service of process
of any proceedings in England. Service upon the process agent shall be good
service upon the Guarantor whether or not it is forwarded to and received by the
Guarantor. If, for any reason, the process agent ceases to be able to act as
process agent, or no longer has an address in England, the Guarantor irrevocably
agrees to appoint a substitute process agent with an address in England
acceptable to Burberry and to deliver to Burberry a copy of the substitute
process agent's acceptance of that appointment within 30 days. In the event that
the Guarantor fails to appoint a substitute process agent, it shall be effective
service for Burberry to serve the process upon the last known address in England
of the last known process agent for the Guarantor notified to Burberry
notwithstanding that such process agent is no longer found at such address or
has ceased to act.



 
74

--------------------------------------------------------------------------------

 
 
 
36.
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999



36.1
The Licensee and the Guarantor acknowledge that each of Burberry Affiliates
shall have the benefit of Burberry's rights under this Agreement and shall have
the right to enforce such rights in accordance with the provisions of the
Contracts (Rights of Third Parties) Act 1999. Except as stated in this clause
36.1, the parties to this Agreement do not intend that any of its terms will be
enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by any
person not a party to it.



36.2
The consent of any of Burberry's Affiliates shall not be required for the
variation or termination of this Agreement, even if that variation or
termination affects the benefit conferred on such Affiliate.

 
 
75

--------------------------------------------------------------------------------

 

APPENDIX A: INFORMATION
 
I. ROYALTY REPORTS
 
Monthly, Semi-Annually and Annually:
- sales to Subsidiaries, Distributors and Retailers by jurisdiction Quarterly,
Semi-Annually and Annually:
- sales to Subsidiaries, Distributors and Retailers by jurisdiction by fragrance
line
- expenditures for Advertising and Promotion: this must be broken down for each
Advertising and Promotion programme
- Licence Fee calculation (including Advertising and Promotion)
- inventory by jurisdiction
 
II. SALES INFORMATION
 
This must include in all instances the number (and price of sale) of sales at
List Price, sales after Discount and sales at actual price.
 
Quarterly:
- sales from Subsidiaries and Distributors to Retailers
- sales from selected Subsidiaries and Distributors to Retailers by fragrance
line
- sales from Subsidiaries and Distributors to Burberry Group
- global and market update Semi-Annual:
- sales to Retailers by jurisdiction
- sales to top 100 Retailers excluding the USA and top 20 USA Retailers
GENERAL
 
- price lists - Annual (or updated if adjustments made)
- Retailer lists by jurisdiction - Annual - Inter Parfums Subsidiary and
Distributor lists - Semi-Annual
- Approved Contractor list (including the full name and address of each Approved
Contractor; which Burberry Items are manufactured by which Approved Contractors
and at which premises; details of any contractors used by the Licensee in
respect of the Licensed Products which have not been Approved).
 
For the purpose of this Appendix A only, `Annual' means at the end of each
Licensed Year and `Annually' shall be construed accordingly. `Semi-Annual' means
at the end of each 6 month period of each Licensed Year.
 
 
76

--------------------------------------------------------------------------------

 

APPENDIX B: ASSIGNMENT
 
Current Form - this is subject to variation by Burberry
 
THIS DEED OF ASSIGNMENT is made the day of 200[ ]
 
BETWEEN:
 
(1) BURBERRY LIMITED a company incorporated under the laws of England with no.
162636 having its registered office at 18/22 Haymarket London SW1Y 4DQ
("BURBERRY"); and
 
(2) [NAME AND ADDRESS OF ASSIGNOR] ("ASSIGNOR").
 
1. In this Assignment, the following terms shall have the following meanings:
 
"ASSIGNED RIGHTS" means all Intellectual Property Rights in or in respect of:
 
 
(a)
the Products (including without limitation all external and internal features
thereof and the patents, patent applications, names, brands, trade names and
trade marks (if any) listed in the schedule hereto); and

 
 
(b)
all drawings, sketches, plans, designs, artwork, illustrations, models,
instructions, formulae, technical information, lists of ingredients, recipes,
computer programs, processes, tooling and moulds created for the purpose of
designing and/or producing the Products; and

 
 
(c)
all corresponding photographs, drawings, designs, artwork and text in related
advertising and marketing materials;

 
"INTELLECTUAL PROPERTY RIGHTS" means all patents, copyright, database rights,
design rights, trade marks, service marks, rights in trade dress and rights of
confidence in relation to any information or know-how, in any case whether
registered or unregistered, along with any applications for registration
thereof, and along with any rights similar or analogous thereto in any part of
the world;
 
"PRODUCTS" means the products listed in the schedule hereto.
 
2.
The Assignor HEREBY ASSIGNS to Burberry with full title guarantee free from all
liens, charges and encumbrances all its right, title and interest in the
Assigned Rights together with all common law rights connected thereto and
together with all the rights of action, powers, benefits and immunities
belonging to the same wherever in the world, including the right to sue for and
obtain damages and other relief in respect of any act of infringement (whether
past, present or future) of the Assigned Rights or any of them or the violation
of any common law rights connected with the Assigned Rights or any of them TO
HOLD the same unto Burberry absolutely.

 
3
All goodwill in the Assigned Rights howsoever arising shall accrue to Burberry.


 
77

--------------------------------------------------------------------------------

 
 
4.
The Assignor covenants with Burberry that it will execute all such further
assignments, transfers, deeds, documents or other assurances and do all further
acts and things as Burberry may require in order to become registered as the
proprietor of any registered Assigned Rights and/or to become the legal and
beneficial owner of the Assigned Rights and otherwise to give effect to the
terms of this Assignment.



5.
The Assignor has obtained (and shall deliver to Burberry on demand) from the
authors of the items and materials in which the Intellectual Property Rights
subsist absolute waivers of any rights they may have and the Assignor hereby
waives absolutely any rights he may have to be identified as the author of any
such items or materials and their respective rights to object to any derogatory
treatment thereof and so far as legally possible any broadly equivalent rights
they may have in any territory in the world.



6.
This Assignment shall be subject to English Law and the parties submit to the
exclusive jurisdiction of the English Courts.



In witness whereof the parties have executed and delivered this Deed on the
above date


EXECUTED AND DELIVERED by
)
       
BURBERRY LIMITED
)
        
as a DEED by these signatures
)
DIRECTOR
               
DIRECTOR/SECRETARY
EXECUTED AND DELIVERED by
)
       
[ASSIGNOR]
)
       
as a DEED by these signatures
)
 

 
[NB SIGNATURES WILL VARY DEPENDING UPON LEGAL STATUS OF ASSIGNOR]
 

 
78

--------------------------------------------------------------------------------

 
 

SCHEDULE TO APPENDIX B
 
[DETAILS OF PRODUCTS]
 
[DETAILS OF TRADEMARKS ETC INCLUDING REGISTRATION DETAILS]
 

 
79

--------------------------------------------------------------------------------

 
 

APPENDIX C: APPROVED CONTRACTORS UNDERTAKING
 
[TO BE TYPED ON BURBERRY HEADED NOTEPAPER BY BURBERRY]
 
Date:
 
Dear Sirs
 
APPROVED CONTRACTORS UNDERTAKING
 
1. LIMITATION
 
1. This letter does not licence or authorise you to manufacture, supply or sell
Samples (as defined in paragraph 3(i) below) or Goods (as defined in paragraph
3(ii) below) to any party other than Burberry Limited ("Burberry") or Inter
Parfums, S.A. ("Licensee") acting as a licensee to Burberry. Any such
manufacture for or supply or sale to the Licensee shall:
 
(a) be solely for the Licensee's purpose acting in its capacity as a licensee to
Burberry, and shall be in strict accordance with the licence agreement between
Burberry and the Licensee and any written approval given thereunder; and
 
(b) in respect of manufacture shall only be carried out at the industrial
manufacturing premises at [ ] ("Factory") which you represent and warrant are
wholly owned and controlled by you.
 
2. This letter does not appoint you as a Burberry licensee. You are strictly
prohibited from holding yourself out as a Burberry licensee or from purchasing
any items (including products, materials, trimmings or packaging) bearing
Burberry Intellectual Property (as defined in paragraph 4 below) except from
another person who has been appointed or approved by Burberry as a
sub-contractor of the Licensee to manufacture such items PROVIDED THAT:
 
(a) such appointment has not been terminated; and
 
(b) you notify Burberry of such purchase and provide to Burberry such details in
relation to such purchase as Burberry requires; and
 
(c) such person has signed a letter in a form identical to or similar to this
letter.
 
3. This letter sets out the terms and conditions upon which Burberry appoints or
approves you as a sub-contractor of the Licensee to:
 
(i) produce such sample fragrance products incorporating Burberry Intellectual
Property ("Samples") or such designs for the packaging or components of the
packaging for those products ("Designs"); and/or
 
(ii) manufacture such fragrance products (in such packaging) incorporating
Burberry Intellectual Property in fulfilment of separate orders ("Goods"),
 

 
80

--------------------------------------------------------------------------------

 

as specified in the attached schedule and for no other purpose and (together
with Burberry's or the Licensee's Conditions of Purchase from time to time in
force) will apply to any orders placed by Burberry or the Licensee with you from
time to time and in the case of any inconsistency between the terms of this
letter and the terms of any individual order the terms of this letter shall
prevail.
 
4. In consideration of your appointment hereunder to supply Burberry or the
Licensee you shall be authorised to use Burberry Intellectual Property solely on
and in connection with the Designs, Samples and/or the Goods (as the case may
be) in accordance with any specific written authority or orders given by
Burberry or the Licensee (acting pursuant to the licence agreement between
Burberry and the Licensee and written approval given by Burberry thereunder)
from time to time but for no other purpose. In this letter Burberry Intellectual
Property shall mean all or any of the following as the same shall subsist from
time to time:
 
(a) all trade marks and designs registered or applied for in the name of
Burberry (whether in the UK or elsewhere);
 
(b) all trading names or brand names (whether registered or not) presently or
hereafter used by Burberry in which Burberry claims any exclusive rights to the
extent of the exclusive rights claimed;
 
(c) all designs (whether registered or not) used by Burberry in which Burberry
claims any exclusive rights in particular without prejudice to the generality of
the foregoing the check design (in whatever size and in whatever material)
represented by the famous and distinctive camel, red, white and black check
design used by Burberry for many years and known as "the Burberry Check" (with
which you are familiar);
 
(d) any works in which copyright and/or design right belongs to Burberry;
 
(e) all patents registered or applied for in the name of Burberry (whether in
the UK or elsewhere); and
 
(f) any Created Rights (as defined in paragraph 8).
 
5. You shall not be entitled to sub-contract, assign or otherwise deal with any
of your duties, rights or obligations hereunder without Burberry's prior written
consent.
 
6. Without prejudice to the prohibition in paragraph 5, prior to your
sub-contracting any of your duties, rights or obligations hereunder to a third
party you shall procure for the benefit of Burberry an undertaking from such
third party on the same terms as this letter or such other terms as shall then
currently be used by Burberry and you shall guarantee that upon the termination
of that sub-contracting or upon demand by Burberry such third party shall comply
with the obligations as imposed upon you as set out in paragraph 19 of this
letter. Notwithstanding the foregoing Burberry reserves the right at any time at
Burberry's absolute discretion to withdraw its consent to your sub-contracting
any of your duties, rights or obligations hereunder, either in general or in
relation to any specified third party or parties, and if Burberry does so
withdraw its consent you shall forthwith cease so to use the relevant third
party or parties and shall place no further orders for Designs, Samples and/or
Goods therewith.

 
81

--------------------------------------------------------------------------------

 
 

7. You hereby agree to indemnify Burberry and keep Burberry fully and
effectively indemnified against any sums which Burberry is required to pay to
acquire full and free right title and interest to all and any Created Rights (as
defined in paragraph 8 below) from you, any sub-contractor of yours or from any
other third party.
 
8. You hereby acknowledge Burberry's sole and exclusive right title and interest
in Burberry Intellectual Property and you further acknowledge and agree that all
copyright, design rights and other rights of a similar nature in any
jurisdiction in all and any Designs, Samples and/or Goods produced for supply to
Burberry or the Licensee including any drawings, sketches, plans, designs,
artwork, illustrations, models, instructions, formulae, lists of ingredients,
technical information, recipes, processes, instructions, computer programs,
tooling or moulds in respect thereof ("Created Rights") shall belong to Burberry
and that you hereby undertake to execute, or arrange to have executed, any and
all documentation required to vest all such rights in and to Burberry (including
without limitation the Assignment in the form annexed hereto as the same may be
amended from time to time by Burberry) and neither you nor anyone acting on
behalf of you shall claim any right title or interest to such rights whatsoever.
To the extent that any Created Rights do not vest in Burberry by operation of
law, you shall assign the same to Burberry with full title guarantee, or where
possible hereby assign the same to Burberry with full title guarantee by way of
a present assignment of future rights.
 
9. You hereby undertake not:
 
(a) to use for your own purposes or to disclose or allow to be disclosed to any
third party any confidential information (or information which is considered by
Burberry to be confidential) concerning the business or affairs of Burberry
including without limitation details of any know how or trade secrets of
Burberry including without limitation any such know-how or trade secrets
relating to the Formulae (as such are defined in the licence agreement between
Burberry and the Licensee);
 
(b) to make any statement or announcement to any third party or issue any press
release concerning Burberry; and
 
(c) to make any statement in any form or indicate in any way that there is any
relationship between you and Burberry or that you are an approved contractor.
 
10. You shall mark all and any artwork, drawings, illustrations or designs and
any other material, including without limitation the Designs made by you,
pursuant to an order from Burberry or the Licensee pursuant to an order from
Burberry, with the following statement "COPYRIGHT (C) BURBERRY LIMITED [YEAR]"
and shall maintain a record of the date of creation of all such material.
 
11. If you shall become aware of any unauthorised use or suspected unauthorised
use of any of Burberry's Intellectual Property or of any claim that any item
bearing Burberry's Intellectual Property infringes the rights of any third party
you shall notify Burberry immediately and shall give all information and
assistance (other than financial) which is required by Burberry to prosecute any
claim or take any other action, against any such infringer or to defend any such
claim by any third party. You shall not do or omit to do anything which may
prejudice Burberry's conduct of such proceedings or other action.
 
12. In the case of the production of Samples and/or Goods you hereby undertake
as follows:-

 
82

--------------------------------------------------------------------------------

 
 

(a) not to buy, sell, manufacture, produce or otherwise deal in any merchandise
in which, or on which, any Burberry Intellectual Property is used or
incorporated without Burberry's prior written consent;
 
(b) not to use or allow to be used any items which incorporate or represent any
of the Burberry Intellectual Property supplied for the production of Samples
and/or Goods other than in the production of such Samples and/or Goods;
 
(c) to deliver up to Burberry or its authorised representative all excess,
second quality and defective Goods and/or Samples in or upon which the Burberry
Intellectual Property has been incorporated or appears, if so required, subject
to payment by Burberry of a reasonable price therefor (which price shall in any
event not exceed the lower of cost price or market value). Any such Goods and/or
Samples which are not required by Burberry shall be destroyed at your own cost
and you shall provide Burberry with proof of compliance of this upon Burberry's
request; and
 
(d) to conform to and comply with all international and national conventions and
all relevant laws, rules and regulations relating to the employment of labour
(in particular without limitation child and forced labour) and employees' terms
and conditions of employment and comply with general environment
responsibilities and best practices.
 
13. Where any items (including without limitation those referred to in sub
paragraph 12(b)) are supplied to you by or on behalf of Burberry or the Licensee
(whether such items are charged for or not) you shall hold such items as bailee
for and to the order of Burberry or the Licensee respectively and shall deal
with them as Burberry or the Licensee may direct provided always that if you
shall have paid any charges in respect of such items and you are required to
deliver the same to Burberry or the Licensee or their respective authorised
representative such charges shall be reimbursed.
 
14. You hereby waive all and any moral rights (or rights of a similar nature)
arising in respect of the Created Rights.
 
15. At all times during your appointment hereunder, and for at least 6 months
thereafter you hereby permit Burberry and/or its representative, to enter and
inspect at any time upon reasonable advance notice and without any undue
interruption in the normal business operations, any premises upon which any
Designs, Samples or Goods are being or have been manufactured or stored and to
supervise the manufacture or storage of such Designs, Samples or Goods and to
ensure compliance by you with the terms of this letter and alter your practices
where necessary to comply with such terms.
 
16. Both throughout the duration of your appointment and for at least six years
thereafter you shall:
 
(a) provide forthwith at the request of Burberry full details of all Goods and
Samples you have supplied, all purchasers and/or recipients of such Goods and
Samples and your stock of Goods and Samples and their current location;
 
(b) keep full and accurate books and records of accounts relating to all
dealings in respect of all Designs, Samples and Goods produced and all your
dealing in relation to this appointment; and
 
83

--------------------------------------------------------------------------------

 
 

(c) hereby permit Burberry and/or its representative to inspect at any times
such books and records and to make and retain copies of them and/or extracts
from them.
 
17. You shall not and shall procure that your employees and representatives
shall not:
 
(a) make or attempt to make directly or indirectly any payment or gift of any
description (whether or not such payment or gift is solicited) to:
 
(i) any employee or representative of Burberry or any company which is a holding
company or subsidiary of Burberry or under common control with Burberry; or
 
(ii) to any family relation of any person described in sub-paragraph (i) above;
 
(b) in any way induce or attempt to induce (whether by means of a payment of
money or otherwise) any employee or representative (including without limitation
any licensee) of Burberry to conceal from Burberry or to overlook any act,
omission or other circumstances which would amount to a breach of the terms of
this letter; or
 
(c) fail to notify Burberry in writing promptly if you, your employees or
representatives are aware that any such employee or representative as referred
to in sub-paragraph (b) above has indicated that he/she may so overlook or
conceal a breach of the terms of this letter if so induced; or
 
(d) pay any broker's fees, bribes, pay-offs, commissions (other than customary
sales commissions in the ordinary course of business), royalty sharing or the
like to any third party which relates in any way to this letter or your
appointment hereunder.
 
18. Burberry shall be entitled to terminate your appointment hereunder together
with any rights granted to you hereunder forthwith upon written notice:
 
(a) in the event that Burberry and/or the Licensee wishes to place no further
orders with you;
 
(b) in the event that Burberry's agreement with the Licensee is terminated or
expires;
 
(c) in any circumstances in which any agreement between Burberry and the
Licensee allows such appointment to be terminated;
 
(d) in the event that Burberry wishes you to sign a revised form of letter to
replace this letter and you refuse to sign such revised form of letter;
 
(e) if you breach any of the terms of this letter and, if such breach is capable
of remedy, shall not have remedied such breach within 14 days of receipt of a
notice from Burberry requiring you to do so;
 
(f) if (being an individual or partnership) you have a bankruptcy order made
against you or (being a company) you shall enter into liquidation or (being any
of the aforementioned) you have a receiver, administrator or administrative
receiver appointed of all or any part of your assets or shall enter into a
composition with your creditors or shall take or suffer any action relating to
your insolvency or in consequence of debt similar or analogous to any of the
foregoing under the laws of any jurisdiction in the world;
 
 
84

--------------------------------------------------------------------------------

 
 
(g) if you breach any of the terms of paragraph 5; and
 
(h) if you breach any of the terms of paragraph 9, 12 or 17.
 
19. Upon termination howsoever arising or expiry of the appointment to which the
terms of this letter relate or upon demand by Burberry, you shall (subject to
the provisions of paragraph 13) deliver up to Burberry or the Licensee or their
respective duly authorised representative:
 
(a) the Designs, and all and any drawings, models, prototypes and/or any other
materials made by you pursuant to an order from Burberry or the Licensee;
 
(b) all and any items incorporating Burberry Intellectual Property which were
supplied by Burberry or the Licensee to you in connection with your appointment;
and
 
(c) all and any Samples which have not been incorporated into Goods pursuant to
an order from Burberry or the Licensee,
 
and shall immediately cease to make any use of the Burberry Intellectual
Property. Without limitation to the foregoing, paragraphs 1, 2, 5, 6, 7, 8, 9,
12, 13, 14, 15, 16, 17, 19, 20, 21 and 22 shall survive the termination for
whatever reason of your appointment hereunder.
 
20. This letter agreement does not constitute an order by Burberry or the
Licensee nor does it oblige Burberry or the Licensee to place any order(s) with
you in the future.
 
21. This letter shall supersede all previous Design and Samples letters or
Samples and Orders letters or the like between the parties.
 
22. It is acknowledged that the terms of this letter shall be governed by and
construed in accordance with the laws of England and you hereby irrevocably
submit to the exclusive jurisdiction of the English courts provided that nothing
herein shall prevent Burberry or the Licensee applying for injunctive or any
other relief which may be available to it in the jurisdiction in which you carry
on business in any particular case.
 
To signify your agreement with the above please sign and return the attached
copy of this letter.
 
Yours faithfully
 
For and on behalf of
BURBERRY LIMITED

 

 
85

--------------------------------------------------------------------------------

 

We hereby agree to the above terms and conditions and agree to be bound by and
observe all of the obligations and undertakings hereunder.
 
____________________________________ Duly authorised signatory
For and on behalf of
[ ]
 

 
86

--------------------------------------------------------------------------------

 
 

SCHEDULE TO APPENDIX C
 
[LIST THE SAMPLES AND GOODS - SEE PARAGRAPH 3]
 

 
87

--------------------------------------------------------------------------------

 
 

ANNEX TO APPENDIX C
 
Current Form - this is subject to variation by Burberry
 
THIS DEED OF ASSIGNMENT is made the day of 200[ ]
 
BETWEEN:
 
(3) BURBERRY LIMITED a company incorporated under the laws of England with no.
162636 having its registered office at 18/22 Haymarket London SW1Y 4DQ
("BURBERRY"); and
 
(4) [NAME AND ADDRESS OF ASSIGNOR] ("ASSIGNOR").
 
1. In this Assignment, the following terms shall have the following meanings:
 
"ASSIGNED RIGHTS" means all Intellectual Property Rights in or in respect of:
 
 
(d)
the Products (including without limitation all external and internal features
thereof and the patents, patent applications, names, brands, trade names and
trade marks (if  any) listed in the schedule hereto); and

 
 
(e)
all drawings, sketches, plans, designs, artwork,  illustrations, models,
instructions, formulae, technical  information, lists of ingredients, recipes,
computer programs,  processes, tooling and moulds created for the purpose
of  designing and/or producing the Products; and

 
 
(f)
all corresponding photographs, drawings, designs, artwork and  text in related
advertising and marketing materials;

 
"INTELLECTUAL PROPERTY RIGHTS" means all patents, copyright, database  rights,
design rights, trade marks, service marks, rights in trade  dress and rights of
confidence in relation to any information or  know-how, in any case whether
registered or unregistered, along with  any applications for registration
thereof, and along with any rights  similar or analogous thereto in any part of
the world;
 
"PRODUCTS" means the products listed in the schedule hereto.
 
2.
The Assignor HEREBY ASSIGNS to Burberry with full title guarantee free  from all
liens, charges and encumbrances all its right, title and  interest in the
Assigned Rights together with all common law rights  connected thereto and
together with all the rights of action, powers,  benefits and immunities
belonging to the same wherever in the world,  including the right to sue for and
obtain damages and other relief in  respect of any act of infringement (whether
past, present or future) of  the Assigned Rights or any of them or the violation
of any common law  rights connected with the Assigned Rights or any of them TO
HOLD the  same unto Burberry absolutely.

 
3
All goodwill in the Assigned Rights howsoever arising shall accrue to  Burberry.

 
4.
The Assignor covenants with Burberry that it will execute all such  further
assignments, transfers, deeds, documents or other assurances  and do all further
acts and things as Burberry may require in order to become registered as the
proprietor of  any registered Assigned Rights and/or to become the legal
and  beneficial owner of the Assigned Rights and otherwise to give effect
to  the terms of this Assignment.

 
 
88

--------------------------------------------------------------------------------

 
 
5.
The Assignor has obtained (and shall deliver to Burberry on demand)  from the
authors of the items and materials in which the Intellectual  Property Rights
subsist absolute waivers of any rights they may have  and the Assignor hereby
waives absolutely any rights he may have to be  identified as the author of any
such items or materials and their  respective rights to object to any derogatory
treatment thereof and so  far as legally possible any broadly equivalent rights
they may have in  any territory in the world.

 
6.
This Assignment shall be subject to English Law and the parties submit to the
exclusive jurisdiction of the English Courts.

 
In witness whereof the parties have executed and delivered this Deed on the
above date


EXECUTED AND DELIVERED by
)
       
BURBERRY LIMITED
)
        
as a DEED by these signatures
)
DIRECTOR
               
DIRECTOR/SECRETARY
     
EXECUTED AND DELIVERED by
)
       
[ASSIGNOR]
)
       
as a DEED by these signatures
)
 

 
[NB SIGNATURES WILL VARY DEPENDING UPON LEGAL STATUS OF ASSIGNOR]

 
89

--------------------------------------------------------------------------------

 
APPENDIX D: QUESTIONNAIRE


BURBERRY ENVIRONMENTAL & SOCIAL RESPONSIBILITY QUESTIONNAIRE (TO BE COMPLETED ON
DISK AND PAPER BY LICENSEES & SUB-CONTRACTORS)
   
COMPANY NAME
NAME OF THE PARENT COMPANY (IF APPLICABLE)
 
FINISHED GOODS TO BE SUPPLIED TO INTER PARFUMS
 
Full Details of Item
Item 1
Item 2
Item 3
Item 4
Item 5
Item 6
Item 7
Item 8
Item 9
Item 10
PLEASE CONTINUE LISTING IN THIS WAY IF THERE ARE MORE THAN 10 FINISHED PRODUCT /
GOODS SUPPLIED
   
Value of annual turnover (for the last financial year):
What percentage of your business is represented by Burberry (or by Burberry's
licensee if you are completing this form as a sub-contractor):    
MANAGEMENT CONTACT DETAILS
Contact for social monitoring purposes (name and title):
Mailing address:
E-mail address:
Telephone number:
Fax number:
Mobile:
 
Other relevant contacts (name and title):
Mailing address:
E-mail address:
Telephone number:
Fax number:
Mobile:
 
TRADE UNION DETAILS
Name of trade union represented:
Name of relevant contacts:
Contact telephone number:


 
90

--------------------------------------------------------------------------------

 


Contact email address:
Contact fax number:
  EMPLOYEE DETAILS Total Female Male
Admin/management
Factory workers
Other employees
Total
Number of employees living in accommodation provided for by the company
   
MATERIALS, PACKAGING & LABELLING
What percent of your packaging is done with :
recycled materials ?
 
recyclable materials ?
Does your company use the banned dyes or materials listed in your Contractor's
Undertaking? If yes, please provide details
Y/N
 
POLICY DOCUMENTARY INFORMATION
PROVIDED ?
Please provide copies of your health, safety and environment policy
Y/N
Please provide copies of employee related policies
Y/N
 
DO YOU MANUFACTURE ?
Y/N
If yes, please provide a list of all products manufactured for Burberry clearly
marking which products contain Burberry intellectual property
Y/N
Item 1
Item 2
Item 3
Item 4
Item 5
 PLEASE CONTINUE LISTING IN THIS WAY IF MORE THAN 10 PRODUCTS ARE MANUFACTURED  
 
Full name and address details of all factories (wholly owned by the Products
(raw materials or finished goods) manufactured at this No. of factory No. of
company completing this form) manufacturing Burberry products factory units at
address accommodation including number of factory units and number of
accommodation facilities facilities at each address at address
Factory 1
Factory 2
Factory 3
 PLEASE CONTINUE LISTING IN THIS WAY IF MORE THAN 3 FACTORIES  



 
91

--------------------------------------------------------------------------------

 
 

Please provide a list of the countries from which you source raw materials
Raw materials supplied
Jurisdiction 1
Jurisdiction 2
Jurisdiction 3
 PLEASE CONTINUE LISTING IN THIS WAY IF RAW MATERIALS ARE SOURCED FROM MORE THAN
3 COUNTRIES    
Number of outworkers used :
 (IF OUTWORKERS USED, PLEASE SPECIFY ACTIVITY OF EACH OUTWORKER)
 
Number of homeworkers used :
 (IF HOMEWORKERS USED, PLEASE SPECIFY ACTIVITY OF EACH HOMEWORKER)
 
DO YOU USE SUB-CONTRACTORS ?
Y/N
IF YES, PLEASE PROVIDE DETAILS OF SUB-CONTRACTORS BY ENCLOSING THIS FORM
COMPLETED AND SIGNED BY EACH SUB-CONTRACTOR.
   
WORKING WITH YOUR SUPPLIERS AND SUBCONTRACTORS
DESCRIBE PROCEDURES HERE
Please fully describe the procedures you have adopted (if any) to ensure that
your suppliers and subcontractors are compliant with local environmental, health
and safety and labour laws. Attach any relevant policy or procedure.
     
I confirm, that the information provided fairly reflects our business
operations, practices and sourcing processes, and that we agree to comply with
Burberry's Environmental and Social Responsibility Policy (as it may be amended
by Burberry from time to time).
   
Signature :
Name (please print) :
Position :
Date :
 
The person named above should be a company director or member of senior
management.
 


 
92

--------------------------------------------------------------------------------

 
 
APPENDIX E: CODE OF BUSINESS PRINCIPLES
 
1. CODE OF BUSINESS PRINCIPLES
 
1.1 Code
 
The following Code of Business Principles (the "CODE") has been approved by the
Board of Directors of the Company.
 
THE COMPANY OPERATES IN MANY DIFFERENT MARKETS AND COUNTRIES THROUGHOUT THE
WORLD. IN ALL INSTANCES, WE RESPECT NATIONAL LAWS AND INDUSTRY CODES OF CONDUCT
 
o We, the directors and employees of the Company recognise our obligations to
all with whom we have a business relationship including shareholders, customers,
employees, and suppliers;
 
o Information about our business shall be communicated clearly, and accurately
in a non-discriminatory manner and in accordance with local regulations;
 
o We believe that trust is a vital element in the successful conduct of the
Company's business and accordingly all information provided and statements made
by any employee must be truthful, accurate and not misleading;
 
o We select and promote employees on the basis of their qualifications and
merit, without discrimination or concern for race, religion, national origin,
colour, sex, sexual orientation, age or disability;
 
o We do not employ a person who is an Immediate Relative of an employee unless
such employment has been approved by the Board of Directors of the Company
"Immediate Relative" means and includes spouse, common law partner, children,
brothers, sisters, cousins, aunts, parents, grandparents and the aforesaid
relatives by marriage;
 
o We believe that a workplace should be safe and civilized; we will not tolerate
sexual harassment or offensive behaviour of any kind, which includes the
demeaning of individuals through words or actions or the display or distribution
of offensive material;
 
o We will treat all information relating to the Company's business, or to its
customers, as confidential and confidential information must not be used for
personal gain;
 
o Insider dealing, whether in the shares of any parent company of the Company or
any customer or supplier, is prohibited;
 
o We will not knowingly create work which contains statements, suggestions or
images offensive to general public decency;
 
o We will not for direct or indirect personal gain directly or indirectly engage
in any activity which competes with companies within the Group or with our
obligations to any such company;

 
93

--------------------------------------------------------------------------------

 
 

o We will not offer any items of personal inducement whether to secure business
or otherwise. This is not intended to prohibit business lunches or dinners or
the making of occasional gifts of minor value (that is gifts of less than US$20
value) unless the relevant customer or a supplier or other person with whom we
will have a commercial relationship has a policy which restricts such lunches,
dinners or gifts;
 
o No director or employee of the Company will accept for personal benefit any
goods or services from suppliers, potential suppliers or other third parties;
 
o We will not have any personal or family conflicts of interest with our
suppliers or other third parties with whom we do business;
 
o No corporate contributions of any kind, including the provision of services or
materials for less than the market value, may be made to any governmental or
regulatory authority or politicians, political parties or action committees,
without the prior written approval of the agreement of all of the Company's
shareholders;
 
o We do not permit the possession, uses or distribution of any illegal drugs, or
use of any legal or controlled drugs (or alcohol) other than in the manner for
which they were properly approved and prescribed, while on the Company or
customer premises or conducting the Company's business;
 
o We do not permit the use of child or forced labour by the Company and we do
not permit the purchase of products from any supplier or the sale of products to
any customer whom we know or suspect uses child or forced labour in its
business;
 
o We do not permit the purchase of products from any supplier or the sale of
products to any customer whom we know or suspect discriminates against its
employees, suppliers or its customers (including consumers) on the basis of
race, religion, national origin, colour, sex, sexual orientation, age or
disability.
 
o We will comply with all applicable local laws and regulations including
without limitations the laws of Italy, and any other laws with an international
reach, including (without limitation) import/export regulations and the US
Foreign Corrupt Practices Act, where relevant;
 
o No officer or employee of the Company shall conduct themselves in a manner
which brings the Company into disrepute.
 
ACTUAL OR POTENTIAL CONFLICTS WITH THIS CODE SHOULD BE REPORTED PROMPTLY TO THE
GENERAL COUNSEL OF BURBERRY LIMITED IN LONDON.

 
94

--------------------------------------------------------------------------------

 

APPENDIX F: ENVIRONMENTAL AND SOCIAL RESPONSIBILITY

 
95

--------------------------------------------------------------------------------

 

Environmental & Social Responsibility A guide to Burberry policy (Licensee
Version)

 
96

--------------------------------------------------------------------------------

 

BURBERRY
 
PRIVATE AND CONFIDENTIAL
 
This document contains details of Burberry's policy relating to Environmental
 
and Social Responsibility
 
All licensees and their sub-contractors must familiarise themselves and comply
with the contents of this document and ensure that its contents are passed to
all relevant parties in their organisations

 
97

--------------------------------------------------------------------------------

 

BURBERRY'S COMMITMENT TO ENVIRONMENTAL AND SOCIAL RESPONSIBILITY
 
INTRODUCTION
 
This document covers:
 
o Burberry's relationship with its Licensees
 
o Responsibilities on Ethical trading
 
o Packaging and waste regulations
 
o Materials and labelling
 
BURBERRY ENVIRONMENTAL POLICY


Burberry's majority shareholder is GUS. The
company shares the GUS commitment to be a
good corporate citizen.
 
Specifically, Burberry will:
 
o comply with all relevant environmental legislation;
 
o measure and continually improve performance with respect to its main
environmental impacts in a manner consistent with its commercial objectives;
 
o report on the environmental impacts of its activities and progress towards
meeting its goals; and
 
o monitor its licensees' environmental management arrangements.
 
The activities of Burberry (manufacturing, distributing, retailing and licensing
luxury clothes, accessories and other goods) lead to a number of environmental
impacts.
 
Burberry's priorities are:
 
o managing and, where practicable, reducing the waste from operations;
 
o understanding and, where practicable, reducing the volumes of packaging used;
 
o improving energy management; and
 
o monitoring licensees to ensure acceptable environmental performance.

 
98

--------------------------------------------------------------------------------

 
 

In each of these areas Burberry will set targets for itself, its licensees and
its suppliers and will measure performance.
 
The responsibility for setting the targets and agreeing improvement plans rests
with the Burberry Executive (the "Executive").


Environmental matters are the specific
responsibility of the Chief Operating
Officer. He will table an annual
environmental update to the Executive. The
Executive will review this policy every
year.
 
EXTERNAL COMMUNICATIONS


The Environmental Policy states that
Burberry will report on its environmental
impacts and progress towards meeting its
goals. This is part of a wider communication
to:
 
o Burberry's customers, so that they are able to make informed purchase
decisions;
 
o Burberry's licensees and suppliers, so they can help us reach our goals; and
 
o the public and outside agencies, so they understand that Burberry is a
responsible company.
 
The GUS Environmental Report for 2001 is available on request from the Quality
Assurance Department within Burberry.
 
LICENSEES


Our licensees play an important part in
helping Burberry reach its goals. They do
this by ensuring that they follow good
environmental and social practices.


On Burberry's part, Burberry will openly
share relevant environmental information
with its licensees including:
 
o its environmental concerns as responsible stakeholders;
 
o information about environmental issues and legislation;
 
o industry best practices and other developments;
 
o specific areas/issues for improvement; and
 
o Burberry's policy in respect of producing and maintaining clear consistent
user-friendly guidelines.
 
Burberry expects and demands high standards from all its licensees.

 
99

--------------------------------------------------------------------------------

 

ETHICAL AND ENVIRONMENTAL STANDARDS


Burberry expects all of its licensees to
sign up to its principles and standards of
conduct, as set out below.
 
PRINCIPLES OF CONDUCT


As a licensee of Burberry we share its
commitment to high standards in the
following areas:
 
o occupational safety and health;
 
o employee welfare including labour standards and discrimination policies; and
 
o minimising our impact on the environment.
 
STANDARDS OF CONDUCT


Within these principles we operate to the
following specific standards of conduct:
 
1. we do not employ any person below the age of 15 or below the legal minimum
age (where this is higher) in the countries in which we operate;
 
2. we do not use forced labour in any form (prison, indentured, bonded or
otherwise) and staff are not required to lodge papers or deposits on starting
work;
 
3. we have written health and safety guidelines and provide relevant training
for employees. We comply with all applicable local environmental, safety and
health regulations;
 
4. we have produced or are intending to produce within the next twelve months an
environmental policy;
 
5. within the customs and practices of the countries in which we operate we do
not discriminate against any worker or officer of the company on any grounds
(including race, religion, disability, or gender). There are some instances when
licensees might feel that a degree of discrimination is part of a jurisdiction's
culture and therefore Licensees might feel that a degree of discrimination is
necessary for the effective functioning of the workplace. We acknowledge that
there may be such cases, although we consider this to be very much the exception
rather than the rule. Where licensee companies think that this is the case, we
insist that their employment policies are explicit on the matter, and that they
provide full details to us in writing stating the reasons behind their practice.
We do not engage in or support the use of corporal punishment, mental, physical
sexual or verbal abuse;

 
100

--------------------------------------------------------------------------------

 

6. we provide each employee with at least the minimum wage, or the prevailing
industry wage, (whichever is higher) and provide each employee with all legally
mandated benefits;
 
7. we provide one day off in seven and require no more than 60 hours of work per
week, or comply with local limits if they are lower;
 
8. we comply with all relevant environmental legislation in the regions in which
we operate. We have identified all the hazardous or toxic waste we produce, and
are confident that it is disposed of by competent bodies via authorised disposal
routes; and
 
9. we will endeavour to ensure that all of our contractors adopt these
principles themselves."
 
Every licensee of Burberry will be asked to indicate their and their
sub-contractors' current and continuing compliance with these principles and
standards. Some licensees will also be asked to complete a more detailed
questionnaire explaining their environmental and social practices. We plan to
visit our licensees and their sub-contractors where appropriate as part of our
licensee management programme.
 
Burberry recognises that its objectives can only be achieved through
co-operation throughout the whole Supply Chain. Therefore Burberry requires all
its licensees and suppliers to endeavour to achieve the following objectives in
respect of packaging, materials and labelling:
 
PACKAGING

 
Minimising the amount of packaging Burberry
and its licensees and suppliers use is one
of the priority areas identified in
Burberry's environmental policy. Burberry's
specific objectives are to:
 
o minimise the amount of packaging material used to protect merchandise in
storage and distribution, and in the presentation of the product to our
customers;
 
o discourage/eliminate the use of all heavy metals and other materials which
have significant and/or persistent damaging impact on the environment, for
example chlorine-gas, bleach paper and cardboard; and
 
o increase the proportion of recycled material we use except where hygiene,
safety and product performance are adversely affected.
 
Effective partnership must exist between packaging suppliers, product
manufacturers, distributors and Burberry and its licensees and suppliers.

 
101

--------------------------------------------------------------------------------

 

Burberry, its licensees and suppliers will endeavour to purchase those products
that minimise energy, usage and other adverse impacts on the environment.
 
Burberry recognises the need for packaging materials for the purpose of
presentation and the maintenance of product quality and safety.
 
Packaging must be of sufficient design, size and strength to protect product
throughout the Supply Chain including transportation.
 
Materials and Labelling
 
All materials in any product and packaging
must meet all UK, EU and any other relevant
territory's, laws, standards, directives and
regulations, codes of practice and decisions
having the force of law.


Burberry prohibits the use of Azo dyes in
its products. In the case of doubt, a full
list of prohibited chemicals is available on
request from the Quality Assurance
Department within Burberry.


Burberry asks that licensees make it aware
of any materials in products that may be
particularly sensitive from an
environmental/ethical perspective. Examples
of such materials might include:
 
o Animal products, including fur, bone, ivory, shell or horn (excluding leather
from domestic cattle or pigs);
 
o Tropical or other hardwoods;
 
o Heavy metals (e.g. mercury, cadmium or lead); and
 
o Organic compounds implicated as carcinogens or persistent organic pollutants.
 
Burberry expects all products to be labelled accurately, and in accordance with
the laws, standards directives and regulations pertaining in the UK, the EU, the
jurisdiction of sale, and in any other relevant territory.
 
Where appropriate Burberry encourages licensees to label packaging as recycled,
or recyclable, provided that such markings are consistent with the Burberry
brand.
 
DEDICATED PERSONNEL
 
All Licensees shall appoint an employee who shall be responsible for the
implementation of this Environmental and Social Responsibility Policy and the
name and details of such employee should be notified to Burberry upon his
appointment and replacement from time to time.

 
102

--------------------------------------------------------------------------------

 

APPENDIX G: BANNED SUBSTANCES
 
PRESCRIPTION LIST
 
LIST OF BANNED MATERIALS:


GROUP NAME
 
CAS NUMBER
 
NAMES
         
Aldehydes
 
50-00-0
 
Formaldehyde; Formalin; Methanal; Methyl aldehyde
         
Artificial Musks
 
Not available
 
Musk tibetene;  (2,6-dinitro-3,4,5-trimethyl-1-t.butylbenzene);  MT
         
Artificial Musks
 
Not available
 
Tonalide;  (7-acetyl-1,1,3,4,4,6-hexamethyl-1,2,3,4-tetrahydronaphthalene);  AHTN
         
Artificial Musks
 
Not available
 
Galaxolide;
(1,3,4,6,7,8-hexahydro-4,6,6,7,8,8-hexamethylcyclopenta-2-benzopyran); HHCB
         
Azodyes
 
91-94-1
 
3,3'-dichlorobenzidine; 3,3'-dichlorobiphenyl-4,4'-ylenediamine
         
Azodyes
 
60-09-03
 
4-amino azobenzene
         
Azodyes
 
90-04-0
 
o-anisidine; 2-methoxyaniline
         
Azodyes
 
137-17-7
 
2,4,5-trimethylaniline
         
Azodyes
 
95-80-7
 
4-methyl-m-phenylenediamine
         
Azodyes
 
95-53-4
 
o-toluidine; 2-aminotoluene
         
Azodyes
 
139-65-1
 
4,4'-thiodianiline
         
Azodyes
 
101-80-4
 
4,4'-oxydianiline
         
Azodyes
 
120-71-8
 
6-methoxy-m-toluidine; p-cresidine
         
Azodyes
 
Not available
 
A mixture of: disodium (6-(4- anisidino)-3-sulfonato-2-(3,5-
dinitro-2-oxidophenylazo) 1-naphtholato)(1- (5-chloro-2-oxidophenylazo)-
2-naphtholato)chromate(1-); trisodium bis(6-(4-anisidino)-3-
sulfonato-2-(3,5-dinitro-2- oxidophenylazo)- 1-naphtholato)
         
Azodyes
 
119-90-4
 
3,3'-dimethoxybenzidine; o-dianisidine
         
Azodyes
 
101-14-4
 
4,4'-methylene-bis- (2-chloro-aniline); 2,2'-dichloro-4,4'-methylenedianiline
         
Azodyes
 
101-77-9
 
4,4'-methylenedianiline; 4,4'-diaminodiphenylmethane
         
Azodyes
 
615-05-4
 
4-methoxy-m-phenylenediamine
         
Azodyes
 
106-47-8
 
4-chloroaniline
         
Azodyes
 
99-55-8
 
5-nitro-o-toluidine
         
Azodyes
 
97-56-3
 
o-aminoazotoluene; 4-amino-2',3 dimethylazobenzene; 4-o-tolylazo-o toluidine
         
Azodyes
 
91-59-8
 
2-naphthylamine
         
Azodyes
 
95-69-2
 
4-chloro-o-toluidine
         
Azodyes
 
92-87-5
 
Benzidine
         
Azodyes
 
92-67-1
 
biphenyl-4-ylamine, 4-aminobiphenyl, xenylamine
         
Azodyes
 
119-93-7
 
3,3'-dimethylbenzidine; 4,4'-bi-o-toluidine
         
Azodyes
 
Not available
 
trisodium bis(6-(4-anisidino)-3- sulfonato-2-(3,5-dinitro-2- oxidophenylazo)
1-naphtholato)chromate(1-) (C46H30CrN10O20S  2.3Na )
         
Azodyes
 
118685-33-9
 
disodium (6-(4- anisidino)-3-sulfonato-2-(3,5- dinitro-2-oxidophenylazo)
1-naphtholato)(1- (5-chloro-2-oxidophenylazo)- 2-naphtholato)chromate(1-);
(C39H23ClCrN7O12S.2Na )
         
Azodyes
 
838-88-0
 
4,4'-methylenedi-o-toluidine
         
Brominated Flame Retardants
 
545-55-1
 
Tris-(aziridinyl)-phosphine oxide (TEPA); Aziridine, 1,1',1' -
phosphinylidynetris; Triethylenephosphoramide; Triethylenephosphorotriamide;
Tris(1-aziridinyl) phosphine oxide


 
103

--------------------------------------------------------------------------------

 


GROUP NAME
 
CAS NUMBER
 
NAMES
         
Brominated Flame Retardants
 
126-72-7
 
1-Propanol, 2,3-dibromo-, phosphate (3:1); Tris(2,3-dibromopropyl) phosphate;
TRIS; Tris(2,3-dibromo-1 propyl) phosphate; Dibromopropyl phosphate, tris, 2,3-;
Tris(2,3-Dibromopropyl) phosphate
         
Brominated Flame Retardants
 
Group of Compounds
 
Polybrominated biphenyls; PBBs; PBDE; Firemaster.
         
CFCs
 
Group of Compounds
 
Chlorofluorocarbons, CFCs
         
Chlorinated Phenols
 
87-86-5
 
Pentachlorophenol; Phenol, pentachloro- ; Pentrachlorophenol; PCP; Santophen 20;
Penta
         
Halogenated Organics
 
75-01-4
 
Vinyl chloride
         
Halogenated Organics
 
67-66-3
 
Methane, trichloro- ; Chloroform; Trichloromethane; Methyl trichloride
         
Halogenated Organics
 
75-09-2
 
Methane, dichloro- ; Methylene chloride; Dichloromethane;  Methylene Chloride;
Methylene dichloride; Freon 30.
                   
Halogenated Organics
 
97-18-7
 
Phenol, 2,2'-thiobis[4,6-dichloro-; Phenol, 2,2'-thiobis(4,6 dichloro)-;
2,2'-Thiobis(4,6-dichlorophenol); Phenol, 2,2'-thiobis(4,6-dichloro-; Bithionol;
Thiodichlorophenol, 2,2'-, bis[4,6-;
2,2'-Dihydroxy-3,3',5,5'-tetrachlorodiphenyl sulfide; 2,2'-Dih
         
Halogenated Organics
 
935-95-5
 
Phenol; 2,3,5,6-tetrachloro-; 2,3,5,6-Tetrachlorophenol; Tetrachlorophenol,
2,3,5,6
         
Halogenated Organics
 
1154-59-2
 
Benzamide, 3,5-dichloro-N-(3,4-dichlorophenyl)-2-hydroxy-;
Tetrachlorosalicylanilide; 3,3',4',5-Tetrachlorosalicylanilide;
3,5-Dichlorosalicyl-3,4-dichloroanilide; Irgasan BS-200; TCSA
         
Halogenated Organics
 
70-30-4
 
Phenol, 2,2'-methylenebis [3,4,6-trichloro- ; Hexachlorophene ; Phenol,
2,2'-methylenebis [3,4,6- trichloro- ; Phenol, 2,2'-methylenebis
(3,4,6-trichloro- ; Nabac ; 2,2'-Methylenebis(3,4,6
trichlorophenol);  2,2'-Dihydroxy-3,3'5,5',6,6' hexachlorod
         
Halogenated Organics
 
3380-34-5
 
Triclosan; Phenol, 5-chloro-2-(2,4-dichlorophenoxy)-;
2,4,4'-Trichloro-2'-hydroxydiphenyl ether;
5-Chloro-2-(2,4-dichlorophenoxy)phenol; CH-3565; Irgasan DP-300; Lexol 300.
         
Metals
 
7440-67-7
 
Zirconium, Zr
         
Metals
 
7439-97-6
 
Mercury, Quicksilver
         
Nitro Musks
 
83-66-9
 
Musk ambrette, Benzene, 1-(1,1-dimethylethyl) -2-methoxy-4-methyl-3,5- dinitro
         
Nitro Musks
 
81-14-1
 
Musk ketone; Ethanone,
1-[4-(1,1-dimethylethyl)-2,6-dimethyl-3,5-dinitrophenyl]-; Acetophenone,
4'-tert-butyl-2',6'-dimethyl-3',5'-dinitro -3,5-dimethyl-2,4,6-trinitro-;
m-Xylene, 5-tert-butyl-2,4,6 trinitro
         
Nitro Musks
 
81-15-2
 
Musk xylene; Benzene, 1-(1,1-dimethylethyl) -3,5-dimethyl-2,4,6-trinitro-;
m-Xylene, 5-tert-butyl-2,4,6 trinitro
         
Nitrosamines
 
Group of Compounds
 
Nitrosamines.
         
NPEs/APEs
 
25154-52-3
 
Nonylphenol; NP


 
104

--------------------------------------------------------------------------------

 

 
GROUP NAME
 
CAS NUMBER
 
NAMES
         
NPEs/APEs
 
67554-50-1
 
Octylphenol, Octylphenol ethoxylates
         
NPEs/APEs
 
9016-45-9
 
Nonylphenol ethoxylate; NPEs
         
Organic Solvents
 
111-15-9
 
Ethoxyethanol acetate
         
Organic Solvents
 
123-91-1
 
1,4-Dioxane; Dioxane; 1,4-Diethyleneoxide; p-Dioxane; Diethylene ether;
1,4-Diethylenedioxide; Dioxane, 1,4-; 1,4-Diethylene  dioxide;  1,4-Diethylene
oxide; para-Dioxane
         
Organic Solvents
 
109-86-4
 
Methoxyethanol
         
Organic Solvents
 
110-80-5
 
Ethoxyethanol
         
Organic Solvents
 
110-49-6
 
Methoxyethanol acetate
         
Organics
 
Not available
 
Acetylethyltetramethyltetralin, AETT
         
Organics
 
92-48-8
 
2H-1-Benzopyran-2-one, 6-methyl-; 6-Methylcoumarin; Coumarin, 6-methyl-;
Methylcoumarin, 6-
         
Organotins
 
688-73-3
 
Tributyltin, Related compounds include: bis (tributyltin) oxide (CAS number
56-35-9); Dibutyltin DBT;  Triphenyltin  TPT;  Dioctyltin DOT; Monooctyltin MOT;
Tributyltin TBT; Monobutyltin MBT; Tetrabutyltin TeBT
         
Phthalates
 
84-74-2
 
DBP; Dibutyl phthalate
         
Phthalates
 
28553-12-0
 
DINP; di-isononyl phthalate
         
Phthalates
 
117-81-7
 
DNOP; dioctyl phthalate
         
Phthalates
 
26761-40-0
 
DIDP; di-isodecyl phthalate
         
Phthalates
 
85-68-7
 
BBP; benzyl butyl phthalate
         
Phthalates
 
84-61-7
 
DCHP; dicyclohexyl phthalate
         
Phthalates
 
84-66-2
 
DEP; Diethyl phthalate; 1,2-Benzenedicarboxylic acid; diethyl ester; Diethyl
phthalate; Phthalic acid, diethyl ester; Ethyl phthalate
         
Phthalates
 
117-81-7
 
DEHP; Di-(2-ethylhexyl) phthalate; Bis(2-ethylhexyl) phthalate
         
Phthalates
 
131-11-3
 
DMP; dimethyl phthalate
         
Plastics Intermediates
 
80-05-7
 
Bisphenol-A; BPA; Phenol, 4,4'-(1-methylethylidene)bis-; Bisphenol A;
4,4-Isopropylidenediphenol; Phenol, 4,4'-isopropylidenedi-;
4,4'-Isopropylidenediphenol; Bisphenol A (.alpha.)


 
105

--------------------------------------------------------------------------------

 

SCHEDULE 1: LICENSED TRADE MARKS

 
106

--------------------------------------------------------------------------------

 
BURBERRY'S TRADE MARKS - CLASS 3 - REGISTERED


REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2373
 
Burberry Limited
 
Algeria
 
BURBERRY
 
3
 
001073
 
058605
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                       
17-Jun-2000
 
17-Jun-2000
   
2392
 
Burberry Limited
 
Algeria
 
Burberry Check
 
3
 
001074
 
58606
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                       
17-Jun-2000
 
17-Jun-2000
   
31322
 
Burberry Limited
 
Algeria
 
BURBERRYS
 
3
 
516
 
61437
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                       
28-Sep-1981
       
2396
 
Burberry Limited
 
Algeria
 
Equestrian Knight Device
  3  
001075
 
58607
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
 
  
17-Jun-2000
  
17-Jun-2000
  
 

 
107

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2552
 
Burberry Limited
 
Andorra
 
BURBERRY
 
3
 
14.672
 
14.666
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                       
25-May-2000
       
2566
 
Burberry Limited
 
Andorra
 
Burberry Check
 
3
 
14.674
 
14.669
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                       
26-May-2000
       
2553
 
Burberry Limited
 
Andorra
 
Equestrian Knight Device
 
3
 
14.673
 
14.664
 
REG
 
Class 3: Non-medicated
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                       
25-May-2000
       
33099
 
Burberry Limited
 
Argentina
 
BURBERRY
 
3
     
1548088
 
REG
 
Perfumery, essential oils, cosmetics; toilet products including toilet soaps,
hair lotions, dentifrices, nail files of paper or emery cloth, deodorants and
anti-perspirants for personal use.
                                 
54343
 
Burberry Limited
 
Argentina
 
BURBERRY CHECK
 
3
 
1966335
 
1581003
 
REG
 
Perfumery, essential oils, cosmetics; toilet products, including toilet soaps;
hair lotions; dentifrices; nail files of paper or emery cloth; deodorants and
anti-perspirants for personal use.
                                 
34082
 
Burberry Limited
 
Argentina
 
BURBERRYS
 
3
 
1700788
 
1827258
 
REG
 
All the goods in the class.
 
  
 
  
 
  
 
  
 
  
 
  
27-Dec-1989
  
 
  
 

 
 
108

--------------------------------------------------------------------------------

 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
36667
 
Burberry Limited
 
Argentina
 
EQUESTRIAN KNIGHT Device
 
3
 
1841006
 
1485419
 
REG
 
All goods in this class.
                   
05-May-1992
 
30-Nov-1993
       
33079
 
Burberry Limited
 
Argentina
 
PRORSUM Label
 
3
     
1456660
 
REG
 
Perfumery, essential oils, cosmetics; toilet products including toilet soaps;
hair lotions; dentifrices; nail files of paper or emery cloth; deodorants and
anti-perspirants for personal use.
                                 
41564
 
Burberry Limited
 
Armenia
 
BURBERRYS
 
3
 
950167
 
3413
 
REG
 
Cosmetics (without-medicated additives); perfumes and perfumery products; soaps;
essential oils; teeth and hair care preparations; shampoos; talcum powder;
powder; bath foam; bath gel; shower gel; anti-perspirants; deodorants; deodorant
sticks; toilet water; eau de cologne; eau de cologne spray; oil mist spray;
shaving lotions; after shave lotions and emulsions, pre-shave lotions; shaving
creams; shaving foams; shaving soaps, skin cream, anti-wrinkle cream;
skin-moisturisers, moisture-creams; anti-aging eye balm; night cream; day cream;
hand cream; body moisturisers; cleansing cream, depilatories; after shave
preparations against skin irritation; sun tan lotions, oils, sprays and gels,
bronzing lotions, oil mists and gels; oil free tanning mist, after sun
moisturisers; protectors against ultra sun rays.
                   
20-Nov-1995
 
24-Jul-1998
       
30356
 
Burberry Limited
 
Australia
 
BURBERRY
 
3
 
530991
 
A530991
 
REG
 
All goods in this class including non-medicated toilet preparations, perfumes,
cosmetic preparations for the teeth and for the hair, soaps, shampoos,
anti-perspirants, eau de cologne and toilet water, essential oils, shaving
preparations, pot pourri.
                   
21-Mar-1990
 
21-Mar-1990
       
2149
 
Burberry Limited
 
Australia
 
Burberry Check
 
3
 
824600
 
824600
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
23-Feb-2000
  
08-May-2001
  
 
  
 

 
 
109

--------------------------------------------------------------------------------

 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
30363
 
Burberry Limited
 
Australia
 
EQUESTRIAN KNIGHT Device
 
3
 
531211
 
A531211
 
REG
 
All goods included in this class including non-medicated toilet preparations,
perfumes, cosmetic preparations for the teeth included in this class and
cosmetic preparations for the hair, soaps, shampoos, anti-perspirants,
eau-de-cologne and toilet water, essential oils, shaving preparations, pot
pourri.
                                                      22-Mar-1990   22-Mar-1990
       
31453
 
Burberry Limited
 
Austria
 
BURBERRY
 
3
     
90439
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, toilet preparations
for the teeth and for the hair.
                       
09-Feb-1979
       
45472
 
Burberry Limited
 
Austria
 
BURBERRY CHECK
 
3
 
AM917/95
 
159829
 
REG
 
Class 3: Cosmetics and cleaning preparations.
                   
17-Feb-1995
 
14-Sep-1995
       
31452
 
Burberry Limited
 
Austria
 
BURBERRYS
 
3
     
90438
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, toilet preparations
for the teeth and for the hair.
                       
09-Feb-1979
       
40569
 
Burberry Limited
 
Azerbaijan
 
BURBERRYS
 
3
 
94.0817
 
981249
 
REG
 
Non-medicated toilet preparations; cosmetics; perfumes, perfumery, soaps,
essential oils, preparations for the teeth and hair; shampoos; talc, dusting
powder, bath foam, bath gel, shower gel; anti-perspirants, deodorants, deodorant
sticks; toilet water, eau de toilette, cologne, cologne spray, oil mist spray;
shaving lotion, after shave, after shave emulsion, pre-shave lotion, shaving
cream, shaving foam, shaving soap, skin creams, anti-wrinkle creams,
moisturisers, moisture cream, anti-ageing eye balm, night cream, day cream, hand
cream, body moisturiser, cleansing cream, depilatories, razor burn soother, sun
tan lotions, oils, sprays, mists and gels, bronzing oil mist, oil free tanning
mist, bronzing gels, mists and sprays, after sun moisturiser, self tanning
lotions, ultra sun block.
 
  
 
  
 
  
 
  
 
  
 
  
08-Sep-1994
  
27-Jul-1998
  
 

 
 
110

--------------------------------------------------------------------------------

 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2487
 
Burberry Limited
 
Bahrain
 
BURBERRY
 
3
 
1705/2000
 
28044
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
26-Jul-2000
 
26-Jul-2002
       
2500
 
Burberry Limited
 
Bahrain
 
Burberry Check
 
3
 
1708/2000
 
28047
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
26-Jul-2000
 
26-Jul-2000
       
54542
 
Burberry Limited
 
Bahrain
 
BURBERRYS
 
3
 
446/97
 
21833
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations for the teeth
and for the hair, soaps, shampoos, anti-perspirants, eau de cologne and toilet
water, essential oils, shaving preparations, pot pourri; all included in Class
3.
                   
31-Mar-1997
 
31-Mar-1997
       
2493
 
Burberry Limited
 
Bahrain
 
Equestrian Knight Device
 
3
 
1709/2000
 
28048
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
26-Jul-2000
 
26-Jul-2000
       
2515
 
Burberry Limited
 
Bahrain
 
PRORSUM
 
3
 
1710/2000
 
28049
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
26-Jul-2000
 
26-Jul-2000
       
2350
 
Burberry Limited
 
Barbados
 
BURBERRY
 
3
 
81/9842
 
81/9842
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
27-Jun-2000
 
30-May-2001
       
2372
 
Burberry Limited
 
Barbados
 
Burberry Check
 
3
     
81/15717
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-May-2000
  
25-Jul-2001
  
 
  
 

 
 
111

--------------------------------------------------------------------------------

 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
40570
 
Burberry Limited
 
Belarus
 
BURBERRYS
 
3
 
2764-03
 
5898
 
REG
 
Soaps, perfumery, scents, eau de toilette, eau de Cologne, deodorants for
personal use, essential oils, oils for scents, cosmetics (without medicinal
additions), shaving preparations, antiseptics to be used when shaving,
depilatories, cosmetic preparations for baths, talc, powder, cosmetic
preparations for skin care, skin creams, sun-tan cosmetics, hair lotions,
shampoos, dentifrices.
                   
09-Jun-1994
 
12-Mar-1997
       
31675
 
Burberry Limited
 
Benelux
 
BURBERRY
 
3
     
344477
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, toilet preparations
for the teeth and for the hair.
                       
08-Oct-1976
       
31680
 
Burberry Limited
 
Benelux
 
BURBERRY CHECK
 
3
 
624442
 
351957
 
REG
 
Class 3 - Toilet preparations and toilet articles belonging to this class;
perfumes, perfumeries; cosmetics, soaps, preparations for mouth and teeth care,
hair care preparations.
                       
16-May-1978
       
31686
 
Burberry Limited
 
Benelux
 
BURBERRY CHECK (blue)
 
3
     
397701
 
REG
 
Class 3 - Toilet preparations and articles, as far as not falling in other
classes; perfumes and perfumery, cosmetics, soaps, preparations for care of the
teeth, oral cavity and hear.
 
  
 
  
 
  
 
  
 
  
 
  
21-Jun-1984
  
 
  
 

 
 
112

--------------------------------------------------------------------------------

 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
31679
 
Burberry Limited
 
Benelux
 
BURBERRYS
 
3
 
627339
 
355157
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps; toilet preparations
for the teeth and for the hair.
                   
17-Nov-1978
 
17-Nov-1978
       
2351
 
Burberry Limited
 
Bermuda
 
BURBERRY
 
3
 
32787
 
32787
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
03-Jan-2001
 
03-Jan-2001
       
2374
 
Burberry Limited
 
Bermuda
 
Burberry Check
 
3
 
32790
 
32790
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
03-Jan-2001
 
03-Jan-2001
       
31708
 
Burberry Limited
 
Bolivia
 
BURBERRYS
 
3
     
58502A
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, toilet preparations
for the teeth and for the hair.
                   
27-Jun-1980
 
30-Jan-1981
       
43616
 
Burberry Limited
 
Brazil
 
BURBERRYS
 
3
 
818342730
 
818342730
 
REG
 
Non-medicated toilet preparations; cosmetics; perfumes, perfumery, soaps,
essential oils, preparations for the teeth and hair; shampoos; talc, dusting
powder, bath foam, bath gel, shower gel; anti-perspirants, deodorants, deodorant
sticks; eau de toilette, toilet water, cologne, cologne spray, oil mist spray;
shaving lotion, after shave, after shave emulsion, pre-shave lotion, shaving
cream, shaving foam, shaving soap, skin creams, anti-wrinkle creams,
moisturisers, moisture cream, anti-ageing eye balm, body moisturiser, razor burn
soother, bronzing gel.
                   
07-Mar-1995
 
22-Apr-1997
       
31743
 
Burberry Limited
 
Brazil
 
PRORSUM Label
 
3
 
23730-80
 
800237307
 
REG
 
Perfumery and hygiene products, and toiletry articles in general.
 
  
 
  
 
  
 
  
 
  
26-Aug-1980
  
26-Aug-1980
  
 
  
 

 
 
113

--------------------------------------------------------------------------------

 
  
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2567
 
Burberry Limited
 
Bulgaria
 
BURBERRY
 
3
 
50441
 
40549
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
14-Jun-2000
 
09-Oct-2001
       
2569
 
Burberry Limited
 
Bulgaria
 
Burberry Check
 
3
 
50442
 
41252
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
14-Jun-2000
 
14-Jan-2002
       
2568
 
Burberry Limited
 
Bulgaria
 
Equestrian Knight Device
 
3
 
50440
 
40253
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
14-Jun-2000
 
10-Jul-2001
       
31750
 
Burberry Limited
 
Canada
 
BURBERRY
 
3
 
109603
 
40313
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                       
28-Jul-1926
       
2379
 
Burberry Limited
 
Canada
 
Burberry Check
 
3
 
1075218
 
TMA590,925
 
REG
 
Non-medicated toilet preparations, namely eau de perfume, eau de toilette and
shower gel, perfumes, soaps, shampoos, and shaving preparations, namely
after-shaves. non-medicated toilet preparations; perfumes, cosmetics
preparations for the teeth and for the hair, soaps, shampoos, anti-perspirants,
eau de cologne and toilet water, essential oils for personal use, shaving
preparations and pot pourri. Anti-perspirants, eau de cologne and toilet water.
 
  
 
  
 
  
 
  
 
  
15-Sep-2000
  
29-Sep-2003
  
 
  
 

 
 
114

--------------------------------------------------------------------------------

 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
31754
 
Burberry Limited
 
Canada
 
BURBERRYS
 
3
 
509902
 
295769
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
26-Sep-1983
 
05-Oct-1984
       
34952
 
Burberry Limited
 
Canada
 
EQUESTRIAN KNIGHT Device
 
3
 
704983
 
471453
 
REG
 
Non-medicated toilet preparations, namely, eau de parfum spray, body
moisturiser, body cream, bath gel and dusting powder, perfumes, and soaps.
                   
12-May-1992
 
21-Feb-1997
       
2356
 
Burberry Limited
 
Cayman Islands
 
BURBERRY
 
3
 
2225986
 
2225986
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
15-Mar-2000
  
15-Mar-2000
  
 
  
 

 
 
115

--------------------------------------------------------------------------------

 
  
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2381
 
Burberry Limited
 
Cayman Islands
 
Burberry Check
 
3
 
2225922
 
2225922
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
15-Mar-2000
 
15-Mar-2000
       
2431
 
Burberry Limited
 
Chile
 
BURBERRY
 
3
 
488853
 
580030
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
05-Jun-2000
 
24-Oct-2000
       
2470
 
Burberry Limited
 
Chile
 
Burberry Check
 
3
 
488865
 
579701
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
05-Jun-2000
 
20-Oct-2000
       
31766P1
 
Burberry Limited
 
Chile
 
BURBERRYS
 
3
 
72224
 
368249
 
REG
 
Toilette preparations, perfumes, cosmetic preparations; soaps, toilette
preparations for the teeth and for the hair
                   
17-Jun-1980
 
08-May-1981
       
31766
 
Burberry Limited
 
Chile
 
BURBERRYS
 
3
 
72224
 
598742
 
REG
 
Toilette preparations, perfumes, cosmetic preparations; soaps, toilette
preparations for the teeth and for the hair
 
  
 
  
 
  
 
  
 
  
17-Jun-1980
  
08-May-1981
  
 
  
 

 
 
116

--------------------------------------------------------------------------------

 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2443
 
Burberry Limited
 
Chile
 
Equestrian Knight Device
 
3
 
488863
 
579700
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
05-Jun-2000
 
20-Oct-2000
       
31762
 
Burberry Limited
 
Chile
 
PRORSUM Label
 
3
 
171.106
 
370051
 
REG
 
Toilette preparations, perfumes, cosmetic preparations; soaps, toilette
preparations for teeth and hair.
                   
21-Mar-1991
 
18-Jun-1991
       
2209/
                               
WP-CN
 
Burberry Limited
 
China
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
117

--------------------------------------------------------------------------------

 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2211/
                               
WP-CN
 
Burberry Limited
 
China
 
Burberry Check
 
3
 
732879
 
7321879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2002
       
2210/
                               
WP-CN
 
Burberry Limited
 
China
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
118

--------------------------------------------------------------------------------

 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2014
 
Burberry Limited
 
China
 
PRORSUM
 
3
 
9900078148
 
1446247
 
REG
 
Cakes of toilet soap; facial cleanser; liquid soap product; perfumes eaux de
cologne; toilet waters; essential oils; toothpaste; polishes (denture); hair
oil; hair dyes; waving preparations for the hair; soap; shampoos; Shampoos for
pets; antiperspirants (toiletries); deodorants for personal use; shaving
preparations; pot pourri.
                   
07-Jul-1999
 
21-Sep-2000
       
2007
 
Burberry Limited
 
China
 
PRORSUM
 
3
 
9900078148
 
1446274
 
REG
 
cakes of toilet soap; facial cleanser; liquid soap product; perfumes; eaux de
cologne; toilet waters; essential oils; toothpaste; polishes (denture); hair
oil; hair dyes; waving prepartions for the hair; soap; shampoos; shampoos for
pets; antiperspirants (toiletries); deodorants for personal use; shaving
preparations; pot pourri
                   
07-Jul-1999
 
21-Sep-2000
       
2432
 
Burberry Limited
 
Colombia
 
BURBERRY
 
3
 
00038303
 
233228
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
24-May-2000
 
16-Feb-2001
       
2471
 
Burberry Limited
 
Colombia
 
Burberry Check
 
3
 
00044677
 
2341113
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
15-Jun-2000
 
20-Apr-2001
       
33608
 
Burberry Limited
 
Colombia
 
BURBERRYS
 
3
 
290413
 
135810
 
REG
 
Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions and dentifrices.
                       
16-Aug-1991
       
2444
 
Burberry Limited
 
Colombia
 
Equestrian Knight Device
 
3
 
00042764
 
233918
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
08-Jun-2000
 
20-Apr-2001
       
33182
 
Burberry Limited
 
Colombia
 
PRORSUM Label
 
3
 
307131
 
143256
 
REG
 
Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions and dentifrices.
 
  
 
  
 
  
 
  
 
  
09-Aug-1989
  
13-Jul-1993
  
 
  
 

 
 
119

--------------------------------------------------------------------------------

 
  
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2433
 
Burberry Limited
 
Costa Rica
 
BURBERRY
 
3
     
748-7989
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
31-May-2000
 
13-Mar-2001
       
2472
 
Burberry Limited
 
Costa Rica
 
Burberry Check
 
3
     
784-7989
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
31-May-2000
 
14-Mar-2001
       
31780
 
Burberry Limited
 
Costa Rica
 
BURBERRYS
 
3
     
60432
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                       
26-Mar-1982
       
2445
 
Burberry Limited
 
Costa Rica
 
Equestrian Knight
 
3
     
752-7989
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
31-May-2000
 
13-Mar-2001
       
31771
 
Burberry Limited
 
Costa Rica
 
PRORSUM Label
 
3
     
58691
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, toilet preparations
for the teeth and the hair.
                   
08-Aug-1980
 
29-Apr-1981
       
2570
 
Burberry Limited
 
Croatia
 
BURBERRY
 
3
 
Z 20000957A
 
Z20000957
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
30-Jun-2000
 
10-Sep-2001
       
2576
 
Burberry Limited
 
Croatia
 
Burberry Check
 
3
 
Z20000960A
 
Z20000960
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
30-Jun-2000
 
11-Sep-2001
       
2575
 
Burberry Limited
 
Croatia
 
Equestrian Knight Device
 
3
 
Z 20000963A
 
Z20000963
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
30-Jun-2000
  
10-Sep-2001
  
 
  
 

 
 
120

--------------------------------------------------------------------------------

 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2209/
                               
WP-CU
 
Burberry Limited
 
Cuba
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2211/
                               
WP-CU
 
Burberry Limited
 
Cuba
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
121

--------------------------------------------------------------------------------

 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2210/
                               
WP-CU
 
Burberry Limited
 
Cuba
 
Equestrian Knight
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
31785
 
Burberry Limited
 
Cuba
 
PRORSUM Label
 
3
 
219204
 
113610
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, toilet preparations for
the teeth and for the hair.
                   
03-Nov-1980
 
28-Apr-1983
       
31793
 
Burberry Limited
 
Cyprus
 
BURBERRYS
 
3
     
21601
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eaux de cologne and
toilet water.
                   
10-Jun-1981
 
08-Jun-1981
       
31806
 
Burberry Limited
 
Czech Republic
 
BURBERRY
 
3
 
164923
 
164923
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
 
  
 
  
 
  
 
  
 
  
10-Jun-1981
  
10-Jun-1981
  
 
  
 

 
 
122

--------------------------------------------------------------------------------

 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2209/
                               
WP-CZ
 
Burberry Limited
 
Czech Republic
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2211/
                               
WP-CZ
 
Burberry Limited
 
Czech Republic
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
123

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2210/
                               
WP-CZ
 
Burberry Limited
 
Czech Republic
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
31816
 
Burberry Limited
 
Denmark
 
BURBERRY
 
3
 
4496/76
 
4186-1977
 
REG
 
Class 3: Toilet preparations, perfumes, cosmetic preparations, soaps, toilet
preparations for the teeth and for the hair.
                   
11-Oct-1976
 
09-Dec-1977
       
31826
 
Burberry Limited
 
Denmark
 
BURBERRYS
 
3
     
1903/1979
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, toilet preparations
for the teeth and for the hair.
                       
29-Jun-1979
       
31833
 
Burberry Limited
 
Dominican Republic
 
BURBERRYS
 
3
 
31094
 
31094
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, toilet preparations
for the teeth and for the hair.
 
  
 
  
 
  
 
  
 
  
 
  
24-Oct-1980
  
 
  
 

 
 
124

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2434
 
Burberry Limited
 
Ecuador
 
BURBERRY
 
3
 
104732/00
 
12703-01
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
07-Jun-2000
 
22-Aug-2001
       
2473
 
Burberry Limited
 
Ecuador
 
Burberry Check
 
3
 
104731/00
 
12702/01
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
07-Jun-2000
 
22-Aug-2001
       
31861
 
Burberry Limited
 
Egypt
 
BURBERRYS
 
3
     
59336
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                       
07-Jul-1985
       
2677
 
Burberry Limited
 
El Salvador
 
BURBERRY
 
3
 
692-2000
 
218 Book 144
 
REG
 
Class 3 - Toilet preparations, perfumes, cosmetic preparations; soaps, toilet
preparations for teeth and for the hair.
                                                      01-Feb-2000   19-Nov-2001 
       
31881
 
Burberry Limited
 
El Salvador
 
PRORSUM Label
 
3
     
58 Book 125
 
REG
 
Toilet preparations, perfumes, cosmetic preparations; soaps, toilet preparations
for the teeth and for the hair.
 
  
 
  
 
  
 
  
 
  
 
  
05-Jan-1990
  
 
  
 

 
 
125

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2209/
                               
WP-EE
 
Burberry Limited
 
Estonia
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2211/
                               
WP-EE
 
Burberry Limited
 
Estonia
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
126

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
40576
 
Burberry Limited
 
Estonia
 
BURBERRYS
 
3
 
8815
 
18163
 
REG
 
Non-medicated toilet preparations; cosmetics; perfumes, perfumery, soaps,
essential oils, preparations for the teeth and hair; shampoos; talc, dusting
powder, bath foam, bath gel, shower gel; anti-perspirants, deodorants, deodorant
sticks; toilet water, eau de toilette, cologne, cologne spray, oil mist spray;
shaving lotion, after shave, after shave emulsion, pre-shave lotion, shaving
cream, shaving foam, shaving soap, skin creams, anti-wrinkle creams,
moisturisers, moisture cream, anti-ageing eye balm, night cream, day cream, hand
cream, body moisturiser, cleansing cream, depilatories, razor burn soother, sun
tan lotions, oils, sprays, mists and gels, bronzing oil mist, oil free tanning
mist, bronzing gels, mists and sprays, after sun moisturiser, self tanning
lotions, ultra sun block.
                   
12-Oct-1993
 
11-Jan-1996
       
2210/
                               
WP-EE
 
Burberry Limited
 
Estonia
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
127

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
62002
 
Burberry Limited
 
European Union
 
BURBERRY
 
3
 
1058312
 
001058312
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
26-Jan-1999
 
26-Jan-1999
       
2256
 
Burberry Limited
 
European
 
Burberry Check
 
3
 
001591601
 
001591601
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
27-Mar-2000
  
15-Feb-2002
  
 
  
 

 
 
128

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2242
 
Burberry Limited
 
European Union
 
Equestrian Knight Device
 
3
 
001591577
 
001591577
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
27-Mar-2000
 
05-Feb-2002
       
62977
 
Burberry Limited
 
European Union
 
PRORSUM
 
3
 
1235829
 
1235829
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, eaux de cologne and toilet
waters; essential oils, cosmetics preparations for the teeth and for the hair,
soaps, shampoos; anti-perspirants and deodorants, shaving preparations, pot
pourri.
                   
06-Jul-1999
 
06-Jul-1999
       
61053
 
Burberry Limited
 
European Union
 
THOMAS BURBERRY crossed flag device
 
3
 
936195
 
000936195
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
11-Sep-1998
  
11-Sep-1998
  
 
  
 

 
 
129

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2872
 
Burberry Limited
 
European Union
 
Thomas Burberry Label
 
3
 
002530350
 
002530350
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
10-Jan-2002
 
04-Jul-2003
       
31896
 
Burberry Limited
 
Finland
 
BURBERRY
 
3
     
78873
 
REG
 
Toilet preparations, perfumes, cosmetics, preparations, soaps, toilet
preparations for the teeth and for the hair (Class 3).
                   
10-Nov-1978
 
21-Sep-1981
       
31897
 
Burberry Limited
 
Finland
 
BURBERRYS
 
3
     
78874
 
REG
 
Toilet preparations, perfumes, cosmetics preparations, soaps, toilet
preparations for the teeth and for the hair (Class 3).
                       
21-Sep-1981
       
31906
 
Burberry Limited
 
Finland
 
PRORSUM Label
 
3
     
83788
 
REG
 
Class 3 - Toilet preparations, perfumes, cosmetic preparations, soaps, toilet
preparations for the teeth and for the hair.
                       
05-Jan-1983
       
31926
 
Burberry Limited
 
France
 
BURBERRY
 
3
     
1373362
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, toilet preparations
for the teeth and for the hair.
                       
14-Oct-1976
       
2209/
                               
WP-GE
 
Burberry Limited
 
Georgia
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
130

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2211/
                               
WP-GE
 
Burberry Limited
 
Georgia
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
40575
 
Burberry Limited
 
Georgia
 
BURBERRYS
 
3
 
006100/03 (731/03-94
 
4580
 
REG
 
Non-medicated toilet preparations; cosmetics; perfumes, perfumery, soaps,
essential oils, preparations for the teeth and hair; shampoos; talc, dusting
powder, bath foam, bath gel, shower gel; anti-perspirants, deodorants,
deodorants sticks; toilet water, eau de toilette, eau de cologne, cologne spray,
oil mist spray; shaving lotion, after shave lotion, after shave emulsion,
pre-shave lotion, shaving cream, shaving foam, shaving soap, skin cream,
anti-wrinkle creams, moisturisers, moisture cream, anti-ageing eye balm, night
cream, day cream, hand cream, body moisturiser, cleaning cream, depilatories,
razor burn soother, sun tan lotions, oils, sprays, mists and gels, bronzing oil
mist, oil free tanning mist, bronzing gels, mists and sprays, after sun
moisturiser, self tanning lotions, ultra sun block.
                   
14-Jun-1994
 
07-Feb-1997
       
2210/
                               
WP-GE
 
Burberry Limited
 
Georgia
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
34020
 
Burberry Limited
 
Germany
 
BURBERRY CHECK (Burberrys (top))
         
1091204
 
REG
 
Soaps, perfumes, essential oils, products for body and beauty care, hair lotions
and shampoos, shaving lotions, tooth cleaning products.
 
  
 
  
 
  
 
  
 
  
06-Aug-1985
  
09-May-1986
  
 
  
 

 
 
131

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
34021
 
Burberry Limited
 
Germany
 
BURBERRY CHECK (Prorsum label)
 
3
 
B77418/18WZ
 
1091205
 
REG
 
Soaps, perfumes, essential oils, products for body and beauty care, hair lotions
and shampoos, shaving lotions, tooth cleaning products.
                   
06-Aug-1985
 
09-May-1986
       
31993
 
Burberry Limited
 
Germany
 
BURBERRYS
 
3
 
W53979
 
643624
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
26-Jun-1981
 
26-Jun-1981
       
34401
 
Burberry Limited
 
Germany
 
BURBERRYS
 
3
 
B93959/3WZ
 
2016690
 
REG
 
Perfumery agents for rooms in the form of dried leaves, flowers and fruits;
cosmetics, perfumery, soaps, shampoos, deodorants for personal and non-personal
use, eau de cologne and toilet waters, essential oils.
                   
16-Oct-1991
 
08-Jul-1992
       
31977
 
Burberry Limited
 
Germany
 
BURBERRYS
 
3
     
988664
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, toilet
preparations, soaps, toilet preparations for the teeth and for the hair.
 
  
 
  
 
  
 
  
 
  
 
  
23-Nov-1978
  
 
  
 

 
 
132

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
34400
 
Burberry Limited
 
Germany
 
EQUESTRIAN KNIGHT Device
 
3
 
B93960/3WZ
 
2016691
 
REG
 
Perfumery agents for rooms in the form of dried leaves, flowers and fruits;
cosmetics, perfumery, soaps, shampoos, deodorants for personal and non-personal
use, eau de cologne and toilet waters, essential oils.
                   
16-Oct-1991
 
08-Jul-1992
       
31975
 
Burberry Limited
 
Germany
 
PRORSUM Label
 
3
     
986187
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, toilet preparations
for the teeth and for the hair.
                       
06-Jan-1979
       
2558
 
Burberry Limited
 
Gibraltar
 
BURBERRY
 
3
     
8380
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                       
13-Oct-2000
       
2474
 
Burberry Limited
 
Guatemala
 
Burberry Check
 
3
 
6877
 
109517
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
17-Aug-2000
  
11-Apr-2001
  
 
  
 

 
 
133

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
32012
 
Burberry Limited
 
Guatemala
 
BURBERRYS
 
3
     
45092
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
22-Dec-1981
 
29-Sep-1983
       
32010
 
Burberry Limited
 
Guatemala
 
PRORSUM Label
 
3
     
43758
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations; soaps;
non-medicated toilet preparations for the teeth and for the hair.
                   
10-Sep-1980
 
22-Jul-1982
       
32030
 
Burberry Limited
 
Guyana
 
BURBERRYS
 
3
     
11249A
 
REG
 
Toilet preparations, perfumes, cosmetic preparations; soaps, toilet preparations
for the teeth and for the hair.
                       
25-Sep-1980
       
32029
 
Burberry Limited
 
Guyana
 
PRORSUM Label
 
3
     
11248A
 
REG
 
Toilet preparations, perfumes, cosmetic preparations; soaps, toilet preparations
for the teeth and for the hair.
                       
25-Sep-1980
       
51892
 
Burberry Limited
 
Hong Kong
 
BURBERRY
 
3
 
10126/1996
 
8477/1997
 
REG
 
Non-medicated toilet preparations, perfumes, perfumery, cosmetic preparations
for the teeth and for the hair, soaps, shampoos, shower and bath gels, skin
creams, dusting powder, talc, deodorants, anti-perspirants, oil mist sprays,
bronzing gels, moisturising and cleansing preparations, eau-de-cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
14-Aug-1996
 
14-Aug-1996
       
2091
 
Burberry Limited
 
Hong Kong
 
BURBERRY
 
3
 
3636/2000
 
12316/2000
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
23-Feb-2000
 
23-Feb-2000
       
2034
 
Burberry Limited
 
Hong Kong
 
PRORSUM
 
3
 
8782/1999
 
5073/2000
 
REG
 
Non-medicated toilet preparations; perfumes; eau de cologne and toilet water;
essential oils; cosmetic preparations for the teeth and for the hair; soaps,
shampoos; anit-persipirants and deodorants; shaving preparations; pot pourris.
 
  
 
  
 
  
 
  
 
  
08-Jul-1999
  
08-Jul-1999
  
 
  
 

 
 
134

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2209/
                               
WP-HU
 
Burberry Limited
 
Hungary
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2211/
                               
WP-HU
 
Burberry Limited
 
Hungary
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
135

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
32057
 
Burberry Limited
 
Hungary
 
BURBERRYS
 
3
 
2253/907/ 1981
 
123026
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
12-Jun-1981
 
12-Jun-1981
       
2210/
                               
WP-HU
 
Burberry Limited
 
Hungary
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
136

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 
TMID
   
REGISTERED OWNER
   
COUNTRY
   
TRADEMARK
   
CLASS
   
APP NO
   
APP DATE
REG NO/ REG DATE
   
STATUS
   
GOODS
2209/                                
WP-IS
 
Burberry Limited
 
Iceland
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourr.
                   
25-Apr-2000
 
25-Apr-2000
       
32063
 
Burberry Limited
 
India
 
BURBERRYS
 
3
 
376900
 
B376900
 
REG
                       
10-Jun-1981
 
10-Jun-1981
       
2096
 
Burberry Limited
 
Indonesia
 
BURBERRY
 
3
 
D004358
 
472181
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
09-Mar-2000
 
05-Apr-2001
       
2157
 
Burberry Limited
 
Indonesia
 
Burberry Check
 
3
 
D004356
 
472180
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
09-Mar-2000
 
05-Apr-2001
       
31929
 
Burberry Limited
 
Indonesia
 
BURBERRYS
 
3
     
519518
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
20-Jul-1991
 
03-Mar-1993
       
34024
 
Burberry Limited
 
Iran
 
BURBERRYS
 
3
 
78705
 
53924
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
27-Jun-1981
 
27-Jun-1981
       


 
137

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS

 

                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
31872
 
Burberry Limited
 
Ireland
 
PRORSUM Label
 
3
     
B92298
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetic preparations,
soaps; non-medicated toilet preparations for the teeth and the hair.
                       
06-Oct-1976
       
32071
 
Burberry Limited
 
Israel
 
BURBERRY
 
3
 
50809
 
50809
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
16-Jun-1980
 
16-Sep-1980
       
2501
 
Burberry Limited
 
Israel
 
Burberry Check
 
3
 
137571
 
137571
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
09-May-2000
 
09-May-2001
       
2494
 
Burberry Limited
 
Israel
 
Equestrian Knight Device
 
3
 
137574
 
137574
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
09-May-2000
 
09-May-2000
       
32097
 
Burberry Limited
 
Italy
 
BURBERRY
 
3
 
35059C/76
 
758962
 
REG
 
Class 3: Toilet preparations, perfumes, cosmetic preparations, soaps, toilet
preparations for the teeth and for the hair.
                   
19-Oct-1976
 
04-Feb-1985
       


 
138

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                          
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2211/
                               
WP-IT
 
Burberry Limited
 
Italy
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                       
11-Jun-2001
       
30870
 
Burberry Limited
 
Italy
 
BURBERRYS
 
3
 
39667C/90
 
589806
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetic preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
23-Apr-1990
 
01-Mar-1993
       
32078
 
Burberry Limited
 
Italy
 
BURBERRYS
 
3
     
712894
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
toilet preparations for the teeth and for the hair.
                   
26-Feb-1965
 
15-Mar-1967
       
2787
 
Burbery Limited
 
Italy
 
Burberry Check
 
3
 
FI2000C001533
 
932077
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
16-Nov-2000
  
14-Jul-2004
  
 
  
 


 
139

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/REG DATE
 
STATUS
 
GOODS
30871
 
Burberry Limited
 
Italy
 
EQUESTRIAN KNIGHT
Device
 
3
 
39668C/90
 
589807
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetic preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
23-Apr-1990
 
01-Mar-1993
       
32094
 
Burberry Limited
 
Italy
 
PRORSUM Label
 
3
     
713161
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
toilet preparations for the teeth and for the hair.
                   
10-Mar-1965
 
17-Mar-1967
       
30891
 
Burberry Limited
 
Jamaica
 
BURBERRY
 
3
 
3/1778
 
B20123
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
16-Jun-1981
 
16-Jun-1981
       
2397
 
Burberry Limited
 
Jamaica
 
Burberry Check
 
3
 
3/4096
 
37229
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
09-May-2000
 
09-May-2000
       
30944
 
Burberry Limited
 
Japan
 
BURBERRY
 
3
 
53-84873
 
1582716
 
REG
 
Toilet preparations, perfumes, cosmetics preparations, soaps, toilet
preparations for the teeth and for the hair.
                       
27-Apr-1983
       
2649
 
Burberry Limited
 
Japan
 
BURBERRY BLUE LABEL
 
3
 
2000-61983
 
4476784
 
REG
 
Class 3: Shampoos, cleansing preparations for the skin,and other soaps;
essential oils, pot pourri, and other fragrance and flavourings; eau de
colognes, and other toilet waters, shaving creams, hair cosmetics, perfumes and
other cosmetics; dentifrices.
 
  
 
  
 
  
 
  
 
  
06-Jun-2000
  
25-May-2001
  
 
  
 


 
140

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2211/
                               
WP-JP
 
Burberry Limited
 
Japan
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
32424
 
Burberry Limited
 
Japan
 
BURBERRY CHECK
 
3
 
13031/1986
 
2168116
 
REG
                           
29-Sep-1989
       
30914
 
Burberry Limited
 
Japan
 
BURBERRYS
 
3
     
721626
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, toilet
soaps; toilet preparations for the teeth and for the hair.
                       
30-Sep-1966
       
30980
 
Burberry Limited
 
Japan
 
BURBERRYS in Katakana Characters
 
3
     
2117568
 
REG
 
Soaps, cosmetics and perfumes.
                       
21-Feb-1989
       
30922
  
Burberry Limited
  
Japan
  
BURBERRYS OF LONDON
  
3
  
 
  
1517012
25-May-1982
  
REG
  
Toilet goods.


 
141

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2210/
                               
WP-JP
 
Burberry Limited
 
Japan
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2652
 
Burberry Limited
 
Japan
 
Equestrian Knight Device
 
3
 
2000-61982
 
4493209
 
REG
 
Class 3: Shampoos, cleansing preparations for the skin (excluding medical use),
and other soaps; essential oils, pot pourri, and other fragrance and
flavourings; eau de colognes, and other toilet waters, shaving creams, hair
cosmetics, perfumes and other cosmetics; dentifrices.
                   
06-Jun-2000
 
19-Jul-2001
       
2005
 
Burberry Limited
 
Japan
 
PRORSUM
 
3
 
63824/1999
 
4434995
 
REG
 
Class 3: Shampoos and other soaps; potpourri and another fragrances and
flavourings; perfumes, eaux de cologne, shaving toilet water, toilet waters,
deodorants for personal use, shaving preparations, bath salts and other
cosmetics; dentifrices.
 
  
 
  
 
  
 
  
 
  
15-Jul-1999
  
24-Nov-2000
  
 
  
 


 
142

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
51893
 
Burberry Limited
 
Jordan
 
BURBERRYS
 
3
 
43820
 
43820
 
REG
 
Non-medicated toilet preparations, perfumes, perfumery, cosmetic preparations
for the teeth and for the hair, soaps, shampoos, shower and bath gels, skin
creams, dusting powder, talc, deodorants, anti-perspirants, oil mist sprays,
bronzing gel, moisturising and cleansing preparations, eau-de-cologne and toilet
water, essential oils, shaving preparations, pot pourri.
                   
13-Oct-1996
 
13-Oct-1996
       
40571
 
Burberry Limited
 
Kazakhstan
 
BURBERRYS
 
3
 
6085
 
6840
 
REG
 
Non-medicated toilet preparations, cosmetics, perfumes, perfumery, soaps,
essential oils, preparations for the teeth and hair, shampoos; talc, dusting
powder, bath foam, bath gel, shower gel; anti-perspirants, deodorants, deodorant
sticks; toilet water, eau de toilette, cologne, cologne spray, oil mist spray;
shaving lotion, after shave, after shave emulsion, pre-shave lotion, shaving
cream, shaving foam, shaving soap, skin creams, anti-wrinkle creams,
moisturisers, moisture cream, anti-ageing eye balm, night cream, day cream, hand
cream, body moisturiser, cleansing cream, depilatories, razor burn soother, sun
tan lotions, oils, sprays, mists and gels, bronzing oil mist, oil free tanning
mist, bronzing gels, mists and sprays, after sun moisturiser, self tanning
lotions, ultra sun block.
                   
01-Jul-1994
 
11-May-1998
       
31011
 
Burberry Limited
 
Kenya
 
BURBERRY
 
3
 
28694
 
28694
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
 
  
 
  
 
  
 
  
 
  
11-Jun-1981
  
11-Jun-1981
  
 
  
 


 
143

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2209/
                               
WP-KE
 
Burberry Limited
 
Kenya
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
2209/
                 
25-Apr-2000
 
25-Apr-2000
       
WP-KP
 
Burberry Limited
 
Korea (North)
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 


 
144

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
34033
 
Burberry Limited
 
Korea (South)
 
BURBERRY
 
3
 
4313/1979
 
67966
 
REG
 
Perfume, perfumed oil, general toilet water, face powder, skin lotion, facial
cream, eau de cologne, cleansing cream, foundation cream, powdered perfume, hair
tonic, hair dyeing agent, hair spray and hair de-colouring agent.
                       
07-Feb-1980
       
34032
 
Burberry Limited
 
Korea (South)
 
BURBERRY
 
3
 
4317/1979
 
67915
 
REG
 
Toilet soap, washing soap, medicated soap, shampoo and dentifrices.
                   
26-Apr-1979
 
06-Feb-1980
       
2161
 
Burberry Limited
 
Korea (South)
 
Burberry Check
 
3
 
40-2000-9841
 
503136
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
06-Mar-2000
 
08-Oct-2001
       
51891
 
Burberry Limited
 
Korea (South)
 
BURBERRYS
 
3
 
96-42912
 
413658
 
REG
 
Perfumes, perfumery, cosmetic preparations for the hair, shower and bath gels,
skin creams, dusting powders, talcs, deodorants, anti-perspirants, oil mist
sprays, bronzing gels, moisture creams, moisture lotions, moisturizing creams,
cleansing creams and cleansing lotions all for the skin, shaving lotions, hand
creams, anti-ageing balms, razor burn soothers, eau-de-cologne and toilet
waters, essential oils, shaving preparations, pot pourri, atomizers and
compacts.
                   
24-Sep-1996
 
31-Jul-1998
       
52872
 
Burberry Limited
 
Korea (South)
 
BURBERRYS
 
3
 
96-42913
 
409822
 
REG
 
Toilet soaps, perfumed soaps, shaving soap, shampoos, toothpaste and
dentifrices.
                   
24-Sep-1996
 
14-Jul-1998
       
2122
 
Burberry Limited
 
Korea (South)
 
Equestrian Knight Device
 
3
 
40-2000-9718
 
497181
 
REG
 
Perfume, eau de perfume, eau de cologne, essential oils, body lotion, body
lotion, body cream, bath gel, shower gel, body deodorants, shaving soaps, bath
soaps, liquid soaps, cosmetic soaps, deodorant soaps, aftershave lotions,
aftershave creams, aftershave balm, shampoo, common toilet water, anti
perspirants and potpourri.
                   
06-Mar-2000
 
09-Jul-2001
       
2041
 
Burberry Limited
 
Korea (South)
 
PRORSUM
 
3
 
40-1999-27485
 
40-480143
 
REG
 
Class 3: Perfume, eau de perfume; eau de cologne, essential oils,body lotions,
body cream, bath gel, showe gel, body deodorants, shaving soaps, bath soaps,
liquid soaps, cosmetic soaps, deodorant soaps, aftershave lotions, aftershave
cream, aftershave balm, shampoo, common toilet water, anti-perspirants and pot
pourri.
 
  
 
  
 
  
 
  
 
  
28-Jul-1999
  
30-Oct-2000
  
 
  
 


 
145

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
52244
 
Burberry Limited
 
Kuwait
 
BURBERRYS
 
3
 
35264
 
34672
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations for the teeth
and for the hair, soaps, shampoos, anti-perspirants, eau-de-cologne and toilet
water, essential oils, shaving preparations, pot pourri; all included in Class
3.
                   
27-Nov-1996
 
27-Nov-1996
       
2516
 
Burberry Limited
 
Kuwait
 
PRORSUM
 
3
 
49990
 
44736
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
09-May-2001
 
05-May-2003
       
41565
 
Burberry Limited
 
Kyrgyzstan
 
BURBERRYS
 
3
 
940210.3
 
2662
 
REG
 
Non-medicated toilet preparations; cosmetics; perfumes, perfumery, soaps,
essential oils, preparations for teeth and hair; shampoos; talc, dusting powder,
bath foam, bath gel, shower gel; anti-perspirants, deodorants, deodorant sticks;
toilet water, eau de toilette, cologne, cologne spray, oil mist spray; shaving
lotion, after shave, skin creams, anti-wrinkle creams, moisturisers, moisture
cream, anti-ageing eye balm, night cream, day cream, hand cream, body
moisturiser, cleansing cream, depilatories, razor burn soother, sun tan lotions,
oils, sprays, mists and gels, bronzing oil mist, sun tanning mist, bronzing
gels, mists and sprays, after sun moisturiser, self tanning lotions, ultra sun
block.
 
  
 
  
 
  
 
  
 
  
02-Jun-1994
  
20-Dec-1995
  
 
  
 


 
146

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
40578
 
Burberry Limited
 
Latvia
 
BURBERRY
 
3
 
M-93-8216
 
M34 064
 
REG
 
Non-medicated toilet preparations; cosmetics; perfumes, perfumery, soaps,
essential oils, preparations for the teeth and hair; shampoos; talc, dusting
powder, bath foam, bath gel, shower gel; anti-perspirants, deodorants, deodorant
sticks; toilet water, eau de toilette, cologne, cologne spray, oil mist spray;
shaving lotion, after shave, after shave emulsion, pre-shave lotion, shaving
cream, shaving foam, shaving soap, skin creams, anti-wrinkle creams,
moisturisers, moisture cream, anti-ageing eye balm, night cream, day cream, hand
cream, body moisturiser, cleansing cream, depilatories, razor burn soother, sun
tan lotions, oils, sprays, mists and gels, bronzing oil mist, oil free tanning
mist, bronzing gels, mists and sprays, after sun moisturiser, self tanning
lotions, ultra sun block.
                   
04-Oct-1993
 
20-Oct-1996
       
2580
 
Burberry Limited
 
Latvia
 
Burberry Check
 
3
 
M-00-911
 
M 47 489
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
10-Jul-2000
 
20-Feb-2001
       
2583
 
Burberry Limited
 
Latvia
 
Equestrian Knight Device
 
3
 
M 46 716
 
M 46716
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
10-Jul-2000
 
20-Oct-2000
       
31052
 
Burberry Limited
 
Lebanon
 
BURBERRYS
 
3
 
288/A/143684
 
40926
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
 
  
 
  
 
  
 
  
 
  
 
  
06-Aug-1981
  
 
  
 


 
147

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2209/
                               
WP-LI
 
Burberry Limited
 
Liechtenstein BURBERRY
     
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2209/
                               
WP-LT
 
Burberry Limited
 
Lithuania
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 


 
148

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2211/
                               
WP-LT
 
Burberry Limited
 
Lithuania
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
17-Jul-2002
       
40577
 
Burberry Limited
 
Lithuania
 
BURBERRYS
 
3
 
ZP 13174
 
25989
 
REG
 
Toiletries; cosmetics; perfumery; perfumes, soaps, essential oils, hair lotions,
shampoo, talcum powder (for toilet use), anti-perspirants [toiletries],
deodorants for personal use, deodorant soap, toilet water, eau de Cologne, oils
for toilet purposes, lotions for cosmetics purposes, shaving preparations,
cosmetic preparations for baths; sun-tanning preparations, including oils and
jelly; UV protection preparations; cosmetic creams, cosmetic creams (anti-ageing
eye creams), depilatories, scented water, shaving preparations, cleansing milk
for toilet purposes, cosmetic preparations for skin care, dentifrices in Class
3.
 
  
 
  
 
  
 
  
 
  
21-Oct-1993
  
14-Nov-1997
  
 
  
 


 
149

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2210/
                               
WP-LT
 
Burberry Limited
 
Lithuania
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2162
 
Burberry Limited
 
Macao
 
Burberry Check
 
3
 
N/5798
 
N/5798
 
REG
 
Class 3: Toiletry preparations, cosmetics, perfumery, preparations for the hair,
essential oils".
                   
22-Mar-2000
 
11-Jun-2002
       
31619
 
Burberry Limited
 
Macao
 
BURBERRYS
 
3
 
3803-M
 
3803-M
 
REG
 
Articles of perfumery, cosmetics, soaps, body lotions and toilet water.
                   
23-Dec-1987
 
25-Jan-1988
       
2123
 
Burberry Limited
 
Macao
 
Equestrian KnightDevice
 
3
 
N/5800
 
N/5800
 
REG
 
Class 3: Toiletery preparations, cosmetics, perfumery, preparations for the
hair, essential oils.
                   
22-Mar-2000
 
24-Aug-2000
       
31627
 
Burberry Limited
 
Macao
 
PRORSUM Label
 
3
 
3782-M
 
3782-M
 
REG
 
Articles of perfumery, cosmetics, soaps, body lotions and toilet water.
                   
23-Dec-1987
 
25-Jan-1988
       
44650
 
Burberry Limited
 
Macedonia
 
BURBERRYS
 
3
 
PZ-531/95
 
5915
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for hair, anti-perspirants, eau de cologne and toilet
water.
                   
11-Jul-1995
 
21-Feb-2000
       
31616
 
Burberry Limited
 
Malaysia
 
BURBERRYS
 
3
 
M/B91107
 
M/B91107
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water; all included in Class 3.
 
  
 
  
 
  
 
  
 
  
24-Jun-1981
  
24-Jun-1981
  
 
  
 


 
150

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
                                 
2128
 
Burberry Limited
 
Malaysia
 
Equestrian Knight Device
 
3
 
2000/04041
 
00004041
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
07-Apr-2000
 
07-Apr-2000
       
2563
 
Burberry Limited
 
Malta
 
BURBERRY
 
3
 
32761
 
32761
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
04-Jan-2001
 
04-Jan-2001
       
2383
 
Burberry Limited
 
Mauritius
 
BURBERRY
 
3
     
A/48 No.8
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
05-Jun-2000
  
05-Jun-2000
  
 
  
 


 
151

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2413
 
Burberry Limited
 
Mauritius
 
Burberry Check
 
3
     
A/48No.7
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
05-Jun-2000
 
05-Jun-2001
       
2435
 
Burberry Limited
 
Mexico
 
BURBERRY
 
3
 
455503
 
683854
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
30-Oct-2000
 
30-Oct-2000
       
2475
 
Burberry Limited
 
Mexico
 
Burberry Check
 
3
 
455507
 
696797
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
30-Oct-2000
 
30-Oct-2001
       
30878
 
Burberry Limited
 
Mexico
 
BURBERRYS
 
3
 
94415
 
406401
 
REG
 
Bath preparations, perfumery, cosmetics and hair preparations.
 
  
 
  
 
  
 
  
 
  
24-Aug-1990
  
20-Feb-1992
  
 
  
 


 
152

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
31576
 
Burberry Limited
 
Mexico
 
EQUESTRIAN KNIGHT Device
 
3
 
98033
 
410912
 
REG
 
Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, particularly essential oils and toiletries
including bath salts, beauty masks, cotton wool and cotton sticks for cosmetic
purposes, dentifrices, anti-perspirants, depilatories, shampoos, hair
conditioner, lipsticks, make-up preparations, make-up removing preparations,
nail care preparations, nail polish, nail varnish, toilet water, cologne,
cologne spray, deodorant, deodorant stick, shower gel, soaps, body moisturiser,
dusting powder, talc, hand cream, bath foam, bath gel, oil mist spray, bronzing
oil mist, oil-free tanning mist, ultra sun block, aftersun moisturiser, self
tanning lotion, anti-wrinkle cream, anti-ageing eye balm, night cream, day
cream, cleansing cream, cleansing lotion, moisturiser, after shave lotion, after
shave emulsion, pre-shave lotion, shaving foam, moisturising cream, bronzing
gel, razor burn soother.
                   
05-Oct-1990
 
14-Apr-1992
       
40572
 
Burberry Limited
 
Moldova
 
BURBERRYS
 
3
 
002330
 
022
 
REG
 
Non-medicated toilet preparations; cosmetics; perfumes, perfumery, soaps,
essential oils, preparations for the teeth and hair; shampoos; talc, dusting
powder, bath foam, bath gel, shower gel; anti-perspirants, deodorants, deodorant
sticks; toilet water, eau de cologne, eau de cologne spray, oil mist spray;
shaving lotion, after shave, after shave emulsion, pre-shave lotion, shaving
cream, shaving foam, shaving soap, skin creams, anti-wrinkle creams,
moisturisers, moisture cream, anti-ageing eye balm, night cream, day cream, hand
cream, body moisturiser, cleansing cream, depilatories, razor burn soother, sun
tan lotions, oils, sprays, mists and gels, bronzing oil mist, oil free tanning
mist, bronzing gels, mists and sprays, after sun moisturiser, self tanning
lotions, ultra sun block.
 
  
 
  
 
  
 
  
 
  
07-Jul-1994
  
03-Oct-1996
  
 
  
 


 
153

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2209/
                               
WP-MC
 
Burberry Limited
 
Monaco
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2669
 
Burberry Limited
 
Morocco
 
BURBERRY
 
3
 
73922
 
73922
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
21-Jun-2000
  
21-Jun-2000
  
 
  
 


 
154

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2415
 
Burberry Limited
 
Morocco
 
Burberry Check
 
3
 
73923
 
73923
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
21-Jun-2000
 
21-Jun-2000
       
31120
 
Burberry Limited
 
Morocco
 
BURBERRYS
 
3
     
77831
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
23-Jun-1981
 
23-Jun-1981
       
2148
 
Burberry Limited
 
New Zealand
 
BURBERRY
 
3
 
609022
 
609022
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
22-Feb-2000
 
22-Feb-2000
       
34072
 
Burberry Limited
 
New Zealand
 
BURBERRY
 
3
 
147399
 
147399
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair in the class, anti-perspirants, eau de
cologne and toilet water.
                   
02-Jun-1983
 
02-Jun-1983
       
2168
 
Burberry Limited
 
New Zealand
 
Burberry Check
 
3
 
609021
 
609021
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
22-Feb-2000
  
22-Feb-2000
  
 
  
 


 
155

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2142
 
Burberry Limited
 
New Zealand
 
Equestrian Knight Device
 
3
 
609025
 
609025
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
22-Feb-2000
 
22-Feb-2000
       
31030
 
Burberry Limited
 
Nicaragua
 
BURBERRYS
 
3
     
12870
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                       
08-Jul-1981
       
31023
 
Burberry Limited
 
Nicaragua
 
PRORSUM Label
 
3
     
12500
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, non-medicated
toilet preparations for the teeth and for the hair.
                       
12-Mar-1981
       
2209/
                               
WP-NO
 
Burberry Limited
 
Norway
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 


 
156

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2211/
                               
WP-NO
 
Burberry Limited
 
Norway
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2210/
                               
WP-NO
 
Burberry Limited
 
Norway
 
Equestrian Knight Device
 
t 3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 


 
157

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
31142
 
Burberry Limited
 
Norway
 
PRORSUM Label
 
3
     
111635
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, toilet preparations for
the teeth and for the hair. NB: FOLLOWING GOODS WERE DELETED ON RENEWAL IN 1992
WHEN EVIDENCE OF CORRESPONDING UNITED KINGDOM RENEWAL WAS REQUIRED; IT APPEARED
THAT UK NO. B1100701 HAD BEEN ALLOWED TO LAPSE BY BURBERRYS IN 1985 AND AS A
RESULT, CLASS 28 WAS DELETED FROM THIS REGISTRATION:'Sporting articles (not
included in other classes)'.
                       
05-Aug-1982
       
2904
 
Burberry Limited
 
Norway
 
TB
 
3
 
200200001
 
215.962
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
02-Jan-2002
  
03-Oct-2002
  
 
  
 


 
158

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2888
 
Burberry Limited
 
Norway
 
Thomas Burberry Label
 
3
 
200200002
 
215.963
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
02-Jan-2002
 
03-Oct-2002
       
51890
 
Burberry Limited
 
Oman
 
BURBERRYS
 
3
 
14113
 
14113
 
REG
 
Non-medicated toilet preparations, perfumes, perfumery, cosmetic preparations
for the teeth and for the hair, soaps, shampoos, shower and bath gels, skin
creams, dusting powder, talc, deodorants for personal use, anti-perspirants, oil
mist sprays, bronzing gel, moisturising and cleansing preparations,
eau-de-cologne and toilet water, essential oils, shaving preparations, pot
pourri.
 
  
 
  
 
  
 
  
 
  
18-Aug-1996
  
09-Oct-2002
  
 
  
 


 
159

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
31483
 
Burberry Limited
 
Pakistan
 
BURBERRYS
 
3
 
74448
 
74448
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
13-Jun-1981
 
13-Jun-1981
       
31042
 
Burberry Limited
 
Panama
 
BURBERRYS
 
3
     
28056
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, perparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
13-Jul-1981
 
02-Mar-1982
       
31038
 
Burberry Limited
 
Panama
 
PRORSUM Label
 
3
     
26062
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations, soaps,
non-medicated toilet preparations for the teeth and for the hair.
                   
20-Nov-1980
 
06-Aug-1981
       
2436
 
Burberry Limited
 
Paraguay
 
BURBERRY
 
3
 
12409
 
232447
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
29-May-2000
 
09-Feb-2001
       
31149
 
Burberry Limited
 
Paraguay
 
BURBERRY
 
3
 
3849
 
151922
 
REG
 
Perfumes, cosmetics, soaps, shampoo, toilet preparations, creams, lotions,
aftershave lotion, non-medicated toilet preparations, anti-perspirants, eau de
cologne, toilet water, make-up.
                   
24-Jun-1981
 
27-Nov-1981
       
34046
 
Burberry Limited
 
Peru
 
BURBERRYS
 
3
 
99675
 
68090
 
REG
 
All the goods in the class.
                       
09-Jun-1987
       
33591
 
Burberry Limited
 
Peru
 
PRORSUM Label
 
3
 
108667
 
68828
 
REG
 
All goods in the class.
                       
30-Jun-1987
       
30900
 
Burberry Limited
 
Philippines
 
BURBERRYS
 
3
 
51412
 
51663
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
 
  
 
  
 
  
 
  
 
  
16-Jun-1983
  
07-Oct-1991
  
 
  
 


 
160

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2209/
                               
WP-PL
 
Burberry Limited
 
Poland
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2211/
                               
WP-PL
 
Burberry Limited
 
Poland
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 


 
161

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
31162
 
Burberry Limited
 
Poland
 
BURBERRYS
 
3
 
Z-79951
 
59016
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
24-Jun-1981
 
24-Jun-1981
       
2210/
                               
WP-PL
 
Burberry Limited
 
Poland
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
31173
 
Burberry Limited
 
Portugal
 
BURBERRYS
 
3
 
208500
     
REG
 
Perfumery articles, cosmetics, soaps, hair lotions and eau de toilette.
                   
22-Sep-1980
 
02-Sep-1987
       
31174
 
Burberry Limited
 
Portugal
 
PRORSUM Label
 
3
     
217596
 
REG
 
Perfumery articles, cosmetics, soaps, hair lotions and eau de toilette.
 
  
 
  
 
  
 
  
 
  
10-Sep-1982
  
02-Sep-1987
  
 
  
 


 
162

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2209/
                               
WP-RO
 
Burberry Limited
 
Romania
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2211/
                               
WP-RO
 
Burberry Limited
 
Romania
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 


 
163

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2210/
                               
WP-RO
 
Burberry Limited
 
Romania
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2209/
                               
WP-RU
 
Burberry Limited
 
Russian Federation
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 


 
164

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2211/
                               
WP-RU
 
Burberry Limited
 
Russian Federation
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
40447
 
Burberry Limited
 
Russian Federation
 
BURBERRYS
 
3
 
104463
 
80283
 
REG
 
Perfumes, eau de cologne and eau de toilette, cosmetic preparations, toilet
soaps, shampoos, non-medicated toilet preparations, including toilet
preparations for care of teeth and hair, anti-perspirants.
 
  
 
  
 
  
 
  
 
  
 
  
09-Jul-1986
  
 
  
 


 
165

--------------------------------------------------------------------------------

 

REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2210/
                               
WP-RU
 
Burberry Limited
 
Russian Federation
 
Equestrian Knight Device
 
t 3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
31658
 
Burberry Limited
 
Saudi Arabia
 
BURBERRY
 
3
 
6171/1401
 
118/24
 
REG
 
Non-medicated toilet preparations, perfumes, shampoos, hair preparations,
anti-perspirants, colognes & toilet water.
                   
30-Jun-1981
 
04-Dec-1985
       
2505
 
Burberry Limited
 
Saudi Arabia
 
Burberry Check
 
3
 
64909
 
567/55
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
06-Jun-2000
  
11-Apr-2001
  
 
  
 

 
 
166

--------------------------------------------------------------------------------

 


REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2209/
                               
WP-YU
 
Burberry Limited
 
Serbia- Montenegro
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2211/
                               
WP-YU
 
Burberry Limited
 
Serbia- Montenegro
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
167

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
31321
 
Burberry Limited
 
Serbia- Montenegro
 
BURBERRYS
 
3
     
28153
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics, soaps, shampoos,
preparations for the hair, anti-perspirants, eau de cologne and toilet water.
                       
25-Feb-1985
       
2210/
                               
WP-YU
 
Burberry Limited
 
Serbia- Montenegro
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2107
 
Burberry Limited
 
Singapore
 
BURBERRY
 
3
 
T00/02932A
 
T00/02932A
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Feb-2000
 
25-Feb-2000
       
2173
 
Burberry Limited
 
Singapore
 
Burberry Check
 
3
 
T00/02921F
 
T00/02921F
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Feb-2000
 
25-Feb-2000
       
2134
 
Burberry Limited
 
Singapore
 
Equestrian Knight Device
 
3
 
T00/02924J
 
T00/02924J
 
REG
 
Class 3: Non-medicated Device toilet preparations, perfumes, cosmetics
preparations for the teeth and for the hair, soaps, shampoos, anti-perspirants,
eau de cologne and toilet water, essential oils, shaving preparations, pot
pourri.
 
  
 
  
 
  
 
  
 
  
25-Feb-2000
  
25-Feb-2000
  
 
  
 

 
 
168

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2038
 
Burberry Limited
 
Singapore
 
PRORSUM
 
3
 
T99/07377H
 
T99/07377H
 
REG
 
non-medicated toilet preparations; perfumes, eau de cologne and toilet water;
essential oils; cosmetic preparations for the teeth and for the hair; soaps,
shampoos; anti-perspirants and deodorants; shaving preparations; pot pourri.
                   
16-Jul-1999
 
16-Jul-1999
       
46752
 
Burberry Limited
 
Slovakia
 
BURBERRYS
 
3
 
164923
 
164923
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
10-Jun-1981
 
10-Jun-1981
       
2209/
                               
WP-SI
 
Burberry Limited
 
Slovenia
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
169

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2211/
                               
WP-SI
 
Burberry Limited
 
Slovenia
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2210/
                               
WP-SI
 
Burberry Limited
 
Slovenia
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
170

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2389
 
Burberry Limited
 
South Africa
 
BURBERRY
 
3
 
2000/08268
 
2000/08286
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
04-May-2000
 
04-May-2000
       
2393
 
Burberry Limited
 
South Africa
 
Burberry Check
 
3
 
2000/08263
 
2000/08263
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
04-May-2000
 
04-May-2000
       
31193
 
Burberry Limited
 
Spain
 
BURBERRY
 
3
     
648760
 
REG
 
Preparations for bleaching and other substances for colouring, preparations for
cleaning, polishing, degreasing; soaps, prefumery, essential oils, cosmetics,
hair lotions, dentifrices.
                   
24-Jun-1971
 
14-Jun-1977
       
31194
 
Burberry Limited
 
Spain
 
BURBERRYS
 
3
     
648761
 
REG
 
Preparations for bleaching and other substances for colouring, preparations for
cleaning, polishing and degreasing; soaps, perfumery, essential oils, cosmetics,
hair lotions, dentifrices.
                   
24-Jun-1971
 
04-Nov-1977
       
30950
 
Burberry Limited
 
Spain
 
EQUESTRIAN KNIGHT Device
 
3
 
1559562
 
1559562
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics for teeth and hair,
soaps, shampoos, anti-perspirants for personal use, eau de cologne, essential
oils, shaving requisites and aromatizing mixtures of dried flowers and spices.
                   
29-Mar-1990
 
29-Mar-1990
       
31191
 
Burberry Limited
 
Spain
 
PRORSUM Label
 
3
     
648758
 
REG
 
Preparations for bleaching and other substances for colouring, preparations for
cleaning, polishing and degreasing; soaps, perfumery, essential oils, cosmetics,
hair lotions, dentifrices.
                   
24-Jun-1971
 
04-Oct-1977
       
31545
 
Burberry Limited
 
Sweden
 
BURBERRY
 
3
     
169064
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, toilet preparations for
the teeth and for the hair.
                       
31-Aug-1979
       
31544
 
Burberry Limited
 
Sweden
 
BURBERRYS
 
3
     
167657
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, toilet preparations
for the teeth and for the hair.
 
  
 
  
 
  
 
  
 
  
 
  
11-May-1979
  
 
  
 

 
 
171

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
31253
 
Burberry Limited
 
Switzerland
 
BURBERRY
 
3
     
297749
 
REG
 
Toilet preparations, perfumes, cosmetic preparations, soaps, toilet preparations
for the teeth and for the hair.
                       
22-Nov-1978
       
2211/
                               
WP-CH
 
Burberry Limited
 
Switzerland
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
172

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2676
 
Burberry Limited
 
Switzerland
 
BURBERRYS
 
3
     
354147
 
REG
 
Class 3 - Toiletries, including toiletries for dental hygiene and hair care,
perfumes, cosmetic preparations, soaps.
                       
11-Aug-1987
       
31267/
                               
PRIOR1
  
Burberry Limited
  
Switzerland
  
BURBERRYS
  
3
  
 
  
293931
  
REG
  
Class 3 - Toiletries, including toiletries for dental hygiene and hair care,
perfumes, cosmetic preparations, soaps.

 
 
173

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
31267
 
Burberry Limited
 
Switzerland
 
BURBERRYS
 
3
     
370765
 
REG
 
Class 3 - Toiletries, including toiletries for dental hygiene and hair care,
perfumes, cosmetic preparations, soaps.
                                 
32072
 
Burberry Limited
 
Switzerland
 
BURBERRYS
 
3
 
2492/90
 
382647
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations for dental
and hair care, soaps, shampoos, anti-perspirants, eau de Cologne and toilet
water, essential oils, shaving lotion, pot pourri.
 
  
 
  
 
  
 
  
 
  
26-Mar-1990
  
13-Jun-1991
  
 
  
 

 
 
174

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
32066
 
Burberry Limited
 
Switzerland
 
Equestrian Knight Device
 
3
 
2493/90
 
382739
 
REG
 
Class 3 - Non-medicated toilet preparations, perfumes, cosmetic preparations for
dental and hair care, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving lotion, pot pourri.
                   
26-Mar-1990
 
18-Jun-1991
       
2037
 
Burberry Limited
 
Switzerland
 
PRORSUM
 
3
 
06091/1999
 
492.034
 
REG
 
Class 3: non-medicated toilet preparations; perfumes, eaux de cologne and toilet
waters; essential oils; cosmetic preparations for the teeth and for the hair;
soaps, shampoos; anti-perspirants and deodorants; shaving preparations; pot
pourri.
 
  
 
  
 
  
 
  
 
  
09-Jul-1999
  
09-Jul-1999
  
 
  
 

 
 
175

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
31263
 
Burberry Limited
 
Switzerland
 
PRORSUM Label
 
3
     
354186
 
REG
 
Class 3 - Toiletries, including toiletries for dental hygiene and hair care,
perfumes, cosmetic preparations, soaps.
 
  
 
  
 
  
 
  
 
  
 
  
11-Feb-1987
  
 
  
 

 
 
176

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2905
 
Burberry Limited
 
Switzerland
 
TB
 
3
 
12024/2001
 
503.297
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
20-Dec-2001
  
02-Oct-2002
  
 
  
 

 
 
177

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2887
 
Burberry Limited
 
Switzerland
 
Thomas Burberry Label
 
3
 
00157/2002
 
503.112
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
09-Jan-2002
 
09-Jan-2002
       
2110
 
Burberry Limited
 
Taiwan
 
BURBERRY
 
3
 
89011056
 
1016600
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps for human use, shampoos, anti-perspirants, eau
de cologne and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
03-Mar-2000
  
01-Oct-2002
  
 
  
 

 
 
178

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2174
 
Burberry Limited
 
Taiwan
 
Burberry Check
 
3
 
89011057
 
959242
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps for human use, shampoos, anti-perspirants, eau
de cologne and toilet water, essential oils, shaving preparations, pot pourri.
                   
03-Mar-2000
 
16-Sep-2001
       
31549
 
Burberry Limited
 
Taiwan
 
BURBERRYS
 
3
 
21946/69
 
152055
 
REG
 
Cosmetics, perfumes, the normal range of cosmetic products for use on the face &
body, namely make-up creams, and lotions, toilet water, eau de parfum, eau de
toilette, after-shave balms, deodorants.
                   
17-Sep-1980
 
01-Jun-1981
       
31660
 
Burberry Limited
 
Taiwan
 
BURBERRYS
 
3
 
21947/69
 
150172
 
REG
 
Cleansers for the human body, soaps for human use, perfumed soaps, facial soaps,
facial cleansing creams, facial cleansing lotions, bathing lotions, shower gels,
skin cleansers, shampoos, perfumed bath and shower gel.
                   
17-Sep-1980
 
16-Apr-1981
       
2135
 
Burberry Limited
 
Taiwan
 
Equestrian Knight Device
 
3
 
89511054
 
957314
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps for human use, shampoos, anti-perspirants, eau
de cologne and toilet water, essential oils, shaving preparations, pot pourri.
                   
03-Mar-2000
 
01-Sep-2001
       
2207
 
Burberry Limited
 
Taiwan
 
PRORSUM
 
3
 
89011058
 
949255
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps for human use, shampoos, anti-perspirants, eau
de cologne and toilet water, essential oils, shaving preparations, pot pourri.
                   
03-Mar-2000
 
16-Jul-2001
       
2114
 
Burberry Limited
 
Thailand
 
BURBERRY
 
3
 
417143
 
Kor136770
 
REG
 
Perfumes, cosmetic preparations for the teeth, cosmetic preparations for the
hair, soaps, shampoos, anti-perspirants, eau de toilette, eau de cologne,
deodorants, essential oils, shaving preparations, aftershave preparations, pot
pourri, perfumed body lotions, bath and shower gels, perfumed body creams,
cosmetic preparations for skin care.
 
  
 
  
 
  
 
  
 
  
19-Apr-2000
  
19-Apr-2000
  
 
  
 

 
 
179

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2175
 
Burberry Limited
 
Thailand
 
Burberry Check
 
3
 
417149
 
Kor138452
 
REG
 
Class 3: Perfume, cosmetic preparations for teeth; cosmetic preparations for
hair; soaps; anti-perspirants; eau de toilette; eau de cologne; deodorants;
essential oils, shaving preparations; aftershave preparations; pot pourri;
perfumed body lotions; bath and shower gels; perfumed body creams; cosmetic
preparations for the skin.
                   
19-Apr-2000
 
19-Apr-2000
       
31281
 
Burberry Limited
 
Thailand
 
BURBERRYS
 
3
 
119007
 
Kor149238
 
REG
 
Essential oils,perfumes, perfumed soap, toilet soap, cosmetic preparations for
the bath, anti-perspirants, shampoos and conditioners for the hair, eau de
cologne, toilet water, cosmetics for the hair, cosmetics for the eyes, cosmetics
for the lips, cosmetics for the nails, skin cream and lotion, cosmetics
preparations for skin care, shaving preparations (cosmetics).
                   
22-Jul-1981
 
22-Jul-1981
       
2140
 
Burberry Limited
 
Thailand
 
Equestrian Knight Device
 
3
 
417146
 
Kor129970 REG
     
Class 3: Perfume; cosmetic preparations for the teet; cosmetics preparations for
the hair; soaps; shampoos; anti-perspirants; eau de toilette; eau de cologne;
deodorants; essential oils; shaving preparations; aftershave preparations; pot
pourri; perfumed body lotions; bath and shower gels; perfumed body creams;
cosmetic preparations for skin care.
                   
19-Apr-2000
 
19-Apr-2000
       
31289
 
Burberry Limited
 
Tunisia
 
BURBERRYS
 
3
     
EE96.0871
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
 
  
 
  
 
  
 
  
 
  
 
  
28-Sep-1981
  
 
  
 

 
 
180

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2209/
                               
WP-TR
 
Burberry Limited
 
Turkey
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2001
       
2211/
                               
WP-TR
 
Burberry Limited
 
Turkey
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
181

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
31296
 
Burberry Limited
 
Turkey
 
BURBERRYS
 
3
 
58667/81
 
129539
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
29-Jun-1981
 
29-Jun-1981
       
31296/
                               
PRIOR1
 
Burberry Limited
 
Turkey
 
BURBERRYS
 
3
 
58667/81
 
71830
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations, soaps,
shampoos, preparations for the hair, anti-perspirants, eau de cologne and toilet
water.
                   
29-Jun-1981
 
29-Jun-1981
       
2210/
                               
WP-TR
 
Burberry Limited
 
Turkey
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                       
25-Apr-2000
 
25-Apr-2001
   
2654
 
Burberry Limited
 
Ukraine
 
BURBERRY
 
3
 
2000062814
 
27705
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
30-Jun-2000
 
15-Oct-2002
       
2660
 
Burberry Limited
 
Ukraine
 
Burberry Check
 
3
 
2000062815
 
27706
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
30-Jun-2000
  
15-Oct-2002
  
 
  
 

 
 
182

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
40574
 
Burberry Limited
 
Ukraine
 
BURBERRYS
 
3
 
93126146
 
10041
 
REG
 
Non-medicated toilet preparations; cosmetics; perfumes, perfumery, soaps,
essential oils, preparations for the teeth and hair; shampoos; talc, dusting
powder, bath foam, bath gel, shower gel; anti-perspirants, deodorants, deodorant
sticks; toilet water, eau de toilette, cologne, cologne spray, oil mist spray;
shaving cream, shaving foam, shaving soap, skin creams, anti-wrinkle creams,
moisturisers, moisture cream, anti-ageing eye balm, night cream, day cream, hand
cream, body moisturiser, cleansing cream, depilatories, razor burn soother, sun
tan lotions, oils, sprays, mists and gels, bronzing oil mist, oil free tanning
mist, bronzing gels, mists and sprays, after sun moisturiser, self tanning
lotions, ultra sun block.
                   
28-Dec-1993
 
30-Jun-1998
       
2659
 
Burberry Limited
 
Ukraine
 
Equestrian Knight Device
 
3
 
2000062813
 
27704
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
30-Jun-2000
 
15-Oct-2002
       
2506
 
Burberry Limited
 
United Arab Emirates
 
Burberry Check
 
3
 
36982
 
43655
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
18-Jun-2000
 
18-Nov-2003
       
51894
 
Burberry Limited
 
United Arab Emirates
 
BURBERRYS
 
3
 
19076
 
15078
 
REG
 
Non-medicated toilet preparations, perfumes, perfumery, cosmetic preparations
for the teeth and for the hair, soaps, shampoos, shower and bath gels, skin
creams, dusting powder, talc, deodorants, anti-perspirants, oil mist sprays,
bronzing gel, moisturising and cleansing preparations, eau-de-cologne and toilet
water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
26-Oct-1996
  
09-May-1998
  
 
  
 

 
 
183

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2209
 
Burberry Limited
 
United Kingdom
 
BURBERRY
 
3
 
2225986
 
2225986
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
15-Mar-2000
 
15-Mar-2000
       
2211
 
Burberry Limited
 
United Kingdom
 
Burberry Check
 
3
 
2225922
 
2225922
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
15-Mar-2000
 
15-Mar-2000
       
42265
 
Burberry Limited
 
United Kingdom
 
BURBERRYS
 
3
 
1572793
 
1572793
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations for the teeth
and for the hair, soaps, shampoos, anti-perspirants, eau de cologne and toilet
water, essential oils, shaving preparations, pot pourri; all included in Class
3.
                   
20-May-1994
 
20-May-1994
       
32184
 
Burberry Limited
 
United Kingdom
 
BURBERRYS
 
3
 
1157172
 
1157172
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics, soaps, shampoos,
preparations for the hair, anti-perspirants, eau de cologne and toilet water
 
  
 
  
 
  
 
  
 
  
07-Jul-1981
  
07-Jul-1981
  
 
  
 

 
 
184

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
30169
 
Burberry Limited
 
United Kingdom
 
EQUESTRIAN KNIGHT Device
 
3
 
1431028
 
1431028
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetic preparations for the teeth
and for the hair, soaps, shampoos, anti-perspirants, eau de cologne and toilet
water, essential oils, shaving preparations, pot pourri; all included in Class
3,
                   
09-Jun-1990
 
09-Jun-1990
       
2210
 
Burberry Limited
 
United Kingdom
 
Equestrian Knight Device
 
3
 
2225878
 
2225878
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
15-Mar-2000
 
15-Mar-2000
       
2674
 
Burberry Limited
 
United Kingdom
 
PRORSUM
 
3
 
2235436
 
2235436
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
09-Jun-2000
  
09-Jun-2000
  
 
  
 

 
 
185

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2410
 
Burberry Limited
 
U.S.A.
 
Burberry Check
 
3
 
76/197,401
 
2689921
 
REG
 
Class 3: Perfumes, eau de toilettes, body lotion; soaps; personal deodorants;
eau de parfums, aftershaves; shampoo for the hair and for the body; shower gels;
bath gels.
                   
13-Jun-2000
 
25-Feb-2003
       
2485
 
Burberry Limited
 
U.S.A.
 
Burberry Check (Black&White)
 
3
 
76/069,308
 
2732617
 
REG
 
Class 3: Perfumes, eau de toilettes, eau de parfums; body lotions, soaps;
personal deodorants; aftershave; shamppp for the hair and for the body; shower
gels; bath gels.
 
  
 
  
 
  
 
  
 
  
13-Jun-2000
  
01-Jul-2003
  
 
  
 

 
 
186

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2363
 
Burberry Limited
 
U.S.A.
 
Equestrian Knight Device
 
3, 18
 
76/069,307
 
2,512,119
 
REG
 
Class 3: Non-medicated toilet preparations, namely, perfumes, eau de cologne,
and toliet water, essential oils for personal use, cosmetics preparations for
the teeth and for the hair, namely toothpastes, shampoos, conditioners, hair
sprays, hair gels, soaps for the body, shower gels and bath gels and bath foams;
anti-perspirants and deodorants; shaving preparations and pot pourri.
                   
13-Jun-2000
 
27-Nov-2001
       
31312
 
Burberry Limited
 
Uruguay
 
BURBERRY
 
3
 
187337
 
350.645
 
REG
 
Class 3 - Perfumery, cosmetics, and toilet goods.
                   
16-Sep-1982
 
25-Nov-1983
       
2477
 
Burberry Limited
 
Uruguay
 
Burberry Check
 
3
 
323.451
 
323.451
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
07-Jun-2000
 
18-Dec-2000
       
31310
 
Burberry Limited
 
Uruguay
 
BURBERRYS
 
3
 
175871
 
245245
 
REG
 
Toilet preparations, perfumes, cosmetic preparations; soaps, toilet preparations
for the teeth and for the hair; articles of luggage, handbags, travelling bags.
 
  
 
  
 
  
 
  
 
  
11-Jul-1980
  
02-Jul-1981
  
 
  
 

 
 
187

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2446
 
Burberry Limited
 
Uruguay
 
Equestrian Knight Device
 
3
 
323.452
 
323.452
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants eau de cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
07-Jun-2000
 
18-Dec-2000
       
31311
 
Burberry Limited
 
Uruguay
 
PRORSUM Label
 
3
 
175872
 
245246
 
REG
 
Toilet preparations, perfumes, cosmetic preparations; soaps, toilet preparations
for the teeth and for the hair.
                   
11-Jul-1980
           
40573
 
Burberry Limited
 
Uzbekistan
 
BURBERRYS
 
3
 
MBGU
9401220.3
 
02-Jul-1981
5455
 
 
REG
 
Non-medicated toilet preparations; cosmetics; perfumes, perfumery, soaps,
essential oils, preparations for the teeth and hair; shampoos; talc, dusting
powder, bath foam, bath gel, shower gel; anti-perspirants, deodorants, deodorant
sticks; toilet water, eau de toilette, cologne, cologne spray, oil mist spray;
shaving lotion, after shave lotion, after shave emulsion, pre-shave lotion,
shaving cream, shaving foam, shaving soap, skin creams, anti-wrinkle creams,
moisturisers, moisture cream, anti-ageing eye balm, night cream, day cream, hand
cream, body moisturiser, cleansing cream, depilatories, razor burn soother, sun
tan lotions, oils, sprays, mists and gels, bronzing oil mist and bronzing gels;,
oil free tanning mist, mists and sprays, after sun moisturiser, self tanning
lotions, ultra sun block.
                   
21-Sep-1994
 
18-Nov-1996
       
31315
 
Burberry Limited
 
Venezuela
 
BURBERRYS
 
3
 
6382-80
 
106639-F
 
REG
 
Toilet preparations, perfumes, cosmetic preparations; soaps, toilet preparations
for the teeth and for the hair. (National and foreign products).
 
  
 
  
 
  
 
  
 
  
29-Aug-1980
  
15-Feb-1984
  
 
  
 

 
 
188

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2101
 
Burberry Limited
 
Vietnam
 
BURBERRY
 
3
 
N2000/0872
 
39995
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri..
                   
10-Mar-2000
 
20-Feb-2002
       
2176
 
Burberry Limited
 
Vietnam
 
Burberry Check
 
3
 
N2000/0874
 
49935
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
10-Mar-2000
  
20-Jun-2003
  
 
  
 

 
 
189

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2141
 
Burberry Limited
 
Vietnam
 
Equestrian Knight Device
 
3
 
N20000873
 
39996
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
10-Mar-2000
 
20-Feb-2002
       
2209/W
 
Burberry Limited
 
WIPO
 
BURBERRY
 
3
 
733385
 
733385
 
REG
 
Non-medicated toilet preparations, perfumes, cosmetics preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne and
toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
190

--------------------------------------------------------------------------------

 
 
REPORT 8 - TM FILE - LISTING BY REG. OWNER WITH GOODS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2211/W
 
Burberry Limited
 
WIPO
 
Burberry Check
 
3
 
732879
 
732879
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de Cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Apr-2000
 
25-Apr-2000
       
2210/W
 
Burberry Limited
 
WIPO
 
Equestrian Knight Device
 
3
 
732707
 
732707
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
25-Apr-2000
  
25-Apr-2000
  
 
  
 

 
 
191

--------------------------------------------------------------------------------

 
 
BURBERRY'S PENDINGTRADE MARKS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2430
 
Burberry Limited
 
Brazil
 
BURBERRY
 
3
 
822964120
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
13-Jul-2000
           
2469
 
Burberry Limited
 
Brazil
 
Burberry Check
 
3
 
822964201
 
 
 
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
13-Jul-2000
           
2442
 
Burberry Limited
 
Brazil
 
Equestrian Knight Device
 
3
 
822964171
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
13-Jul-2000
  
 
  
 
  
 

 
 
192

--------------------------------------------------------------------------------

 
 
BURBERRY'S PENDING TRADE MARKS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
3231
 
Burberry Limited
 
Canada
 
Burberry Check (Black & White)
 
3
 
1147603
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
22-Jul-2002
           
2555
 
Burberry Limited
 
Cyprus
 
BURBERRY
 
3
 
56480
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
16-May-2000
           
2788
 
Burberry Limited
 
Cyprus
 
Burberry Check
 
3
 
58763
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
12-Dec-2000
           
2376
 
Burberry Limited
 
Egypt
 
BURBERRY
 
3
 
135157
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
08-Aug-2000
  
 
  
 
  
 

 
 
193

--------------------------------------------------------------------------------

 
 
BURBERRY'S PENDING TRADE MARKS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2398
 
Burberry Limited
 
Egypt
 
Burberry Check
 
3
 
135160
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
08-Aug-2000
           
3237
 
Burberry Limited
 
European Union
 
Thomas Burberry Script with
 
3
 
002948891
     
PEN
 
Class 3: Non-medicated toilet preparations, Flag perfumes, cosmetics
preparations for the teeth and for the hair, soaps, shampoos, anti-perspirants
eau de cologne and toilet water, essential oils, shaving preparations, pot
pourri.
                   
27-Nov-2002
           
2068
 
Burberry Limited
 
Fiji
 
BURBERRY
 
3
 
130/2000
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
18-May-2000
           
2150
 
Burberry Limited
 
Hong Kong
 
Burberry Check
 
3
 
3631/2000
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
23-Feb-2000
  
 
  
 
  
 

 
 
194

--------------------------------------------------------------------------------

 
 
BURBERRY'S PENDING TRADE MARKS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2093
 
Burberry Limited
 
India
 
BURBERRY
 
3
 
905509
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
23-Feb-2000
           
2117
 
Burberry Limited
 
India
 
Equestrian Knight Device
 
3
 
905513
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
23-Feb-2000
           
2119
 
Burberry Limited
 
Indonesia
 
Equestrian Knight Device
 
3
 
D004357
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
09-Mar-2000
           
2651
 
Burberry Limited
 
Japan
 
Burberry Check
 
3
 
2000-61984
 
4493210
 
PEN
 
Class 3: Shampoos, cleansing preparations for the skin (excluding medical
use),and other soaps; essential oils, pot pourri, and other fragrance and
flavourings; eau de colognes, and other toilet waters, shaving creams, hair
cosmetics, perfumes and other cosmetics; dentifrices.
 
  
 
  
 
  
 
  
 
  
06-Jun-2000
  
 
  
 
  
 

 
 
195

--------------------------------------------------------------------------------

 
  
BURBERRY'S PENDING TRADE MARKS
 

                       
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
3265
 
Burberry Limited
 
Japan
 
Burberry Check (Pink)
 
3
 
2003-78132
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, anti-perspirants, eau de cologne, toilet water,
shaving preparations, other cosmetics, soaps, shampoos, other soaps and
detergents, essential oils, pot pourri, other perfumery, fragrances and
incenses.
 
  
 
  
 
  
 
  
 
  
09-Sep-2003
  
 
  
 
  
 

 
196

--------------------------------------------------------------------------------

 
BURBERRY'S PENDING TRADE MARKS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2906
 
Burberry Limited
 
Korea
(South)
 
Burberry in Korean Characters
 
3
 
45-2002-705
     
PEN
 
Class 3: Face powder, skin lotion, facial cream, cleansing cream,
anti-perspirants, body deodorants, perfumes, toothpaste, hair tonic, hair dying
agent, hair spray, hair de-colouring agent, shampoo, toilet soap, liquid soap,
bath soaps, cosmetic soaps, deodorant soaps, cream soaps, medicated soaps,
shaving soaps, eau de cologne, common toilet water, essential oils for personal
use, shaving creams, potpourri (fragrance), and talcum powder for toilet use.
                   
22-Feb-2002
           
2495
 
Burberry Limited
 
Kuwait
 
Equestrian Knight Device
 
3
 
49993
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
09-May-2001
  
 
  
 
  
 


 
197

--------------------------------------------------------------------------------

 

BURBERRY'S PENDING TRADE MARKS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2167
 
Burberry Limited
 
Malaysia
 
Burberry Check
 
3
 
2000/04039
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
07-Apr-2000
           
3203
 
Burberry Limited
 
Norway
 
Thomas Burberry
 
3
 
200206704
     
PEN
 
Class 3: Non-medicated toilet preparations, Shield Device perfumes, cosmetics
preparations for the teeth and for the hair, soaps, shampoos, anti-perspirants,
eau de cologne and toilet water, essential oils, shaving preparations, pot
pourri.
                   
22-Jul-2002
           
2503
 
Burberry Limited
 
Oman
 
Burberry Check
 
3
 
22568
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
20-May-2000
  
 
  
 
  
 


 
198

--------------------------------------------------------------------------------

 

BURBERRY'S PENDING TRADE MARKS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
2496
 
Burberry Limited
 
Oman
 
Equestrian Knight Device
 
3
 
22569
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
20-May-2000
           
2476
 
Burberry Limited
 
Paraguay
 
Burberry Check
 
3
 
12410
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
29-May-2000
           
2104
 
Burberry Limited
 
Philippines
 
BURBERRY
 
3
 
4-2000-01953
     
PEN
 
Class 3: Non-medicated
toilet preparations,
perfumes, cosmetics
preparations for the teeth
and for the hair, soaps,
shampoos, anti-perspirants,
eau de cologne and toilet
water, essential oils,
shaving preparations, pot
pourri.
                   
03-Mar-2000
           
2169
 
Burberry Limited
 
Philippines
 
Burberry Check
 
3
 
4-200-01950
     
PEN
 
Class 3: Non-medicated
toilet preparations,
perfumes, cosmetics
preparations for the teeth
and for the hair, soaps,
shampoos, anti-perspirants,
eau de cologne and toilet
water, essential oils,
shaving preparations, pot
pourri.
                   
13-Mar-2000
           
2129
 
Burberry Limited
 
Philippines
 
Equestrian Knight Device
 
3
 
4-2000-01954
     
PEN
 
Class 3: Non-medicated
toilet preparations,
perfumes, cosmetics
preparations for the teeth
and for the hair, soaps,
shampoos, anti-perspirants,
eau de cologne and toilet
water, essential oils,
shaving preparations, pot
pourri.
                   
13-Mar-2000
           
2198
 
Burberry Limited
 
Philippines
 
PRORSUM
 
3
 
4-2000-01620
     
PEN
 
Class 3: Non-medicated
toilet preparations,
perfumes, cosmetics
preparations for the teeth
and for the hair, soaps,
shampoos, anti-perspirants,
eau de cologne and toilet
water, essential oils,
shaving preparations, pot
pourri.
                   
03-Mar-2000
           
2504
 
Burberry Limited
 
Qatar
 
Burberry Check
 
3
 
22864
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
20-May-2000
  
 
  
 
  
 


 
199

--------------------------------------------------------------------------------

 

BURBERRY'S PENDING TRADE MARKS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
51889
 
Burberry Limited
 
Qatar
 
BURBERRYS
 
3
 
15644
     
PEN
 
Non-medicated toilet preparations, perfumes, perfumery, cosmetic preparations
for the teeth and for the hair, soaps, shampoos, shower and bath gels, skin
creams, dusting powder, talc, deodorants, anti-perspirants, oil mist sprays,
bronzing gel, moisturising and cleansing preparations, eau-de-cologne and toilet
water, essential oils, shaving preparations, pot pourri.
                   
05-Sep-1996
           
2497
 
Burberry Limited
 
Qatar
 
Equestrian Knight Device
 
3
 
22865
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
20-May-2000
           
2498
 
Burberry Limited
 
Saudi Arabia
 
Equestrian Knight Device
 
3
 
64910
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
06-Jun-2000
           
2421
 
Burberry Limited
 
South Africa
 
Equestrian Knight Device
 
3
 
2000/08271
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
04-May-2000
           
2499
 
Burberry Limited
 
United Arab Emirates
 
Equestrian Knight Device
 
3
 
36981
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
18-Jun-2000
  
 
  
 
  
 


 
200

--------------------------------------------------------------------------------

 

BURBERRY'S PENDING TRADE MARKS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
3261
 
Burberry Limited
 
United Kingdom
 
Burberry Check (Black & White - With Text)
 
3
 
2338837
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
16-Jul-2003
           
3260
 
Burberry Limited
 
United Kingdom
 
Burberry Check (Black & White)
 
3
 
2338838
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
16-Jul-2003
  
 
  
 
  
 


 
201

--------------------------------------------------------------------------------

 

BURBERRY'S PENDING TRADE MARKS



                        
APP DATE
       
TMID
 
REGISTERED OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG NO/ REG DATE
 
STATUS
 
GOODS
3262
 
Burberry Limited
 
United Kingdom
 
Icon Stripe
 
3
 
2339137
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
19-Jul-2003
           
3287
 
Burberry Limited
 
U.S.A.
 
BURBERRY LONDON
 
3
 
76/564751
     
PEN
 
Class 3: Non-medicated toilet preparations, namely perfumes, eau de cologne and
toilet water, essential oils for personal use; cosmetics preparations for the
teeth and for the hair; namely toothpastes, shampoos, conditioners, hair sprays,
hair gels, soaps for the body, shower gels and bath gels and bath foams;
anti-perspirants and deodorants, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
11-Dec-2003
  
 
  
 
  
 


 
202

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
2744
 
Burberry Limited
 
Argentina
 
BURBERRY TOUCH
 
3
 
2309912
 
1866381
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
03-Oct-2000
 
08-Apr-2002
       
2999
 
Burberry Limited
 
Argentina
 
Rocking Lamb Device
 
3
 
2371451
 
1918469
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
09-Apr-2002
 
17-Mar-2003
       
57210
 
Burberry Limited
 
Argentina
 
Week end Burberrys  OF
LONDON
(stylised)
 
3
 
2098877
 
1754051
 
REG
 
All goods in the class.
                   
20-Aug-1997
 
23-Sep-1999
       
2745
 
Burberry Limited
 
Australia
 
BURBERRY TOUCH
 
3
 
852432
 
852432
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
05-Oct-2000
 
05-Oct-2000
       
3033/WP
 
Burberry Limited
 
Australia
 
Rocking Lamb Device
 
3
 
779836
 
779636
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
30-Apr-2002
 
30-Apr-2002
       
57872
 
Burberry Limited
 
Australia
 
Week end Burberrys OF LONDON (stylised)
 
3
 
748014
 
748014
 
REG
 
Non-medicated toilet preparations, perfumes, soaps, shower and bath gels,
deodorants, anti-perspirants, eau-de-cologne and toilet water, pre-shave lotion,
after-shave lotion.
                   
06-Nov-1997
 
06-Nov-1997
       
3013
 
Burberry Limited
 
Bahrain
 
Rocking Lamb Device
 
3
 
31209
 
31209
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
13-Apr-2002
 
13-Apr-2002
       
2746
 
Burberry Limited
 
Bolivia
 
BURBERRY TOUCH
 
3
 
SM-4468-00
 
86223C
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
13-Oct-2000
  
20-May-2002
  
 
  
 


 
203

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
60714
 
Burberry Limited
 
Bolivia
 
Week end Burberrys OF LONDON (stylised)
 
3
 
8414
 
78419
 
REG
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
                   
25-Jun-1998
 
04-May-2000
       
58087
 
Burberry Limited
 
Brazil
 
Week end Burberrys OF LONDON (stylised)
 
3
 
820203572
 
820203572
 
REG
 
Non-medicated toilet preparations, perfumes, toilet soaps, shower gels,
deodorants, anti-perspirants, eau de cologne and toilet water, pre-shave lotion,
after shave lotion.
                   
29-Aug-1997
 
28-May-2002
       
2749
 
Burberry Limited
 
Canada
 
BURBERRY TOUCH
 
3
 
1079247
 
582854
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, soaps,
shampoos, anti-perspirants, eau de cologne and toilet water, shaving
preparations,perfumes, essential oils.
                   
18-Oct-2000
 
30-May-2003
       
60689
 
Burberry Limited
 
Canada
 
Week end Burberrys OF LONDON (stylised)
 
3
 
887486
 
537879
 
REG
 
Perfumery products and toiletries, namely perfumes, cologne, eau de toilette,
soaps, shower gel, bath gel, bath foam, deodorant, body moisturizers, toilet
talc, anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
                   
17-Aug-1998
 
28-Nov-2000
       
3302
 
Burberry Limited
 
Chile
 
Burberry Brit
 
3
 
626.780
 
692.316
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
03-Nov-2003
 
21-Apr-2004
       
3321
 
Burberry Limited
 
Chile
 
Burberry Tender Touch
 
3
 
627067
 
691.319
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                   
05-Nov-2003
 
21-Apr-2004
       
2740
 
Burberry Limited
 
Chile
 
BURBERRY TOUCH
 
3
 
503.408
 
591401
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
04-Oct-2000
  
06-Mar-2001
  
 
  
 


 
204

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
3001
 
Burberry Limited
 
Chile
 
Rocking Lamb Device
 
3
 
564.329
 
638.907
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
12-Apr-2002
 
09-Aug-2002
       
56479
 
Burberry Limited
 
Chile
 
Week end Burberrys OF LONDON (stylised)
 
3
 
387850
 
509752
 
REG
 
Non-medicated toilet preparations, perfumes, soaps, shower and bath gels,
deodorants, anti-perspirants, eau-de-cologne and toilet water, pre-shave lotion,
after-shave lotion.
                   
21-Aug-1997
 
13-Apr-1998
       
2741
 
Burberry Limited
 
Colombia
 
BURBERRY TOUCH
 
3
 
77014
 
237748
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
10-Oct-2000
 
19-Jun-2001
       
56480
 
Burberry Limited
 
Colombia
 
Week end Burberrys OF LONDON (stylised)
 
3
 
97049318
 
232817
 
REG
 
Non-medicated toilet preparations, perfumes, soaps, shower and bath gels,
deodorants, anti-perspirants, eau-de-cologne and toilet water, pre-shave lotion,
after-shave lotion.
                   
27-Aug-1997
 
13-Apr-1998
       
3003
 
Burberry Limited
 
Costa Rica Rocking
 
3 Lamb Device
         
135.787
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
12-Apr-2002
 
12-Nov-2002
       
2729/ WP-CZ
 
Burberry Limited
 
Czech Republic
 
BURBERRY TOUCH
 
3
 
746063
 
746063
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
23-Oct-2000
 
23-Oct-2000
       
3339
 
Burberry Limited
 
Denmark
 
Burberry Tender Touch
 
3
 
VA 2004 00650
 
VR 2004 00682
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
17-Feb-2004
  
27-Feb-2004
  
 
  
 


 
205

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
3004
 
Burberry Limited
 
Ecuador
 
Rocking Lamb Device
 
3
 
123239
 
19655
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
23-Apr-2002
 
05-Mar-2003
       
2523
 
Burberry Limited
 
European Union
 
BURBERRY TOUCH
 
3
 
001695949
 
001695949
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
24-May-2000
 
24-May-2000
       
2978
 
Burberry Limited
 
European Union
 
Rocking Lamb Device
 
3, 21, 25
 
002645182
 
002645182
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, talcum powder, cosmetic
preparations for the teeth and for the hair, soaps, all over wash; shampoos,
anti-perspirants, eau de cologne, eau de toilette (with or without alcohol) and
toilet water, essential oils, baby balm, massage oil, pot pourri.
                   
05-Apr-2002
 
26-Jun-2003
       
62868
 
Burberry Limited
 
European Union
 
Week end Burberrys OF LONDON (stylised)
 
3
 
497784
 
497784
 
REG
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant for personal use, moisturising products for the
body, toilet talc, anti-aging eye balm, anti-wrinkle cream, after-shave
emulsion, pre-shave lotion, razor burn soother.
 
  
 
  
 
  
 
  
 
  
13-Mar-1997
  
13-Mar-1997
  
 
  
 


 
206

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS 
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
3266
 
Burberry Limited
 
France
 
Burberry Tender Touch
 
3
 
03 3 242 506
 
03 3 242 506
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
22-Aug-2003
 
22-Aug-2003
       
2695
 
Burberry Limited
 
France
 
BURBERRY TOUCH
 
3
 
3036772
 
3036772
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
26-Jun-2000
 
26-Jun-2000
       
56501
 
Burberry Limited
 
France
 
Week end Burberrys OF LONDON (stylised)
 
3
 
97/667077
 
97667077
 
REG
 
Perfumes, perfumery products, toilet water, eau-de-cologne, soaps, shower and
bath gel, bath mousse, deodorants, talc, anti-wrinkle gel for the eyes,
anti-wrinkle cream, pre-shave lotion, after-shave lotion.
                   
05-Mar-1997
 
05-Mar-1997
       
2750
 
Burberry Limited
 
Hong Kong
 
BURBERRY TOUCH
 
3
 
22046/2000
 
04272/2002
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri; all included
in Class 3..
                   
05-Oct-2000
 
10-May-2000
       
3008
 
Burberry Limited
 
Hong Kong
 
Rocking Lamb Device
 
3
 
2002/05185
 
03746/2003
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
 
  
 
  
 
  
 
  
 
  
15-Apr-2002
  
15-Apr-2002
  
 
  
 


 
207

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
2711
 
Burberry Limited
 
Hong Kong
 
Week end BURBERRYS (stylised)
 
3
 
97 18052
 
12080/1998
  REG  
Non- medicated toilet prearations, perfumes, soaps, shower and bath gels,
deodorants and anti-perspirants for personal use, eau-de-cologne and toilet
water, pre-shave lotions, after-shave; otions; all included in Class 3
                   
22-Dec-1997
 
22-Dec-1997
       
2729/WP-HU
 
Burberry Limited
 
Hungary
 
BURBERRY TOUCH
 
3
 
746063
 
746063
  REG  
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
23-Oct-2000
 
23-Oct-2000
       
56765
 
Burberry Limited
 
Indonesia
 
Week end Burberrys OF LONDON (stylised)
 
3
 
D97-20169
 
426.286
  REG  
Non-medicated toilet preparations, perfumes, soaps, shower and bath gels;
deodorants, anti-perspirants, eau-de-cologne and toilet water, pre-shave lotion
and after-shave lotion.
                   
18-Sep-1997
 
18-Sep-1997
       
2751
 
Burberry Limited
 
Israel
 
BURBERRY TOUCH
 
3
 
142576
 
142576
  REG  
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
04-Oct-2000
 
04-Dec-2001
       
3014
 
Burberry Limited
 
Israel
 
Rocking Lamb Device
 
3
 
156330
 
156330
  REG  
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
10-Apr-2002
 
03-Apr-2003
       
60687
 
Burberry Limited
 
Israel
 
Week end Burberrys OF LONDON (stylised)
 
3
 
120204
 
120204
  REG  
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
 
  
 
  
 
  
 
  
 
  
10-Jun-1998
  
05-Oct-1999
  
     


 
208

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS 
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
2729/WP-JP
 
Burberry Limited
 
Japan
 
BURBERRY TOUCH
 
3
 
746063
 
746063
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
23-Oct-2000
 
23-Oct-2000
       
3009
 
Burberry Limited
 
Japan
 
Rocking Lamb Device
 
3
 
2002-36095
 
4647041
 
REG
 
Class 3: Shampoo and other soaps, fragrances and flavourings, toilet waters, eau
de colognes, perfumes and other cosmetics, dentifrices.
                   
02-May-2002
 
21-Feb-2003
       
60682
 
Burberry Limited
 
Jordan
 
Week end Burberrys OF LONDON (stylised)
 
3
 
50426
 
50426
 
REG
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
                   
23-Jun-1998
 
23-Jun-1998
       
2752
 
Burberry Limited
 
Korea (South)
 
BURBERRY TOUCH
 
3
 
40-2000-49643
 
514908
 
REG
 
Class 3: Perfume, perfumed oil, general toilet water, face powder, skin lotion,
facial cream, eau de cologne, cleansing cream, foundation cream, powdered
perfume, hair tonic, hair dyeing agent, hair spray, hair decolouring agent,
shaving gel, shaving foam, shaving mousse, shaving lotion, pot pourris perfumes,
toilet soap, washing soap, medicated soap, bath soap. liquid soap, deodorant
soap, shampoos, dentifrices, anti-perspirants and essential oils.
 
  
 
  
 
  
 
  
 
  
24-Oct-2000
  
14-Mar-2002
  
 
  
 


 
209

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS 
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
3010
 
Burberry Limited
 
Korea (South)
 
Rocking Lamb Device
 
3
 
40-2002-17979
 
40-566466
 
REG
 
Class 3: Perfumes, shampoos, anti-perspirants, eau de cologne, comon toilet
water, essential oils for personal use, pot pourri (fragrance), bath oils, bath
paoder, baby oils, baby powder, bath salts for non-medical purposes, frangrances
for non-medical purposes, sun screen lotions, shaving creams, skin milk, skin
fresheners, eye lingers, eye make-up removers, eye shadows, after shave lotions,
body deodorants, lip gloss, cleansing cream, face powder, hand cream perfumed
oils, hair gels, hair conditioners, hair creams, hair tonics, toilet bath salts,
cleansing milk for toilet purposes, liquid soaps, shaving soaps, deodorant
soaps, bath soaps, cosmetic soaps, paper soaps, cream soaps, hair rinses, toilet
soaps and toothpaste.
                   
19-Apr-2002
 
25-Nov-2003
       
61923
 
Burberry Limited
 
Korea (South)
 
Week end Burberrys OF LONDON (stylised)
 
3
 
97-14024
 
417515
 
REG
 
Non-medicated toilet preparations, perfumes, shower and bath gels, deodorants,
anti-perspirants, eau-de-cologne and toilet waters, pre-shave lotion,
after-shave lotion.
                   
28-Mar-1997
 
21-Aug-1998
       
61921
 
Burberry Limited
 
Korea (South)
 
Week end Burberrys OF LONDON (stylised)
 
3
 
97-14025
 
441277
 
REG
 
Water soaps and cleanser.
                   
28-Mar-1997
 
10-Feb-1999
       
60680
 
Burberry Limited
 
Kuwait
 
Week end Burberrys OF LONDON (stylised)
 
3
 
41206
 
38953
 
REG
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
                   
30-Sep-1997
 
30-Sep-1998
       
2755
 
Burberry Limited
 
Lebanon
 
BURBERRY TOUCH
 
3
 
96-01-0770755
     
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                       
17-Oct-2000
       
2742
 
Burberry Limited
 
Malaysia
 
BURBERRY TOUCH
 
3
 
2000/15901
 
00015901
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
09-Nov-2000
  
10-May-2000
  
 
  
 


 
210

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS 
 
GOODS
2996
 
Burberry Limited
 
Mauritius
 
Rocking Lamb Device
 
3
     
A/54 No. 100
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
29-Apr-2002
 
29-Apr-2002
       
2756
 
Burberry Limited
 
Mexico
 
BURBERRY TOUCH
 
3
 
456456
 
691278
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
03-Nov-2000
 
7-Mar-2001
       
3005
 
Burberry Limited
 
Mexico
 
Rocking Lamb Device
 
3
 
560683
 
764609
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
12-Aug-2002
 
21-Jan-2002
       
2748
 
Burberry Limited
 
New Zealand
 
BURBERRY TOUCH
 
3
 
624482
 
624482
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
04-Oct-2000
 
10-May-2000
       
2729/WP-NO
 
Burberry Limited
 
Norway
 
BURBERRY TOUCH
 
3
 
746063
 
746063
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
23-Oct-2000
  
23-Oct-2000
  
 
  
 


 
211

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS 
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
2757
 
Burberry Limited
 
Panama
 
BURBERRY TOUCH
 
3
 
111126
 
111126 01
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
09-Nov-2000
 
22-Apr-2002
       
60688
 
Burberry Limited
 
Panama
 
Week end Burberrys OF LONDON (stylised)
 
3
 
095524
 
095524
 
REG
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
                   
12-Aug-1996
 
12-Aug-1998
       
3304
 
Burberry Limited
 
Paraguay
 
Burberry Brit
 
3
 
29327-2003
 
269372
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
11-Nov-2003
  
14-Jul-2004
  
 
  
 


 
212

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS 
 
GOODS
2758
 
Burberry Limited
 
Paraguay
 
BURBERRY TOUCH
 
3
 
25639-2000
 
239741
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
04-Oct-2000
 
17-Sep-2001
       
3006
 
Burberry Limited
 
Paraguay
 
Rocking Lamb Device
 
3
 
8638-2002
 
251852
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
17-Apr-2002
 
18-Nov-2002
       
56764
 
Burberry Limited
 
Paraguay
 
Week end Burberrys OF LONDON (stylised)
 
3
 
16260-97
 
209046
 
REG
 
Non-medicated toilet preparations, perfumes, soaps, shower and bath gels;
deodorants, anti-perspirants, eau-de-cologne and toilet water, pre-shave lotion
and after-shave lotion.
                   
12-Aug-1997
 
24-Nov-1998
       
2743
 
Burberry Limited
 
Peru
 
BURBERRY TOUCH
 
3
 
116126
 
73351
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
18-Oct-2000
 
24-Jul-2001
       
2729/WP-PL
 
Burberry Limited
 
Poland
 
BURBERRY TOUCH
 
3
 
746063
 
746063
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
23-Oct-2000
 
23-Oct-2000
       
60683
 
Burberry Limited
 
Poland
 
Week end Burberrys OF LONDON (stylised)
 
3
 
Z-188243
 
131939
 
REG
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
                   
15-Jun-1998
 
17-Aug-2001
       
2729/WP-RO
 
Burberry Limited
 
Romania
 
BURBERRY TOUCH
 
3
 
746063
 
746063
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
23-Oct-2000
  
23-Oct-2000
  
 
  
 


 
213

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
2729/WP-RU
 
Burberry Limited
 
Russian Federation
 
BURBERRY TOUCH
 
3
 
746063
 
746063
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
23-Oct-2000
 
23-Oct-2000
       
60681
 
Burberry Limited
 
Russian Federation
 
Week end Burberrys OF LONDON (stylised)
 
3
 
98710936
 
98710369
 
REG
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
                   
24-Jun-1998
 
24-Jun-1998
       
2759
 
Burberry Limited
 
Saudi Arabia
 
BURBERRY TOUCH
 
3
 
67923
 
621/65
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
11-Nov-2000
 
11-Nov-2000
       
3019
 
Burberry Limited
 
Saudi Arabia
 
Rocking Lamb Device
 
3
 
76328
 
665/59
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
09-Apr-2002
 
09-Apr-2002
       
60578
 
Burberry Limited
 
Saudi Arabia
 
Week end Burberrys OF LONDON (stylised)
 
3
 
44986
 
501/8
 
REG
 
Non-medicated toilet preparations, perfumes, soaps, shower and bath gels,
deodorants, anti-perspirants, eau-de-cologne and toilet water, pre-shave lotion,
after-shave lotion.
                   
26-Jun-1998
 
19-Oct-1999
       
2760
 
Burberry Limited
 
Singapore
 
BURBERRY TOUCH
 
3
 
T00/17551D
 
T00/17551D
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
06-Oct-2000
 
10-May-2000
       
59062
 
Burberry Limited
 
Singapore
 
Week end Burberrys OF LONDON (stylised)
 
3
 
15061/97
 
T97/15061I
 
REG
 
Non-medicated toilet preparations, perfumes, soaps, shower and bath gels,
deodorants, anti-perspirants, eau-de-cologne and toilet water, pre-shave lotion,
after-shave lotion.
 
  
 
  
 
  
 
  
 
  
10-Dec-1997
  
10-Dec-1997
  
 
  
 


 
214

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
2729/WP-SK
 
Burberry Limited
 
Slovakia
 
BURBERRY TOUCH
 
3
 
746063
 
746063
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
23-Oct-2000
 
23-Oct-2000
       
3348
 
Burberry Limited
 
Switzerland
 
Burberry Tender Touch
 
3
 
51019/2004
 
520.106
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                   
18-Feb-2004
 
31-Mar-2004
       
2729/WP-CH
 
Burberry Limited
 
Switzerland
 
BURBERRY TOUCH
 
3
 
746063
 
746063
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
23-Oct-2000
  
23-Oct-2000
  
 
  
 


 
215

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
60677
 
Burberry Limited
 
Switzerland
 
Week end BURBERRYS (stylised)
 
3
 
4652/1998
 
457932
 
REG
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
                   
15-Dec-1998
 
15-Dec-1998
       
3311
 
Burberry Limited
 
Taiwan
 
Burberry Brit
 
3
 
92063891
 
1110101
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, preparations for the teeth
and for the hair, soaps for human use, shampoos, anti- perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
03-Nov-2003
  
16-Jul-2004
  
 
  
 


 
216

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS GOODS
   
2761
 
Burberry Limited
 
Taiwan
 
BURBERRY TOUCH
 
3
 
89057922
 
1016603
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps for human use, shampoos, anti-perspirants, eau
de cologne and toilet water, essential oils, shaving preparations, pot pourri.
                   
06-Oct-2000
 
01-Oct-2002
       
3011
 
Burberry Limited
 
Taiwan
 
Rocking Lamb Device
 
3
 
91013670
 
1035982
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
11-Apr-2002
 
16-Mar-2003
       
59129
 
Burberry Limited
 
Taiwan
 
Week end BURBERRYS (stylised)
 
3
 
849612
 
849612
 
REG
 
Non-medicated toilet preparations, perfumes, soaps, shower and bath gels,
deodorants, anti-perspirants, eau-de-cologne and toilet water, pre-shave lotion,
after-shave lotion.
                   
18-Mar-1998
 
01-May-1999
       
3012
 
Burberry Limited
 
Thailand
 
Rocking Lamb Device
 
3
 
489827
 
Kor174351
 
REG
 
Class 3: Perfumes, eau de toilette, eau de parfums, cosmetic preparations for
the teeth and for the hair; toothpaste, soaps, shampoos, anti-perspirants, eau
de cologne, toilet water, body lotions, body sprays, after-shave lotions,
cosmetic preparations for skin; preparations for body cleansing, essential oils,
pot pourri.
                    13-Jun-2002   13-Jun-2002        
59209
 
Burberry Limited
 
Thailand
 
Week end Burberrys (stylised)
 
3
 
366474
 
Kor 107999
 
REG
 
Perfumes, soaps, shower and bath gels, deodorants, anti-perspiarnts,
eau-de-cologne, toilet water,pre-shave lotion, after-shave lotion
                   
06-Aug-1998
 
06-Aug-1998
       
2729/WP-TR
 
Burberry Limited
 
Turkey
 
BURBERRY TOUCH
 
3
 
746063
 
746063
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
23-Oct-2000
 
23-Oct-2000
       
60685
 
Burberry Limited
 
Turkey
 
Week end Burberrys OF LONDON (stylised)
 
3
 
1998/8388
 
198559
 
REG
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
 
  
 
  
 
  
 
  
 
  
24-Jun-1998
  
24-Jun-1998
  
 
  
 


 
217

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
2762
 
Burberry Limited
 
Ukraine
 
BURBERRY TOUCH
 
3
 
2000104576
 
28836
 
REG
 
Class 3: Toilet preparations; perfumes; cosmetics preparations for the teeth and
for the hair; soaps; shampoos; anti-perspirants; eau de cologne; toilet water;
essential oils; shaving preparations; pot pourri; all the above for
non-medicated purposes.
                   
13-Oct-2000
 
16-Dec-2002
       
2994
 
Burberry Limited
 
Ukraine
 
Rocking Lamb Device
 
3
 
2002043037/T
 
37188
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
15-Apr-2002
 
15-Jan-2004
       
2763
 
Burberry Limited
 
United Arab Emirates
 
BURBERRY TOUCH
 
3
 
39231
 
29056
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
06-Nov-2000
 
22-Oct-2001
       
60679
 
Burberry Limited
 
United Arab Emirates
 
Week end Burberrys OF LONDON (stylised)
 
3
 
28092
 
26254
 
REG
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
                   
31-Aug-1998
 
18-Oct-2000
       
2537
 
Burberry Limited
 
United Kingdom
 
BURBERRY TOUCH
 
3
 
2231970
 
2231970
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
10-May-2000
 
10-May-2000
       
2993
 
Burberry Limited
 
United Kingdom
 
Rocking Lamb Device
 
3
 
2297097
 
2297097
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot
                               
pourri.
                   
04-Apr-2002
 
30-Aug-2002
       
54536
 
Burberry Limited
 
United Kingdom
 
Week end BURBERRYS (stylised)
 
3
 
2126565
 
2126565
 
REG
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
 
  
 
  
 
  
 
  
 
  
13-Mar-1997
  
13-Mar-1997
  
 
  
 


 
218

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - REGISTERED



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
2764
 
Burberry Limited
 
USA.
 
BURBERRY TOUCH
 
3
 
76/153502
 
2634190
 
REG
 
Class 3: Non-medicated toilet preparations, namely perfumes, eau de cologne and
toilet water, essential oils for personal use cosmetics preparations for the
teeth and for the hair, namely toothepastes, shampoos, conditioners, hair
sprays, hair gels, soaps for the body, shower gels and bath gels and bath forms,
anti-perspirants and deodorants, shaving preparations and pot pourri.
                   
25-Oct-2000
 
15-Oct-2002
       
57517
 
Burberry Limited
 
U.S.A.
 
Week end Burberry of London (stylised)
 
3
 
75/355145
 
2315279
 
REG
 
Non-medicated preparations, perfumes, eau de perfume, body lotion, cosmetics,
soaps, anti-perspirants, eau de cologne, toilet waters, pre-shave lotion,
after-shave lotion, shaving soap, cologne, bath and shower gels.
                   
11-Sep-1997
 
08-Feb-2000
       
2766
 
Burberry Limited
 
Uruguay
 
BURBERRY TOUCH
 
3
 
327565
 
327565
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
03-Nov-2000
 
07-May-2001
       
3007
 
Burberry Limited
 
Uruguay
 
Rocking Lamb Device
 
3
 
339.645
 
339.645
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
11-Apr-2002
 
15-Oct-2002
       
56762
 
Burberry Limited
 
Uruguay
 
Week end Burberrys OF LONDON (stylised)
 
3
 
298.661
 
298.661
 
REG
 
All goods in the class
                   
03-Oct-1997
 
05-Jun-1998
       
60686
 
Burberry Limited
 
Venezuela
 
Week end Burberrys OF LONDON (stylised)
 
3
 
12680-98
 
P-226206
 
REG
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
                   
07-Jul-1998
 
25-Feb-2001
       
2729
 
Burberry Limited
 
WIPO
 
BURBERRY TOUCH
 
3
 
746063
 
746063
 
REG
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
23-Oct-2000
  
23-Oct-2000
  
 
  
 


 
219

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - PENDING



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
3300
 
Burberry Limited
 
Argentina
 
Burberry Brit
 
3
 
2472842
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
31-Oct-2003
           
3319
 
Burberry Limited
 
Argentina
 
Burberry Tender Touch
 
3
 
2473431
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
04-Nov-2003
           
3288/WP-AU
 
Burberry Limited
 
Australia
 
Burberry Brit
 
3
 
814807
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
11-Nov-2003
           
3338
 
Burberry Limited
 
Austria
 
Burberry Tender Touch
 
3
 
AM1150/2004
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
19-Feb-2004
  
 
  
 
  
 


 
220

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - PENDING



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
3301
 
Burberry Limited
 
Brazil
 
Burberry Brit
 
3
 
826052746
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
07-Nov-2003
           
3320
 
Burberry Limited
 
Brazil
 
Burberry Tender Touch
 
3
 
826052738
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
07-Nov-2003
           
2747
 
Burberry Limited
 
Brazil
 
BURBERRY TOUCH
 
3
 
823385701
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
10-Nov-2000
           
3000
 
Burberry Limited
 
Brazil
 
Rocking Lamb Device
 
3
 
824501624
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
11-Apr-2002
           
3033/WP-BG
 
Burberry Limited
 
Bulgaria
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
30-Apr-2002
           
3299
 
Burberry Limited
 
Canada
 
Burberry Brit
 
3
 
1,199,475
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
12-Dec-2003
  
 
  
 
  
 


 
221

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - PENDING



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
3318
 
Burberry Limited
 
Canada
 
Burberry Tender Touch
 
3
 
1,199,474
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri. Class 3:
Non-medicated toilet preparations, perfumes, cosmetics, preparations for the
teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne and
toilet water, essential oils, shaving preparations, pot pourri.
                   
12-Dec-2003
           
2997
 
Burberry Limited
 
Canada
 
Rocking Lamb Device
 
3
 
1143564
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils for personal use, pot pourri.
                   
12-Jun-2002
           
3288/W-CN
 
Burberry Limited
 
China
 
Burberry Brit
 
3
 
814807
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
11-Nov-2003
           
3354
 
Burberry Limited
 
China
 
Burberry Tender Touch
 
3
 
392026S
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                   
20-Feb-2004
           
59130
 
Burberry Limited
 
China
 
Week end BURBERRYS (stylised)
 
3
 
9800007011
     
PEN
 
Perfumes, soaps, anti-perspirants, eau-de-cologne, toilet water, deodorants,
aftershave lotion, pre- shave lotion, shower and bath gel, non-medicated toilet
preparations.
                   
22-Jan-1998
           
3002
 
Burberry Limited
 
Colombia
 
Rocking Lamb Device
 
3
 
02.033.931
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
19-Apr-2002
           
3033/WP-CZ
 
Burberry Limited
 
Czech Republic
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
 
  
 
  
 
  
 
  
 
  
30-Apr-2002
  
 
  
 
  
 


 
222

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - PENDING



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
60678
 
Burberry Limited
 
Czech Republic
 
Week end Burberrys OF LONDON (stylised)
 
3
 
133409
     
PEN
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
                   
09-Jun-1998
           
2995
 
Burberry Limited
 
Egypt
 
Rocking Lamb Device
 
3
 
150735
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
30-Apr-2002
           
3033/WP-EE
 
Burberry Limited
 
Estonia
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
30-Apr-2002
           
3268
 
Burberry Limited
 
European Union
 
Burberry Brit
 
3
 
003322922
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                   
21-Aug-2003
           
3340
 
Burberry Limited
 
Finland
 
Burberry Tender Touch
 
3
 
T200400387
     
PEN
 
Class 3: Non-medicated toilet preparations,bath, shower and body care
preparations, perfumes, cosmetics, preparations for the teeth and for the hair,
soaps, shampoos, anti-perspirants, eau de cologne and toilet water, essential
oils, shaving preparations, pot pourri.
                   
17-Feb-2004
           
3033/WP-GE
 
Burberry Limited
 
Georgia
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
30-Apr-2002
           
3341
 
Burberry Limited
 
Germany
 
Burberry Tender Touch
 
3
 
304 09 488.9/09
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
24-Feb-2004
  
 
  
 
  
 


 
223

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - PENDING



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
3342
 
Burberry Limited
 
Greece
 
Burberry Tender Touch
 
3
 
149449
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                   
19-Feb-2004
           
3283
 
Burberry Limited
 
Hong Kong
 
Burberry Brit
 
3
 
300068003
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                   
25-Aug-2003
           
3325
 
Burberry Limited
 
Hong Kong
 
Burberry Tender Touch
 
3
 
300107225
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
06-Nov-2003
           
3033/WP-HU
 
Burberry Limited
 
Hungary
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
30-Apr-2002
           
60676
 
Burberry
 
Hungary
 
Week end
 
3
 
M9802418
     
PEN
 
Perfumes, perfumery products, cologne and eau de
   
Limited
     
Burberrys
                 
toilette, soaps, shower gel, bath gel, bath foam,
           
OF
                 
deodorant, moisturising products for the body,
           
LONDON
                 
toilet talc, anti-ageing eye balm, anti-wrinkle
           
(stylised
 
)
             
cream, after shave emulsion, pre-shave lotion, razor
                               
burn soother.
                   
18-Jun-1998
           
3306
 
Burberry Limited
 
India
 
Burberry Brit
 
3
 
1247382
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
03-Nov-2003
  
 
  
 
  
 


 
224

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - PENDING



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
3326
 
Burberry Limited
 
India
 
Burberry Tender Touch
 
3
 
1248143
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                   
06-Nov-2003
           
61920
 
Burberry Limited
 
India
 
Week end Burberrys OF LONDON (stylised)
 
3
 
822101
     
PEN
 
Perfumes, perfumery products, cologne and eau de toilette, soap, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after-shave emulsion, pre-shave
lotion, razor-burn soother.
                   
07-Oct-1998
           
3343
 
Burberry Limited
 
Ireland
 
Burberry Tender Touch
 
3
         
PEN
 
Class 3: Non-medicated toilet preparations, bath, shower and body care
preparations, perfumes, cosmetics, preparations for the teeth and for the hair,
soaps, shampoos, anti-perspirants, eau de cologne and toilet water, essential
oils, shaving preparations, pot pourri.
                   
17-Feb-2004
           
3344
 
Burberry Limited
 
Italy
 
Burberry Tender Touch
 
3
 
FI2004C000389
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                   
18-Mar-2004
           
3284
 
Burberry Limited
 
Japan
 
Burberry Brit
 
3
 
2003-071925
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                   
22-Aug-2003
           
3288/WP-JP
 
Burberry Limited
 
Japan
 
Burberry Brit
 
3
 
814807
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
11-Nov-2003
  
 
  
 
  
 


 
225

--------------------------------------------------------------------------------

 

VARIED TRADE NAMES - CLASS 3 - PENDING



                        
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
3285
 
Burberry Limited
 
Korea (South)
 
Burberry Brit
 
3
 
40-2003-0037779
     
PEN
 
Class 3: Perfumes, shampoos, anti-perspirants, eau de cologne, common toilet
water, esential oils for personal use, pot pourri (fragrance), bath oils, bath
powder, baby oils, baby powder, bath salts for non-medical purposes, frangrance
for non-medical purposes, sunscreen lotions, shaving creams, skin milk, skin
fresheners, eye liners, eye make-up removers, eye shadows, aftershave lotions,
body deodorants, lip gloss, cleansing cream, face powder, hand cream, perfumed
oils, hair gels, hair conditionors, hair creams, hair tonics, toilet bath salts,
cleansing milk for toilet purposes, liquid soaps, paper soaps, cream soaps, hair
rinses, toilet soaps and toothpaste.
                   
25-Aug-2003
           
3328
 
Burberry Limited
 
Korea (South)
 
Burberry Tender Touch
 
3
 
40-2003-50175
     
PEN
 
Perfumes, shampoos, anti-persipirants, eay de cologne, common toilet water,
essential oils for persona use, pot pourri (fragrance), bath oils, bath powder,
baby oils, baby powder, bath salts for non-medical purposes, frangrance for
non-medical purposes, sunscreen lotions, shaving creams, skin milk, skin
fresheners, eye liners, eye make-up removers, eye shadows, after-shave lotions,
body deodorants, lip gloss, cleansing cream, face powder, hand cream, perumed
oils, hair gels, hair conditioners, hair creams, hair tonics, toilet bath salts,
cleansing milk for toilet purposes, liquid soaps, shaving soaps, deodorants
soaps, bath soaps, cosmetic soaps, paper soaps, cream soaps, hair rinses, toilet
soaps and toothpaste.
                   
13-Nov-2003
           
2754
 
Burberry Limited
 
Kuwait
 
BURBERRY TOUCH
 
3
 
49326
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
 
  
 
  
 
  
 
  
 
  
12-Mar-2001
  
 
  
 
  
 

 
 
226

--------------------------------------------------------------------------------

 
VARIED TRADE NAMES - CLASS 3 - PENDING



                       
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
3015
 
Burberry Limited
 
Kuwait
 
Rocking Lamb Device
 
3
 
58612
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                   
05-Mar-2003
           
3033/WP-LV
 
Burberry Limited
 
Latvia
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
30-Apr-2002
           
60684
 
Burberry Limited
 
Lebanon
 
Week end
Burberrys OF LONDON (stylised)
 
3
 
19607
     
PEN
 
Perfumes, perfumery products, cologne and eau de toilette, soaps, shower gel,
bath gel, bath foam, deodorant, moisturising products for the body, toilet talc,
anti-ageing eye balm, anti-wrinkle cream, after shave emulsion, pre-shave
lotion, razor burn soother.
                                                     
22-Jun-1998
           
3033/WP-LT
 
Burberry Limited
 
Lithuania
 
Rocking Lamb
Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
30-Apr-2002
           
3308
 
Burberry Limited
 
Malaysia
 
Burberry Brit
 
3
 
2003/16079
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                 
28-Nov-2003
           
3329
 
Burberry Limited
 
Malaysia
 
Burberry Tender
Touch
 
3
 
2003/16080
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
28-Nov-2003
           

 
 
227

--------------------------------------------------------------------------------

 


VARIED TRADE NAMES - CLASS 3 - PENDING



                       
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
3050
 
Burberry Limited
 
Malaysia
 
Rocking Lamb Device
 
3
 
2002/07593
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
29-Jun-2002
           
3303
 
Burberry Limited
 
Mexico
 
Burberry Brit
 
3
 
635314
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
18-Dec-2003
           
3322
 
Burberry Limited
 
Mexico
 
Burberry Tender Touch
 
3
 
635315
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
18-Dec-2003
           
61922
 
Burberry Limited
 
Mexico
 
Week end Burberrys OF LONDON (stylised)
 
3
 
359657
     
PEN
 
Perfumes, cologne and eau de toilette, shower and bath gel, bath foam,
deodorant, moisturising products for the body, after-shave emulsion, pre-shave
lotion, razor-burn soother.
                                                     
08-Jan-1999
           
3309
 
Burberry Limited
 
New Zealand
 
Burberry Brit
 
3
 
703869
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
03-Nov-2003
           
3330
 
Burberry Limited
 
New Zealand
 
Burberry Tender Touch
 
3
 
703976
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
05-Nov-2003
           
3288/WP-NO
 
Burberry Limited
 
Norway
 
Burberry Brit
 
3
 
814807
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
11-Nov-2003
           



 
228

--------------------------------------------------------------------------------

 


VARIED TRADE NAMES - CLASS 3 - PENDING



                       
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
  REG DATE   STATUS  
GOODS
                                 
3033/WP-NO
 
Burberry Limited
 
Norway
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot  pourri.
                                                     
30-Apr-2002
           
3017
 
Burberry Limited
 
Oman
 
Rocking Lamb Device
 
3
 
27838
     
PEN
 
Class 3: Non-medicated toilet preparations,  perfumes, cosmetics preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
13-Apr-2002
           
3323
 
Burberry Limited
 
Paraguay
 
Burberry Tender Touch
 
3
 
29542-2003
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
13-Nov-2003
           
3310
 
Burberry Limited
 
Philippines
  Burberry Brit  
3
 
4-2003-10140
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
05-Nov-2003
           
3331
 
Burberry Limited
 
Philippines
  Burberry Tender
Touch
 
3
 
4-2003-10203
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
07-Nov-2003
           
59208
 
Burberry Limited
 
Philippines
  Week end Burberrys OF LONDON
(stylised)
 
3
         
PEN
 
Non-medicated toilet preparations, perfumes, soaps, shower and bath gels,
deodorants, anti-perspirants, eau-de-cologne and toilet water, pre-shave lotion,
after-shave lotion.
                                                     
28-Apr-1998
           

 
 
229

--------------------------------------------------------------------------------

 
 
VARIED TRADE NAMES - CLASS 3 - PENDING
 

                       
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
  STATUS  
GOODS
                                 
3033/WP-PL
 
Burberry Limited
 
Poland
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
30-Apr-2002
           
3345
 
Burberry Limited
 
Portugal
 
Burberry Tender Touch
 
3
 
379024
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
20-Feb-2004
           
3018
 
Burberry Limited
 
Qatar
 
Rocking Lamb Device
 
3
 
27416
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
21-Apr-2002
           
3033/WP-RO
 
Burberry Limited
 
Romania
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
30-Apr-2002
           
3288/W-RU
 
Burberry Limited
 
Russian Federation
 
Burberry Brit
 
3
 
814807
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
11-Nov-2003
           
3349
 
Burberry Limited
 
Russian Federation
 
Burberry Tender Touch
 
3
 
2004703188
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
18-Feb-2004
           
3033/WP-RU
 
Burberry Limited
 
Russian Federation
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
30-Apr-2002
           



 
230

--------------------------------------------------------------------------------

 


VARIED TRADE NAMES - CLASS 3 - PENDING



                       
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
  TRADEMARK   CLASS  
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
3315
 
Burberry Limited
 
San Marino
 
Burberry Brit
 
3
 
SM-M200300230
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
02-Dec-2003
           
3317
 
Burberry Limited
 
San Marino
 
Burberry Tender
Touch
 
3
 
SM-M-200300229
     
PEN
 
Class 3: Non-medicated toilet preparations,  perfumes, cosmetics preparations
for the teeth and  for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
02-Dec-2003
           
3313
 
Burberry Limited
 
Saudi
Arabia
 
Burberry Brit
 
3
 
86060
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
02-Nov-2003
           
3033/WP-YU
 
Burberry Limited
 
Serbia-
Montenegro
 
Rocking Lamb
Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
30-Apr-2002
           
3288/WP-SG
 
Burberry Limited
 
Singapore
 
Burberry Brit
 
3
 
814807
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
11-Nov-2003
           
3352
 
Burberry Limited
 
Singapore
 
Burberry Tender
Touch
 
3
 
T/04/02218F
     
PEN
 
Class 3: Non-medicated toilet preparations,bath, shower and body care
preparations, perfumes, cosmetics, preparations for the teeth (cleaning) and for
the hair, soaps, shampoos, anti-perspirants, eau de cologne and toilet water,
essential oils, shaving preparations, pot pourri.
                                                     
17-Feb-2004
           
3033/WP-SG
 
Burberry Limited
 
Singapore
 
Rocking Lamb
Device
 
3
 
T02/08371D
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
30-Apr-2002
           



 
231

--------------------------------------------------------------------------------

 
 
VARIED TRADE NAMES - CLASS 3 - PENDING
 

                       
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
3033/WP-SI
 
Burberry Limited
 
Slovenia
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
30-Apr-2002
           
3298
 
Burberry Limited
 
South
Africa
 
Burberry Brit
 
3
 
2003/19661
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
07-Nov-2003
           
3346
 
Burberry Limited
 
Spain
 
Burberry Tender Touch
 
3
 
2.586.510(2)
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
16-Mar-2004
           
3288/W-CH
 
Burberry Limited
 
Switzerland
 
Burberry Brit
 
3
 
814807
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
   
 
     
 
                                       
11-Nov-2003
           
3033/WP-CH
 
Burberry Limited
 
Switzerland
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
30-Apr-2002
                              



 
232

--------------------------------------------------------------------------------

 


VARIED TRADE NAMES - CLASS 3 - PENDING



                       
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
 
STATUS
 
GOODS
                                 
3332
 
Burberry Limited
 
Taiwan
 
Burberry Tender Touch
 
3
 
92064591
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
06-Nov-2003
           
3312
 
Burberry Limited
 
Thailand
 
Burberry Brit
 
3
 
537811
     
PEN
 
Class 3: Perfumes;, cosmetic preparations for the teeth; cosmetic preparations
for the hair; cosmetic preparations for the face; cosmetic preparations for skin
care; soaps; shampoos; anti-perspirants, eau de toilette, eau de cologne,
deodorants, essential oils shaving preparations, pot pourri; perfumed body
lotions and creams; bath and shower gels.
                                                     
28-Nov-2003
           
3333
 
Burberry Limited
 
Thailand
 
Burberry Tender Touch
 
3
 
537820
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
28-Nov-2003
           
3288/WP-TR
 
Burberry Limited
 
Turkey
 
Burberry Brit
 
3
 
814807
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
11-Nov-2003
           
3353
 
Burberry Limited
 
Turkey
 
Burberry Tender Touch
 
3
 
2004/003539
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
20-Feb-2004
           



 
233

--------------------------------------------------------------------------------

 
 
VARIED TRADE NAMES - CLASS 3 - PENDING



                       
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE
  STATUS  
GOODS
                                 
3033/WP-TR
 
Burberry Limited
 
Turkey
 
Rocking Lamb Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
30-Apr-2002
           
3314
 
Burberry Limited
 
United Arab Emirates
 
Burberry Brit
 
3
 
57172
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
18-Nov-2003
           
3334
 
Burberry Limited
 
United Arab Emirates
 
Burberry Tender Touch
 
3
 
57171
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
18-Nov-2003
           
3020
 
Burberry Limited
 
United Arab Emirates
 
Rocking Lamb Device
 
3
 
47409
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
30-Apr-2002
           
3355
 
Burberry Limited
 
United Kingdom
 
Burberry Tender Touch
 
3
 
2356223
     
PEN
 
Class 3: Perfumes
                                                     
18-Feb-2004
           
3288/WP-US
 
Burberry Limited
 
U.S.A.
 
Burberry Brit
 
3
 
814807
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
11-Nov-2003
           
3359
 
Burberry Limited
 
U.S.A.
 
Rocking Lamb Device
 
3
 
76/976388
     
PEN
 
Class 3: Perfumes, cosmetic preparations for the hair, non-medicated soaps and
shampoos, eau de cologne and toilet water, essential oils for personal use.
                                                     
30-May-2002
           
3305
 
Burberry Limited
 
Uruguay
 
Burberry Brit
 
3
 
350.995
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
04-Nov-2003
           



 
234

--------------------------------------------------------------------------------

 


VARIED TRADE NAMES - CLASS 3 - PENDING



                       
APP DATE
           
REGISTERED
                 
REG NO/
       
TMID
 
OWNER
 
COUNTRY
 
TRADEMARK
 
CLASS
 
APP NO
 
REG DATE 
 
STATUS
 
GOODS
                                 
3324
 
Burberry Limited
 
Uruguay
 
Burberry Tender
Touch
 
3
 
351.036
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics, preparations
for the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de
cologne and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
06-Nov-2003
           
2767
 
Burberry Limited
 
Venezuela
 
BURBERRY
TOUCH
 
3
 
2000-018829
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
16-Oct-2000
           
3288
 
Burberry Limited
 
WIPO
 
Burberry Brit
 
3
 
814807
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, shaving preparations, pot pourri.
                                                     
11-Nov-2003
           
3033
 
Burberry Limited
 
WIPO
 
Rocking Lamb
Device
 
3
 
779836
     
PEN
 
Class 3: Non-medicated toilet preparations, perfumes, cosmetics preparations for
the teeth and for the hair, soaps, shampoos, anti-perspirants, eau de cologne
and toilet water, essential oils, pot pourri.
                                                     
30-Apr-2002
           



 
235

--------------------------------------------------------------------------------

 
 
SCHEDULE 2 : LICENSED PRODUCTS
 
A. MEN'S LICENSED PRODUCTS
 (1) MEN'S FRAGRANCE LINE
 
(a) Cologne and Eau de Toilette
 
(b) Cologne Spray
 
(2) MEN'S FRAGRANCED BODY LINE
 
(a) Body Cream
 
(b) Deodorant
 
(c) Shaving Foam
 
(d) Pre-Shave Lotion
 
(e) After Shave Emulsion
 
(f) After Shave
 
(g) Bath and Body Gel
 
(h) Razor Burn Soother
 
(i) Shampoo
 
B. WOMEN'S LICENSED PRODUCTS
 (1) WOMEN'S FRAGRANCE LINE
 
(a) Perfume
 
(b) Cologne and Eau de Toilette
 
(c) Cologne Spray
 
(2) WOMEN'S FRAGRANCED BODY LINE
 
(a) Body Moisturizer
 
(b) Deodorant
 
(c) Bath and Shower Gel
 
 
236

--------------------------------------------------------------------------------

 
 
(d) Shampoo
 
(e) Soap
 
(f) Bath Foam
 
(g) Oil Mist Spray
 
C. MEN'S AND WOMEN'S SKIN CARE PRODUCTS
 
(a) Face and Body Moisturizing products
 
(b) Anti-aging products
 
(c) Sun protection products
 
D. BABY LICENSED PRODUCTS
 
(a) Eau de Toilette Natural Spray
 
(b) Baby Wash
 
(c) Massage Oil
 
(d) Body Moisturizer
 
 
237

--------------------------------------------------------------------------------

 
 
SCHEDULE 3 : THE LVMH AGREEMENT
 
THIS AGREEMENT is dated [ ] 2004 and made
 
BETWEEN
 
INTER PARFUMS, S.A., a company incorporated under the laws of France, having its
principal office at 4, rond point des Champs-Elysees, 75008 Paris, France
("IPSA"); and
 
INTER PARFUMS, INC. a company incorporated under the laws of the State of
Delaware, having its principal office at 551 Fifth Avenue, New York, NY
10176-0198, USA ("IPInc"); and
 
BURBERRY LIMITED, a company incorporated under the laws of England having its
registered office at 18/22 Haymarket London SW1Y 4DQ ("Burberry"); and
 
LV CAPITAL, USA, INC. a company incorporated under the laws of the State of
Delaware ("LV Capital") 19 East 57th Street, New York, New York 10022, USA; and
 
PHILIPPE BENACIN of 31 Avenue Kleber 75016 Paris France; and
 
DANIEL PIETTE of [ ]; and
 
JEAN CAILLIAU of [ ]; and
 
PHILIPPE SANTI of [ ]; and
 
JEAN MADAR of 1 Rue de Mareshal Harispe 75007 Paris France.
 
In consideration for the payment by Burberry of the sum of ten (10) euros to [
], the parties to this Agreement hereby agree as follows:
 
1. DEFINITIONS
 
1.1 In this Agreement the following terms have the following meanings:
 
"INFORMATION" means any and all information (in any form) relating to the
business or affairs of Burberry which is:
 
(A) confidential or secret; or
 
(B) information whose use or disclosure might detrimentally affect Burberry's
business, goodwill or other legitimate interests
 
which shall include but not be limited to any and all information concerning:


 
238

--------------------------------------------------------------------------------

 



   
(1)
proposed, possible or intended openings or acquisitions of Burberry retail
outlets (including departments, concessions, sections or corners in a retail
store);
         
(2)
proposals or intentions for Burberry to begin supplying any products to any
person, firm or company;
         
(3)
Burberry's business plans, intentions or objectives;
         
(4)
proposed, contemplated or actual changes of Burberry personnel and/or officers;
         
(5)
product and/or geographic markets targeted or contemplated by Burberry;
         
(6)
proposed or intended brand names of any Burberry product;
         
(7)
product development by or on behalf of Burberry;
         
(8)
the identity of any proposed or possible licensee of Burberry; and/or
         
(9)
the trading performance of Burberry (other than in relation to Licensed
Products)
         
but which shall not include:-
         
(i)
Permitted Information; or
         
(ii)
Information which can be demonstrated by IPSA to have been publicly available
(i.e. in the public domain) as at the date of receipt by IPSA or to have become
publicly available (i.e. entered the public domain) subsequently other than as a
direct or indirect result of any infringement of the Licence Agreement or this
Agreement;
     
"CONTROL"
 
means the power to direct the affairs of another, whether by contract, the
ownership of shares, or otherwise; and "CONTROLS" and "CONTROLLED" shall be
construed accordingly;
     
"LICENCE AGREEMENT"
 
means the Licence Agreement dated [ ] between Burberry, IPSA and IPInc;
     
"LICENSED PRODUCTS"
 
means the licensed products as defined in the Licence Agreement;

 
 
239

--------------------------------------------------------------------------------

 


"LVMH"
 
means LVMH Moet Hennessy Louis Vuitton S.A., a French societe anonyme;
     
"LVMH AFFILIATE"
 
means a corporation, entity or person which directly or indirectly Controls or
is Controlled by or is under common Control with LVMH and/or LV Capital;
     
"LVMH REPRESENTATIVES"
 
means those directors of IPInc from time to time who are Prohibited Persons or
are nominated or appointed by, or who represent, LVMH, LV Capital and/or any
LVMH Affiliate; the current LVMH Representative being Daniel Piette and Jean
Cailliau;

 
"PERMITTED INFORMATION" means:
 
(A) any and all financial data relating to IPSA, including but not limited to
all accounts; sales figures; net sales; quarterly accounts; annual accounts;
cost of goods; development costs; marketing, promotion and advertising expenses
of IPSA and IPSA's projections and forecasts;
 
(B) details of any allegations, claims or notices by or to Burberry from time to
time (and at any time) of any breach of, default under, or cure of such breach
or default under the Licence Agreement;
 
(C) details of any proposed modifications or amendments to the Licence Agreement
from time to time (and at any time); and
 
(D) such other information as Burberry may from time to time at its absolute
discretion agree in writing; and
 
"PROHIBITED PERSON" means each of:
 
(A) LV Capital;
 
(B) LVMH;
 
(C) any LVMH Affiliate;
 
(D) any person, firm or company who is at the relevant time employed by or a
representative, advisor, agent, consultant or officer of LV Capital, LVMH and/or
any LVMH Affiliate; and
 
(E) the LVMH Representatives.
 
2. INFORMATION
 
2.1 Without prejudice to clause 26 of the Licence Agreement, each of IPInc,
IPSA, Philippe Benacin, Jean Madar and Philippe Santi shall:
 
 
240

--------------------------------------------------------------------------------

 
 
(A) not directly or indirectly disclose (and shall ensure that no person, firm
or company will directly or indirectly disclose) any Information to any
Prohibited Person at any time;
 
(B) not use (and will not permit, authorise or enable any person, firm or
company to use) any Information for any purpose other than the proper
performance of the Licence Agreement by IPSA; and
 
(C) ensure that:
 
(1) all the directors of IPSA;
 
(2) all the directors of IPInc; and
 
(3) everyone working at or for IPSA or IPInc in relation to the Licensed
Products and/or Burberry from time to time
 
is aware of the obligations contained in this Paragraph 2.1 and shall comply
with them at all times as if they were each individually a party to this
Agreement,
 
provided that Information may be disclosed to any Prohibited Person if and to
the extent required by any applicable legal or regulatory requirement, but only
if IPSA or IPInc first notifies Burberry promptly of the nature and extent of
(and reason for) the required disclosure and gives Burberry reasonable
opportunity to object and/or to obtain an appropriate order or confidentiality
agreement.
 
2.2 No LVMH Representative nor any other Prohibited Person shall, and each of
IPInc, IPSA, Philippe Benacin, Jean Madar and Philippe Santi shall procure that
no Prohibited Person shall:
 
(A) attend any meetings with Burberry (nor any of Burberry's employees, officers
and/or agents) relating directly or indirectly to the Licence Agreement or any
of the Licensed Products; nor
 
(B) attend any meetings or participate in discussions if and to the extent that
they relate to the operation of the Licence Agreement,
 
without Burberry's prior written consent; but either or both of the LVMH
Representatives may attend any meeting and/or participate in any discussion to
the extent that Permitted Information is discussed or disclosed, provided that
no other issues concerning the operation of the Licence Agreement shall be
discussed at that meeting in the presence (whether physical, audible or
electronic) or with the participation of either or both of the LVMH
Representatives.
 
2.3 IPSA, IPInc, Philippe Benacin and Jean Madar will ensure that:
 
(A) all issues concerning the proper day to day performance of the Licence
Agreement by IPSA (including design, product development, marketing, promotion,
advertising etc) will be dealt with by IPSA alone and (save for the disclosure
and discussion of Permitted Information) without reference to IPInc;

 
241

--------------------------------------------------------------------------------

 
 
(B) all issues relating to Burberry and/or the Licence Agreement which (subject
to Paragraphs 2.1 and 2.3(A) above) are reported back or referred to IPInc by
IPSA (except for Permitted Information) shall be handled exclusively by a
committee of IPInc executives, which shall not include either of the LVMH
Representatives or any other Prohibited Person; and
 
(C) no member of that committee shall report or disclose (or permit the
disclosure of) any Information to any Prohibited Person.
 
2.4 Without prejudice to Paragraphs 2.1 to 2.3 above, if (despite those
Paragraphs) any Information is disclosed to or obtained by either of the LVMH
Representatives, neither of the LVMH Representatives shall disclose that
information to any other Prohibited Person (including but not limited to the
other LVMH Representatives), nor use it (nor permit it to be used) for any
purpose other than the proper performance by IPInc and/or IPSA of its
obligations under the Licence Agreement or any other purpose which is essential
in order to perform the fiduciary duties of the LVMH Representatives as
directors of IPInc.
 
2.5 Each of IPInc, IPSA, Philippe Benacin and each of the LVMH Representatives
shall execute and deliver to Burberry within 30 days after the end of each
calendar year a certificate of compliance substantially in the form set out in
the schedule to this Agreement and it shall be a material breach of this
Agreement if:
 
(A) any of them has not issued such a certificate within that time period and
fails to do so within 30 days after Burberry has notified IPInc and IPSA in
writing of that failure; and/or
 
(B) any such certificate is false or misleading in any material respect.
 
3. BOARD REPRESENTATION ON IPSA
 
3.1 IPInc, Philippe Benacin and Jean Madar shall ensure that:
 
(A) no Prohibited Person shall appoint or nominate or seek to appoint or
nominate (directly or indirectly) any director or officer of IPSA; and
 
(B) no Prohibited Person, nor any employee, officer, agent or representative of
any Prohibited Person, will become a director or officer of IPSA, unless they do
so as part of a bona fide acquisition by IPSA of the business of an LVMH
Affiliate and on completion of that acquisition the relevant person ceases to be
an employee, officer, agent or representative of the LVMH Affiliate and becomes
a full time officer or employee of IPSA.
 
PROVIDED THAT this Paragraph 3.1 shall not limit the performance by the LVMH
Representatives of their fiduciary duties as directors of IPInc.
 
3.2 LV Capital shall not appoint or seek to appoint or nominate (directly or
indirectly) any director or officer of IPSA; and
 
3.3 No LVMH Representative shall be appointed or serve as a director or officer
of IPSA.

 
242

--------------------------------------------------------------------------------

 

4. NOTICE
 
4.1 Any notice to be given under this Agreement shall be in writing and shall be
deemed sufficiently given to the party to be served if it is:
 
(A) delivered by hand; or
 
(B) sent by courier provided the service used is such that sender receives a
receipt indicating successful delivery, to the following addresses:
 
Burberry:
St. Albans House, 10 St. Albans Street,
 
London SW1Y 4SQ, United Kingdom
   
IPSA:
4, rond point des Champs Elysees, 75008
 
Paris, France
   
IPInc:
551 Fifth Avenue, New York, NY 10176 USA.
   
Philippe Benacin/and or Philippe Santi: 
c/o IPSA at the
 
address given above
   
Jean Madar/and or LVMH Representative:    
c/o IPInc at the
 
address given above

 
or to such other address(es) as may be notified from time to time in accordance
with this Agreement.
 
5. GENERAL PROVISIONS
 
5.1 The rights and remedies contained in this Agreement are cumulative and not
exclusive of any other rights or remedies, whether provided by law, equity or
otherwise.
 
5.2 This Agreement constitutes the entire agreement between the parties with
respect to its subject matter and (other than the Licence Agreement) supersedes
all prior agreements and understandings (both oral and written) between the
parties with respect to the subject matter of this Agreement.
 
5.3 Nothing in this Agreement shall constitute or be deemed to constitute a
partnership between the parties or to make one party the agent of another for
any purposes.
 
5.4 Each party represents and warrants to the other parties that it has the full
right, power and authority to enter into this Agreement and to perform all of
its obligations under it.
 
5.5 No amendments to or modifications of any of the provisions of this Agreement
shall be effective unless they are in writing and signed by the parties (if they
are individuals or their duly authorised representatives (if they are
companies).
 
5.6 No forbearance, indulgence or relaxation shown or granted by Burberry to any
other party in enforcing any of the terms of this Agreement shall in any way
affect, diminish, restrict, operate as or be deemed to be a waiver of any breach
of any of those terms by any other party. No single or partial excuse of any
right or remedy under this Agreement shall prevent any further exercise of the
right to remedy or the exercise of any other right or remedy.

 
243

--------------------------------------------------------------------------------

 
 
5.7 Each party shall bear its own costs in relation to the negotiation and
preparation of this Agreement.
 
5.8 This Agreement shall be subject to and construed in accordance with English
law. The English Courts shall (subject as mentioned below) have exclusive
jurisdiction to determine any disputes which may arise out of, under, or in
connection with this Agreement, provided that nothing contained in this
Agreement shall prevent Burberry from obtaining any injunctive or other similar
relief which may be available to it in the Courts of any other jurisdiction or
state in any particular case and the other parties each submit to the
jurisdiction of any such court. It is acknowledged that damages would not be an
adequate remedy for a breach of this Agreement.
 
5.9 This Agreement may be executed in any number of counterparts, each of which
when executed shall be an original, but all the counterparts shall constitute
one and the same instrument.
 
IN WITNESS WHEREOF THE DULY AUTHORISED REPRESENTATIVES OF THE PARTIES HAVE
EXECUTED THIS AGREEMENT ON THE DAY FIRST BEFORE WRITTEN.

 
244

--------------------------------------------------------------------------------

 


SIGNED for and on behalf of
 
BURBERRY LIMITED by:
 
 Signature:
 
Name:
 
Title:
     
SIGNED for and on behalf of
 
INTER PARFUMS, S.A. by:
 
 Signature:
 
Name:
 
Title:
     
SIGNED for and on behalf of
 
INTER PARFUMS, INC. by:
 
 Signature:
 
Name:
 
Title:
     
SIGNED for and on behalf of
 
LV CAPITAL, USA, INC by:
 
 Signature:
 
Name:
 
Title:
     
SIGNED by JEAN MADAR
 
Signature:
     
SIGNED by PHILIPPE BENACIN
 
Signature:
     
SIGNED by PHILIPPE SANTI
 
Signature:
     
SIGNED by DANIEL PIETTE
 
Signature:
     
SIGNED by JEAN CAILLIAU
 
Signature:
 




 
245

--------------------------------------------------------------------------------

 

SCHEDULE
 
CERTIFICATE OF COMPLIANCE
 
To: Burberry Limited
18-22 The Haymarket
 

 
London SW1Y 4DQ
   
FAO:
General Counsel

 
Dated [o] 20[o]              
CERTIFICATE OF COMPLIANCE
 
1. I/We refer to the Confidentiality Agreement dated [o] 2004 between Burberry
Ltd, Inter Parfums, S.A., Inter Parfums, Inc., Philippe Benacin, Jean Madar,
Philippe Santi, Daniel Piette, Jean Cailliau and LV Capital, USA, Inc (the
"CONFIDENTIALITY AGREEMENT").
 
2. I/We hereby certify and confirm to Burberry Limited that all the provisions
of Paragraph 3 of the Confidentiality Agreement were complied with in full
during the year.
 
3. I/We are fully aware of the consequences if this certificate is false or
misleading in any material respect.


[FOR INDIVIDUALS]
   
[FOR INTER PARFUMS S.A./INC.]
       
Signed by:
   
Signed by:
       
Name:
     
Name:
   
                   
Title:
             
Signature:
     
Signature:
 
                Duly authorised for and on behalf of                 INTER
PARFUMS SA/INC



in the presence of:
     
Name of witness:  
                

  
Address of witness
                 
Occupation of witness
   

 

Signature of witness     



 
246

--------------------------------------------------------------------------------

 
 
SCHEDULE 4 : COMPETING BRANDS
 
[———————————————](28)
       

 
28 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.111:28.

 
247

--------------------------------------------------------------------------------

 
 
SCHEDULE 5 : PRESIDENT OF BURBERRY FRAGRANCES
 
o Heads Burberry Fragrances division of the Licensee
 
o Responsible for the operational direction of the Burberry Fragrances business
within the Licensee
 
o Responsible for making proposals for the strategic direction of the Burberry
Fragrances business within the Licensee
 
o Directs product development, marketing (including public relations,
Advertising and Promotion) and sales and distribution, subject to the Business
Plans and Marketing Plans provided for under this Agreement and the Advertising
and Promotion expenditure described in clause 15 of this Agreement
 
o Supervises production, logistics and operations
 
o Responsible for recruitment, designation and management of Burberry Fragrances
personnel.
 
 
248

--------------------------------------------------------------------------------

 

SCHEDULE 6 : MINIMUM LICENCE FEE


PART A
         
LICENSED YEAR
 
MINIMUM LICENCE FEE
     
2005
 
[———] (29)
2006
 
[———] (29)
2007
 
[———] (29)
2008
 
[———] (29)
2009
 
[———] (29)
2010
 
[———] (29)
2011
 
[———] (29)
2012
 
[———] (29)
2013
 
[———] (29)
2014
 
[———] (29)
2015
 
[———] (29)
2016
 
[———] (29)

 
PART B

--------------------------------------------------------------------------------

 
MARKETING
THRESHOLD
SALES
 
((EURO) MILLION)
 
2004
2005 [——](30)
 
2006
 
[——] (30)
2007
 
[——] (30)
2008
 
[——] (30)
2009
 
[——] (30)
2010
 
[——] (30)
2011
 
[——] (30)
2012
 
[——] (30)
2013
 
[——] (30)
2014
 
[——] (30)
2015
 
[——] (30)
2016
 
[——] (30)

 
(29) CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SEC WITH A
REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC. NO. 10.111:29.
 
(28) Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.111:30.
 
 
249

--------------------------------------------------------------------------------

 

SCHEDULE 7 : THE DISTRIBUTORS
 
SCHEDULE 8
 
COUNTRY
 
COMPANY
 
CONTACT
 
TEL
 
FAX
 
ADRESSE
                     
ARGENTINA
 
GRETA SA
 
RENATO SAPHIR
 
54 11 45 22 50 00
 
54 11 45 21 11 41
 
ALVAREZ THOMAS 2423 1431 BUENOS AIRES - ARGENTINA
                     
ARMENIA
 
NUSHIKIAN ASSOCIATION
 
GEVORG AZATYAN
 
37 41 56 00 54
 
37 41 56 42 92
 
11-1 Sayat Nova Ave, Yerevan ARMENIA
                     
AUSTRALIE
 
COSMAX
 
FRANK BREEN
 
61 29 695 56 78
 
61 29 695 56 88
 
13/2 Beauchamp Road, Banksmeadow, NSW2019 Sydney
                     
AUSTRIA
 
FASHION COSMETIC
 
LISA LOHNER
 
43 316 295 536 23
 
43 316 295 643 55
 
GMEINSTRASSE 22a A-8055 GRAZ AUSTRIA
                     
AZERBADJIAN
 
TAKI DISTRIBUTION
 
MR SAMIR
 
98,218,031,819
 
153,013,889
 
N(degree) 6 Mamed Alie Ave , Baku AZERBAIJAN
                     
BAHREIN
 
YOUSUF WAHAB AL HAWAJ
 
ABDUL W. ALHAWAJ
 
973,230,088
 
973,240,011
 
po box 891, Manama BARHAIN
                     
BANGLADESH
 
BANGLA PERFUME
 
MR SHAH
 
88,029,886,999
 
88,029,885,101
 
house 4b, road 13, Gulshan, Dhaka
                     
BELGIUM
 
MOUREAU
 
MR MOUREAU
 
32,2,285,0080
 
32,2,230,2978
 
rue de treves 53 B 1040 BRUXELLES Belgique
                     
BOLIVIE
 
FRAGANCE CORP.
 
Emma VERCELLESI
 
591.336.82.82
 
591.332.68.62
 
SUAREZ DE FIGUEROA 287 SANTA CRUZ BOLIVIA
                     
BOSNIE
 
ORBICO
 
ELVIRA NEDZIBOVIC
 
387 336 36 285
 
387 336 36 287
 
luzansko polje 7 - 7100 sarajevo BOSNIA
                     
BRESIL
 
MEXTRA
 
ANDREA DINIZ
 
55 11 251 5977
 
55 11 28 79 168
 
AV. PAULISTA 2202 cj 65/66 CEP 01310-300 SAO PAOLO BRAZIL
                     
CANADA
 
PUIG NORTH AMERICA
 
LISA CURTIS
 
14 16 620 39 79
 
14 16 695 28 81
 
5401 Eglinton Avenue West, Suite 205, Etobicoke, Ontario M9C5K6
                     
CHILI
 
GRETA CHILE
 
RENATO SAPHIR
 
54 11 45 22 50 00
 
54 11 45 21 11 41
 
ALVAREZ THOMAS 2423 1431 BUENOS AIRES - ARGENTINA
                     
CROATIA
 
ORVAS PLUS
 
SILVA PLESTINA
 
38,513,460,910
 
3,851,346,930
 
koturaska 69 - 10 000 zagreb CROATIA
                     
CYPRUS
 
VASSOS ELIADES
 
Y. TYMVIOS
 
357,722,897,359
 
35722897455
 
Eliades Building, 24 Aristides Str, Ay Dometios, Po Box 21085, Nicosie CYPRIUS
                     
DENMARK
 
CARETTE COSMETICS
 
B. CARETTE
 
45 33 12 03 15
 
45 33 12 70 15
 
Bredgade 63,1, DK1260 Copenhague DENMARK
                     
ECUADOR
 
LAS FRAGRANCIAS
 
PABLO JARA
 
593 7 835 853
 
593 7 842 670
 
COMPLEJO LA LAGUNA EDIF. PINAR DEL LAGO PENT HOUSE P.O. BOX 01.01.0890 CUENCA /
ECUADOR
                     
EGYPT
 
AL SHARIF MARKETING
 
SAID AL SHARIF
 
202 348 68 64
 
202 335 54 50
 
11 HARROON ST FLAT N(degree) 8 DOKKI GIZA EGYPT
                     
EMIRATS ARABES
  
GHADEER
  
SYED ABEDI
  
971 4 825 000
  
971 4 825 053
  
po box 2623, Dubai

 
 
250

--------------------------------------------------------------------------------

 
 
COUNTRY
 
COMPANY
 
CONTACT
 
TEL
 
FAX
 
ADRESSE
                     
ESTONIA
 
KARL LARK ESTI
 
INGA GRINBERG
 
3,726,563,786
 
3,726,563,729
 
ehitajate tee 148/a - EE 13517 - tallin
                     
FINLAND
 
OY KARL LARK
 
P. FORSMAN
 
35 89 50 64 10 20
 
35 89 55 05 44
 
PB13, FIN00381 Helsinki FINLAND
                     
GERMANY
 
NOBILIS
 
THOMAS SCHNITZLER
 
49,611,928,560
 
496,119,285,678
 
HAGENAUER STRASSE 44 E-65203 WIESBADEN GERMANY
                     
GREECE
 
AROMCA
 
D. ROUSSOPOULOS
 
30 12 83 50 01
 
30 12 83 45 65
 
6 Papadiamanti Str, Metamorfosi,14452 Athenes - GREECE
                     
HONG KONG/CHINE
 
ETERNAL OPTICAL
 
STEVEN LAU
 
852 2 796 26 68
 
852 2 796 20 83
 
Unit 2203-8, 22/F, Enterprise Square Two, N(degree) 3 Sheung Yuet Road, KNL,
HONG KONG
                     
HONGRIE
 
MARTIMEX HUNGARY
 
MR MARTON
 
36 23 44 43 47
 
36 23 44 43 47
 
ebner gyorghy koz2 - 2040 budaors
                     
INDIA
 
BACCAROSE
 
HEMANSU KOTECHA
 
912,222,873,732
 
912,222,852,780
 
66 Maker Chamber VI, Bombay INDIA
                     
INDONESIE
 
PT TANESIA
 
MR SATIADHI
 
62 22 14 585 7535
 
62 21 45 857 534
 
JL. Boulevard Artha Gading, Komplex Rukan Artha Gadang, Niaga Block 1
n(degree)1, Sentra Bisnis Kelapa Gading, Kelapa Gading Permai, North Jakarta,
14240,
                     
IRAN
 
FARKISH
 
MR GHASSEMI
 
98,212,062,725
 
98,212,072,126
 
44 Dashte Behest ave, Teheran
                     
IRELAND
 
INTERNATIONAL COSMETIC
 
CLAUS MICHEL
 
00 3531 2810 278
 
00 3531 281 0273
 
TINNA PARK KLIPEDDER CO WICKLOW IRELAND
                     
ISLAND
 
FORVAL
 
HARALDUR JOHANNSSON
 
354 5 114 777
 
3,545,114,774
 
austrurtrond 6 - 127 reykjavik
                     
ISRAEL
 
SCHESTOWITZ
 
MICHAEL SCHESTOWITZ
 
00 972 39200 300
 
00 972 4857 26 37
 
Industrial Area pob 33083 HAIFA 31330
                     
ITALY
 
PA.CO.DIS
 
JC. MICHELOT
 
39 02 95 83 82 34
 
39 02 95 30 91 01
 
Cascina Corte Francesca, Incugnate di Truccazzano, 20060 Milan ITALY
                     
JAPON
 
BLUEBELL
 
ERIC DOUILHET
 
813 54 13 10 60
 
813 54 13 10 56
 
Shin-Nogizaka Building, 4th floor, 1-15-14, Minami Aoyama, Minato-ku, TOKYO
107-0062, JAPON
                     
JORDANIE
 
IBRAHIM TRADING
 
KHALED ABU SHAQRA
 
962 6 592 9920
 
962 6 592 3219
 
po box 6525, 11118 Amman
                     
KOREA
 
I.P.C. TONG SANG
 
MR KIM
 
822 423 32 03
 
822 423 34 21
 
Sewon Building, 3rd floor, 151-5 Samsung Dong, Kangnam ku, SEOUL 135-878, KOREA
                     
KOWEIT
 
WAHRAN TRADING
 
NAIM ABU SHANAB
 
9,655,755,212
 
9,655,744,170
 
po box 5746, Safat 13058
                     
LATVIA
/LETTONIE/BIELORUSSIE
 
MIRABELLA
 
NATALY VASILEVSKA
 
3,717,080,425
 
3,717,080,427
 
23 Antonijas Street - lv-1010- RIGA - LATVIA
                     
LEBANON
 
CH. SARRAF &
 
JOYCE SIRGI
 
961 1 888 306
 
961 1 601 559
  
po box 90201, Jdeidet El Metn

 
 
251

--------------------------------------------------------------------------------

 
 
COUNTRY
 
COMPANY
 
CONTACT
 
TEL
 
FAX
 
ADRESSE
                     
LITUANIA
 
FRAGRANCE INTERNATIONAL
 
MR GUDELIS
 
370 2 610 045
 
370 2 227 780
 
vilnius duty free - b radvilaites str. 1 /pilies str.2 - 2001 Vilnius LITUANIA
                     
MACEDONIA
 
ELIKSIR ELENA DOOEL
 
VLADIMIR TRENESKI
 
38,923,086,074
 
38,923,086,071
 
ul. Kozle 124b - 1000 skopje MACEDONIA
                     
MALAYSIA
 
BEAUTE CONCEPT
 
CHUNG TZE MAY
 
603 216 288 99
 
603 263 18 99
 
A-11.1, Block A, Megan Phileo Ave, 12 Jalan Yap Kwan Seng, 50450 Kuala Lumpur,
West MALAYSIA
                     
MAROC
 
CINQUIEME SENS
 
HIND ROZZ
 
212 22 24 62 26
 
212 22 24 62 40
 
158 BLD ABDELLAH BEN YACINE BELVEDERE CASABLANCA
                     
MEXICO
 
CLARINS DE MEXICO
 
JEAN-MARIE LE ROY
 
52 55 5281 39 90
 
52 55 52 81 41 63
 
MUSSET 35 COL. REFORMA POLANCO 11550 MEXICO DF
                     
NETHERLANDS
 
ELHA COSMETIC
 
LEO HERTZ
 
31,172,507,442
 
31,172,500,255
 
ELHA COSMETICS BV DFS LEIMUIDERDIJK 298 2154MS BURGERVEEN NETHERLANDS
                     
NEW CALEDONIA
 
IMPORLUX
 
GEORGES GONZALEZ
 
689 43 58 20
 
689 43 58 20
 
14 route despointes po box 3691 98800 NOUMEA - NEW CALEDONIA
                     
NEW ZEALAND
 
BLUM IMPORTS
 
Mr Markus BLUM
 
6,493,098,009
 
6,493,098,017
 
Po Box 9113, New market, Auckland NEW ZEALAND
                     
NORVEGE
 
SOLIS
 
S. HJELMELAND
 
47 67 10 81 40
 
47 67 10 81 50
 
Vollsveien 13H, 1366 Lysaker NORWAY
                     
OMAN
 
CAPITAL STORE
 
HAIDER JAWAD SULTAN
 
968,796,200
 
968,797,277
 
po box 335, Ruwi
                     
PAKISTAN
 
BEAUTE PAKISTAN
 
IMRAN AHMED
 
92,214,919,001
 
92,214,933,578
 
258 D, KDA Extension 1A, Karachi
                     
PANAMA / COLOMBIE
 
WAKED
 
Abdul WAKED
 
507.441.4444
 
507.441.6598
 
CALLE 15 AVENUE ROOSEVELT ZONA LIBRE DE COLON -PANAMA
                     
PARAGUAY
 
JGA
 
JACQUES ALLINQUANT
 
595.21.27.160
 
595.21.215.078
 
CAPITAN CAPINELLI N(degree) 3620 ESQUINA ABENTE HAEDO ASUNCION - PARAGUAY
                     
PERU
 
GRETA PERU
 
RENATO SAPHIR
 
54 11 45 22 50 00
 
54 11 45 21 11 41
 
ALVAREZ THOMAS 2423 1431 BUENOS AIRES - ARGENTINA
                     
PHILIPPINES
 
BEAUTEONE S'PORE
 
V. MARCHADESCH
 
63 27 57 28 32
 
63 27 28 30 23
 
25/F Yuchengo Tower, RCBC plaza, 6819 Ayala Corner Sen. Gil Puyat Ave, Makati
City.
                     
POLOGNE
 
SELECTIVE BEAUTY
 
GERARD COEFFIER
 
48,225,980,770
 
48,225,980,784
 
ul. Bitwy warszawskiej 1920r 7b - 02366 warszawa
                     
PORTUGAL
 
LUSO HELVETICA LDA
 
JP SAUTHIER
 
351 1 322 31 50
 
351 1 322 31 60
 
rua do alecrim 38/2e - 1200 Lisbon Portugal
                     
QATAR
 
BLUE SALON
 
ASHRAF ABU ISSA
 
974,441,424
 
974,446,456
 
po box 6255, Doha QATAR
                     
REP. TCHEQUE
  
APRO DELTA
  
HELENA EGNEROVA
  
420,541,225,270
  
420,541,225,270
  
spotovni letiste medlanky - ul turisticka - 621 00 brno CZECH REPUBLIC

 
 
252

--------------------------------------------------------------------------------

 
 
COUNTRY
 
COMPANY
 
CONTACT
 
TEL
 
FAX
 
ADRESSE
                     
RUMANIA
 
PRESTIGE PARFUM
 
CRISTINA LAZAR
 
40 21 20 17 130
 
40 21 20 17 772
 
rue domnita ruxandra 12 - 5e etage - sector 2 - 7000 bucarest RUMANIA
                     
RUSSIE
 
COFIDEC
 
MARC KAPUSTIN
 
70 95 73 031 70
 
70 95 73 031 17
 
3-1bat, Gubkina St. 117333 Moscow
                     
SAUDI ARABIA
 
NATIONAL MARKETING CO
 
GHAITH AL MALKI
 
96,626,518,580
 
96,626,516,636
 
po box 337, JEDDAH 21411
                     
SERBIE
 
TOMAS & RAY
 
JELENA JANILIC
 
3 81 11 3691 543
 
3 81 11 3690 750
 
Andre Nikolica 12A - 11 000 Belgrade
                     
SINGAPOUR
 
BEAUTE'ONE
 
Patrick CHONG
 
65 64 88 88 61
 
65 62 86 11 84
 
13 Tai Seng Drive, Luxasia Building, #03-02/03 Singapore 535219,
                     
SLOVENIA
 
G-TRADE
 
MR LEDNIK
 
386 63 40 640
 
386 63 484 960
 
LJUBLANSKA CESTA 042 - 3000 CELJE SLOVENIA
                     
SPAIN
 
COLOMER
 
CRISTINA MARIGOMEZ
 
34 91 309 0277
 
34 91 309 2371
 
CALLE GOYA 115 - 28009 MADRID SPAIN
                     
SRI LANKA
 
PEE BEE GP
 
MR SURTANI
 
941,552,871
 
9,411,255,871
 
55 Chatam str. Colombo 1
                     
SWEDEN
 
LANDSTROM
 
MR LANDSTROM
 
46 31 45 14 10
 
46 31 45 14 62
 
Sisjo Kullegata 8, 421 31 Vastra Frolunda SWEDEN
                     
SWITZERLAND
 
FRANCOIS BERGERAT
 
F. BERGERAT
 
41 22 827 5620
 
41 22 827 5629
 
13 rue le Royer GENEVE 26 SUISSE
                     
TAIWAN
 
BEAUTE'ONE
 
AILEEN JEN
 
88,622,528,528
 
886,225,285,926
 
G11F-10,n(degree)188,Nan King E, Rd., Sec 5, Taipei
                     
THAILAND
 
NOBLE COSPER
 
SHERRY VITHYAVIRANONT
 
66 27 21 23 61 68
 
66 27 21 23 60
 
24 Soi Onnuch 62, Onnuch Latkrabang Road, 10250 Suan Luang Bangkok.
                     
TUNISIA
 
COSMETICA
 
MR FARHAT
 
216 3 465 021
 
216 3 465 468
 
Route de Sousse KM2 51010 OUARDANINE
                     
TURKEY
 
TE HA GUZELLIK
 
Vedat AKYOL
 
90 212 347 32 00
 
90 212 347 13 57
 
Dikilitas Mahallesi, Hamidiye Sokak n(degree)1, Blamumcu, Istanbul 80700 TURKEY
                     
U.K.
 
FRAGRANCE FACTORY
 
Georges PHARAND
 
44,207,284,1456
 
44,207,267,8815
 
SPRING HOUSE 10B SPRING PLACE NW5 3BH LONDON
                     
UKRANIA
 
BROCARD PARFUMS
 
RITA MASSAD
 
49 30 880 110
 
49 30 880 112 99
 
Schluter Str. 54, D10629
                     
URUGUAY
 
URU-GRETA
 
RENATO SAPHIR
 
54 11 45 22 50 00
 
54 11 45 21 11 41
 
ALVAREZ THOMAS 2423 1431 BUENOS AIRES - ARGENTINA
                     
USA LOCAL
 
COSMOPOLITAN
 
DON LOFTUS
 
2,129,806,400
 
2,129,806,464
 
909 3rd Ave, New York, NY 10022 USA
                     
UZBEKISTAN
 
BREFAC LTD
 
ERIK COKINI
 
998,711,143,866
 
998,711,143,865
 
72/3, rue Abror Khidoyatov, Tachkent
                     
VIETNAM
  
PHUONG PHAT
  
MR TRAN QUOC CHUNG
  
84 8 9104 772
  
84 8 9104 784
  
Sai Gon Trade Center - Unit 113, 37 Ton Duc Thang street, Ben Nghe Ward,
District 1, HO CHI MINH CITY, VIETNAM

 
 
253

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF THE DULY AUTHORISED REPRESENTATIVES OF THE PARTIES HAVE
EXECUTED THIS AGREEMENT ON THE DAY AND YEAR FIRST BEFORE WRITTEN.
 
SIGNED for and on behalf of
 
BURBERRY LIMITED by:
       
Signature: /s/ Rose Marie Bravo
     
Name: Rose Marie Bravo
     
Title: Chief Executive
   
SIGNED for and on behalf of
 
INTER PARFUMS, S.A. by:
       
Signature: /s/ Philippe Benacin
     
Name: Philippe Benacin
     
Title: PDG
   
SIGNED by:
       
Signature: /s/ Jean Madar
     
Name: Jean Madar
     
Title: CEO
   
and by:
       
Signature: /s/ Philippe Benacin
     
Name: Philippe Benacin
     
Title: President

 
duly authorised on behalf of
INTER PARFUMS, INC.
and thereby executed by
INTER PARFUMS, INC.
as its deed
 
 
 

--------------------------------------------------------------------------------

 